EXHIBIT 10.1

 

EXECUTION COPY

 

ACQUISITION AGREEMENT

 

by and among

 

CELL THERAPEUTICS, INC.,

 

CTI TECHNOLOGIES, INC.

 

 

and

 

CEPHALON, INC.

 

Dated as of June 10, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I       DEFINITIONS    1      Section 1.1.      Certain Defined Terms   
1      Section 1.2.      Other Interpretive Provisions    10 ARTICLE II    
PURCHASE AND SALE    11      Section 2.1.      Purchased Assets    11     
Section 2.2.      Excluded Assets    12      Section 2.3.      Assumed
Liabilities    13      Section 2.4.      Excluded Liabilities    13 ARTICLE III
    PURCHASE PRICE; CLOSING    15      Section 3.1.      Purchase Price    15  
   Section 3.2.      Estimated Purchase Price    15      Section 3.3.     
Valuation Date Statement and Actual Purchase Price    16      Section 3.4.     
Additional Consideration    17      Section 3.5.      Allocation of Purchase
Price    20      Section 3.6.      Closing    20 ARTICLE IV     REPRESENTATIONS
AND WARRANTIES OF SELLERS AND THE COMPANIES    24      Section 4.1.     
Organization; Authority    24      Section 4.2.      No Conflict    25     
Section 4.3.      Governmental Consents and Approvals    25      Section 4.4.
     Ownership of Shares; Capitalization; Subsidiaries    25      Section 4.5.
     Financial Statements    26      Section 4.6.      No Undisclosed
Liabilities    26      Section 4.7.      Absence of Changes    26      Section
4.8.      Litigation    27      Section 4.9.      Compliance with Laws    27  
   Section 4.10.      Permits    27      Section 4.11.      Environmental
Matters    27      Section 4.12.      Material Contracts    28      Section
4.13.      Intellectual Property    29      Section 4.14.      Insurance    30

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page


--------------------------------------------------------------------------------

     Section 4.15.      Properties and Assets    30      Section 4.16.     
Sufficiency of Assets    31      Section 4.17.      Regulatory Matters    31  
   Section 4.18.      Accounts Receivable; Inventories    33      Section 4.19.
     Employees and Related Agreements; ERISA.    33      Section 4.20.     
Product Liability    35      Section 4.21.      Customers and Suppliers    36  
   Section 4.22.      Brokers    36 ARTICLE V     REPRESENTATIONS AND WARRANTIES
OF PURCHASER    36      Section 5.1.      Organization; Authority    36     
Section 5.2.      No Conflict    37      Section 5.3.      Governmental Consents
and Approvals    37      Section 5.4.      Private Placement    37      Section
5.5.      Litigation    38      Section 5.6.      Brokers    38 ARTICLE VI
    ADDITIONAL AGREEMENTS    38      Section 6.1.      Conduct of Business by
the Companies    38      Section 6.2.      Access to Information    40     
Section 6.3.      Confidentiality    41      Section 6.4.      Regulatory
Authorizations    41      Section 6.5.      Third Party Consents: Assignment of
Contracts    42      Section 6.6.      Further Action    42      Section 6.7.
     Contact with Customers and Suppliers    44      Section 6.8.      Use of
Seller’s Intellectual Property    44      Section 6.9.      Inter-company
Accounts and Agreements    45      Section 6.10.      Insurance    45     
Section 6.11.      Preserve Accuracy of Representations and Warranties; Notice
of Developments    46      Section 6.12.      Accounts Receivable    46     
Section 6.13.      Acquisition Proposals    46

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Page


--------------------------------------------------------------------------------

     Section 6.14.      Employee Matters    47 ARTICLE VII     NON-COMPETE    49
     Section 7.1.      Covenant Not to Compete or Solicit Business    49 ARTICLE
VIII     TAX MATTERS    50      Section 8.1.      Definitions    50      Section
8.2.      Tax Representations    51      Section 8.3.      Tax Covenants    52  
   Section 8.4.      Tax Sharing    54      Section 8.5.      Cooperation on Tax
Matters    54      Section 8.6.      Tax Indemnification by Seller    55     
Section 8.7.      Purchase Price Adjustment    57      Section 8.8.     
Allocation of Taxes for Straddle Period; Apportioned Obligations    57     
Section 8.9.      Survival of Obligations    57      Section 8.10.      Set-Off
   57 ARTICLE IX     CONDITIONS TO CLOSING    58      Section 9.1.     
Conditions to Obligations of Sellers and Purchaser    58      Section 9.2.     
Additional Condition to Obligations of Sellers    58      Section 9.3.     
Additional Conditions to Obligations of Purchaser    59 ARTICLE X
    TERMINATION AND WAIVER    60      Section 10.1.      Termination    60     
Section 10.2.      Effect of Termination    60      Section 10.3.      Waiver   
61 ARTICLE XI     INDEMNIFICATION    61      Section 11.1.      Survival of
Representations and Warranties    61      Section 11.2.      Indemnification   
61      Section 11.3.      Procedures    62      Section 11.4.      Settlement
of Indemnity Claims    64      Section 11.5.      Calculation of Damages    65  
   Section 11.6.      Exclusivity    65      Section 11.7.      Set-Off    65

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

     Section 11.8.      Adjustment to Purchase Price    66      Section 11.9.
     Tax Matters    66 ARTICLE XII     MISCELLANEOUS    66      Section 12.1.
     Expenses    66      Section 12.2.      Notices    66      Section 12.3.
     Public Announcements    67      Section 12.4.      Severability    67     
Section 12.5.      Disclosure Schedule    67      Section 12.6.      Entire
Agreement    68      Section 12.7.      Assignment    68      Section 12.8.     
No Third Party Beneficiaries    68      Section 12.9.      Amendment    68     
Section 12.10.      Governing Law    68      Section 12.11.      Waiver of Jury
Trial    68      Section 12.12.      Counterparts and Facsimile Signature    69
     Section 12.13.      Rules of Construction    69      Section 12.14.     
Bulk Transfer Law    69

 

-iv-



--------------------------------------------------------------------------------

Exhibits      Exhibit A    Form of Transition Services Agreement Exhibit B   
Form of Assumption Agreement Exhibit C    Form of Bill of Sale Schedules     
Schedule 1.1A    Agreed Accounting Principles Schedule 1.1B    Inventory
Valuation Amount Schedule 2.2    Excluded Contracts Schedule 5.3    Purchaser
Governmental Consents

 

-v-



--------------------------------------------------------------------------------

ACQUISITION AGREEMENT

 

ACQUISITION AGREEMENT, dated as of June 10, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
Cell Therapeutics, Inc., a Washington corporation (“CTI”), CTI Technologies,
Inc., a Nevada corporation and a wholly owned subsidiary of CTI (“Nevada” and
together with CTI, “Sellers”), and Cephalon, Inc., a Delaware corporation
(“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, CTI, Nevada, Cell Therapeutics (UK) Limited, a United Kingdom
corporation (“UK”) and PolaRx Biopharmaceuticals, Inc., a Delaware corporation
(“PolaRx”), are engaged in developing, manufacturing, marketing, supporting,
licensing, distributing and selling TRISENOX at various locations in the United
States and other countries (the “Business”):

 

WHEREAS, Sellers wish to divest themselves of the Business;

 

WHEREAS, certain operations of the Business are conducted, and certain assets
thereof are owned, (i) by PolaRx and UK, and (ii) directly by Sellers;

 

WHEREAS, CTI owns all of the issued and outstanding capital stock of PolaRx (the
“PolaRx Shares”);

 

WHEREAS, CTI owns all of the issued and outstanding share capital of UK (the “UK
Shares,” and together with the PolaRx Shares, the “Shares”); and

 

WHEREAS, contemporaneously with the Closing, CTI and Purchaser shall enter into
a transition services agreement in the form attached as Exhibit A hereto (the
“Transition Services Agreement”);

 

NOW, THEREFORE, in consideration of the foregoing and the respective agreements,
covenants, representations and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1. Certain Defined Terms. Unless the context otherwise requires, the
following terms, when used in this Agreement, shall have the respective meanings
specified below:

 

“Accounts Receivable Amount” shall mean the sum of (i) Accounts Receivable
(CTI); (ii) Accounts Receivable (CTIT); and (iii) Accounts Receivable (CTUK),
each as reflected in the Valuation Date Statement, which amounts set forth in
the Valuation Date Statement shall reflect the application of the Agreed
Accounting Principles, except that for purposes of calculating the



--------------------------------------------------------------------------------

amount of the “Reserve for Returns” included in such amounts, an amount equal to
3.5% of the gross accounts receivable (without reflecting any accounts
receivable credits) shall be used rather than the actual Reserve for Returns
reflected on the books of the Business.

 

“Action” shall mean any claim, action, charge, complaint, suit, litigation,
arbitration, grievance, inquiry, proceeding, hearing, audit, examination or
investigation (including any civil, criminal, administrative, investigative or
appellate proceeding) by or before any Governmental Authority or duly appointed
arbitration authority.

 

“Affiliate” shall mean, with respect to any specified Person, any other Person,
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

“After-Tax Basis” means, with respect to any amount which is to be paid
hereunder on an “After-Tax Basis,” an amount which, after subtraction of the
amount of all federal, state and non-U.S. Taxes payable by the recipient thereof
as a result of the receipt or accrual of such payment, and after taking into
account (i) the increase in federal, state and non-U.S. Taxes (including
estimated Taxes) payable by such recipient for all affected taxable years as a
result of the event or occurrence giving rise to such payment (the “Indemnified
Event”), and (ii) the reduction in federal, state and non-U.S. Taxes (including
estimated Taxes) payable by the recipient for all taxable years ending on or
before the end of the taxable year in which such payment is made, shall be
sufficient as of the date of payment to compensate the recipient for such
Indemnified Event.

 

“Agreed Accounting Principles” means GAAP as used in preparation of the
Reference Statement, subject to the deviations from GAAP and the other
principles set forth in Schedule 1.1A.

 

“Agreed Adjustments” shall have the meaning specified in Section 3.3(b).

 

“Agreement” shall have the meaning specified in the preamble to this Agreement.

 

“AML” shall have the meaning specified in Section 3.4.

 

“API” means the active pharmaceutical ingredient related to the Business.

 

“APL” shall have the meaning specified in Section 3.4.

 

“Apportioned Obligations” shall have meaning specified in Section 8.1.

 

“Assets” shall have the meaning specified in Section 2.1.

 

“Assumed Liabilities” shall have the meaning specified in Section 2.3.

 

“Assumption Agreement” means the Assumption Agreement in the form attached as
Exhibit B hereto.

 

2



--------------------------------------------------------------------------------

“Benefit Plan” means a “pension plan” (as defined in Section 3(2) of ERISA, a
“welfare plan” (as defined in Section 3(1) of ERISA), or any other written or
oral bonus, profit sharing, retirement, deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
restricted stock, stock appreciation right, holiday pay, vacation, retention,
severance, medical, dental, vision, disability, death benefit, sick leave,
fringe benefit, personnel policy, insurance, employment, consulting, or other
similar plan, arrangement, agreement or understanding, in each case established
or maintained by either of the Sellers, with respect to the Business, or either
of the Companies, or as to which the Sellers, with respect to the Business, or
the Companies have contributed or otherwise may have any liability or
obligation.

 

“Bill of Sale” means the Bill of Sale in the form attached as Exhibit C hereto.

 

“Business” shall have the meaning specified in the recitals to this Agreement.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in New York City.

 

“Claim” shall have the meaning specified in Section 11.3(a).

 

“Closing” shall have the meaning specified in Section 3.6(a).

 

“Closing Date” shall have the meaning specified in Section 3.6(a).

 

“Code” shall have the meaning specified in Section 8.1.

 

“Companies” shall mean UK and PolaRx.

 

“Company Group” shall have the meaning specified in Section 8.1.

 

“Company Foreign Benefit Plan” shall have the meaning specified in Section 4.19.

 

“Company Plans” shall have the meaning specified in Section 4.19.

 

“Competitive Business” means the development, manufacture or sale of (i) any
arsenic-based compound for the treatment of cancer in humans or animals or (ii)
any other compound for the treatment of APL.

 

“Confidential Information” shall have the meaning specified in Section 6.3.

 

“Confidentiality Agreement” shall mean the Confidential Disclosure Agreement,
dated as of June 23, 2004, by and between CTI and Purchaser.

 

“Contaminant” shall mean any waste, pollutant, hazardous or toxic substance or
waste, including petroleum or petroleum-based substances, regulated as such
under Environmental Laws.

 

3



--------------------------------------------------------------------------------

“Contract” shall mean any written or oral agreement, contract, subcontract,
lease, instrument, note, option, purchase order, license or sublicense or other
commitment or undertaking of any nature.

 

“CTI” shall have the meaning specified in the preamble to this Agreement.

 

“Damages” shall have the meaning specified in Section 11.2.

 

“Development Milestone” shall have the meaning specified in Section 3.4.

 

“Development Milestone Payment” shall have the meaning specified in Section 3.4.

 

“Disagreement Notice” shall have the meaning specified in Section 8.3(b)(i).

 

“Disclosure Schedule” shall mean any Disclosure Schedule delivered by Sellers to
Purchaser, dated as of the date hereof, and forming a part of this Agreement.

 

“Dollars” and the sign “$” shall each mean lawful money of the United States of
America.

 

“Encumbrance” shall mean any security interest, pledge, hypothecation, mortgage,
lien, charge, encumbrance, adverse claim, preference, priority, preferential
arrangement, option, right of first refusal, conditional sale or title retention
agreement, easement, encroachment, defect of title, indenture, right of way,
deed of trust, lease, security agreement, covenant or restriction of any kind,
excluding non-exclusive licenses of, and non-exclusive covenants not to sue with
respect to, Intellectual Property.

 

“Environmental Law” shall mean all Laws derived from or relating to all
non-U.S., federal, state and local laws or regulations relating to or addressing
the environment, health or safety.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended through the date hereof.

 

“Estimated Purchase Price” shall have the meaning specified in Section 3.2.

 

“Estimated Valuation Date Accounting Statement” shall have the meaning specified
in Section 3.2.

 

“Exchange Act” shall have the meaning specified in Section 6.6(e).

 

“Excluded Liabilities” shall have the meaning specified in Section 2.4.

 

“Excluded Trademarks” shall have the meaning specified in Section 2.2.

 

“FDA” shall mean the U.S. Food and Drug Administration.

 

4



--------------------------------------------------------------------------------

“FDCA” shall mean the Federal Food, Drug and Cosmetic Act and the rules and
regulations promulgated thereunder.

 

“Financial Statements” shall have the meaning specified in Section 4.5.

 

“Financing Agreement” shall mean the Financing Agreement dated as of December
21, 2004 among Sellers, PolaRx and PharmaBio Development, Inc., a North Carolina
corporation, as amended.

 

“GAAP” shall mean United States generally accepted accounting principles and
practices as in effect from time to time.

 

“Governmental Authority” shall mean any national, federal, state, provincial,
municipal, local, foreign or other government, governmental, regulatory or
administrative authority, agency, political subdivision, instrumentality, self
regulatory organization or commission or any court, tribunal or other judicial
or arbitral body.

 

“Governmental Order” shall mean any order, writ, judgment, award, injunction,
decree, stipulation, or determination of any Governmental Authority or any award
in an arbitration proceeding.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

“Indemnified Party” shall have the meaning specified in Section 11.3(a).

 

“Indemnifying Party” shall have the meaning specified in Section 11.3(a).

 

“Independent Accounting Firm” shall have the meaning specified in Section
3.3(c).

 

“Intellectual Property” shall mean any trademark, service mark, trade name, mask
work, domain name, invention (whether or not reduced to practice) patent, trade
secret, know-how or copyright (including any registrations or applications for
registration of any of the foregoing) or any other similar type of intellectual
property right.

 

“Inventory Valuation Amount” shall mean valuation of inventory included in the
Assets in accordance with Schedule 1.1B.

 

“Knowledge” shall mean, (a) with respect to Sellers, the actual knowledge, after
reasonable inquiry under the circumstances, of the officers of Sellers, and (b)
with respect to Purchaser, the actual knowledge, after reasonable inquiry under
the circumstances, of the officers of Purchaser.

 

“Law” shall mean any statute, law, treaty, ordinance, regulation, rule, code,
order or other requirement enacted, entered or promulgated by any Governmental
Authority.

 

“Leased Real Property” shall mean the real property presently leased by or
subject to an agreement to lease or sublease or other use or occupancy agreement
(a) by either of the Companies as tenant, or (b) by either Seller or any of its
Subsidiaries as tenant that is used primarily in the Business.

 

5



--------------------------------------------------------------------------------

“Liabilities” shall mean any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable (including unasserted claims, whether known or unknown).

 

“Licensed Intellectual Property” shall mean all third party Intellectual
Property (i) licensed to Sellers and used primarily in the Business or related
to TRISENOX or (ii) licensed to the Companies.

 

“Material Adverse Effect” shall mean any change in the Business that is
materially adverse to (a) the Business, operations, net assets, results of
operations, condition (financial or otherwise) of the Business taken as a whole,
or (b) Sellers’ ability to consummate the Transactions; provided, however, that
no change resulting from or arising out of the announcement of this Agreement or
the pendency of the Transactions shall be taken into account in determining
whether there has been or will be a Material Adverse Effect.

 

“Material Contracts” shall have the meaning specified in Section 4.12(a).

 

“MDS” shall have the meaning specified in Section 3.4.

 

“MM” shall have the meaning specified in Section 3.4.

 

“Nevada” shall have the meaning specified in the recitals to this Agreement.

 

“Non-U.S. Section 338 Election” shall have the meaning specified in Section
8.3(g)(ii).

 

“Permits” shall have the meaning specified in Section 4.10.

 

“Permitted Encumbrances” shall mean (a) such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (i) liens for Taxes and other governmental assessments, charges
or levies not yet delinquent, or the validity of which are being contested in
good faith; (ii) liens imposed by Law, such as materialmen’s, mechanics’
carriers’, workmen’s and repairmen’s liens and other similar liens for amounts
not yet delinquent, or the validity of which are being contested in good faith;
or (iii) other liens or imperfections on property which do not adversely affect
title to, detract from the value of, or impair the existing use of, the property
affect by such lien or imperfection.

 

“Person” shall mean any individual, partnership, firm, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity, as well as any syndicate or group that would be
deemed to be a person under Section 13(d)(3) of the Securities Exchange Act of
1934, as amended through the date hereof.

 

“PharmaBio” shall mean PharmaBio Development, Inc., a North Carolina
corporation.

 

“PolaRx” shall have the meaning specified in the recitals to this Agreement.

 

6



--------------------------------------------------------------------------------

“PolaRx Inter-Company Licenses” shall have the meaning specified in Section
6.9(b).

 

“PolaRx Merger Agreement” shall have the meaning specified in Section 2.4(xiii).

 

“PolaRx Shares” shall have the meaning specified in the recitals to this
Agreement.

 

“Post-Closing Tax Period” shall have the meaning specified in Section 8.1.

 

“Pre-Closing Tax Period” shall have the meaning specified in Section 8.1.

 

“Preliminary Accounting Statement” shall have the meaning specified in Section
3.3(a).

 

“Preliminary Purchase Price” shall have the meaning specified in Section 3.3(a).

 

“Preliminary Valuation Date Statement” shall have the meaning specified in
Section 3.3(a).

 

“Proteasome Amendment” mean an amendment among Purchaser and CTI Europe to the
Collaboration and License Agreement, dated as of May 2, 2002, as amended on July
31, 2004 and May 2, 2005, which amendment will be dated as of the date hereof
and effective as of the Closing Date.

 

“Proteasome Rights” means the worldwide rights held by CTI with respect to the
research, development and commercialization of compounds that inhibit the
Proteasome Protease for uses in oncology.

 

“Purchaser” shall have the meaning specified in the preamble to this Agreement.

 

“Purchaser Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by Purchaser under this Agreement or in
connection herewith.

 

“Reference Statement” shall mean the unaudited statement of assets and
liabilities of the Business dated as of March 31, 2005, a copy of which is set
forth in Section 4.5 of the Disclosure Schedule.

 

“Reference Statement Date” shall mean March 31, 2005.

 

“Registered IP” shall have the meaning specified in Section 4.13(d).

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Seller Property,
including the movement of Contaminants through or in the air, soil, surface
water, groundwater or Seller Property.

 

“Representatives” shall have the meaning specified in Section 6.2.

 

“Return” shall have the meaning specified in Section 8.1.

 

7



--------------------------------------------------------------------------------

“Return Adjustment Amount” means $1,262,342.

 

“Sales Milestone” shall have the meaning specified in Section 3.4(b).

 

“Sales Milestone Payment” shall have the meaning specified in Section 3.4(b).

 

“Section 338(h)(10) Election” has the meaning set forth in Section 8.3(g)(i).

 

“Section 338 Taxes” shall mean any income Taxes imposed on CTI, UK or PolaRx as
a result of the Section 338(h)(10) Election, Non-U.S. Section 338 Election or
any elections under state, local or other Tax law that are required to be made
or deemed to have been made as a result of the Section 338(h)(10) Election or
Non-U.S. Section 338 Election.

 

“Seller Ancillary Agreements” means all agreements, instruments and documents
being or to be executed and delivered by either Seller under this Agreement or
in connection herewith.

 

“Sellers” shall have the meaning specified in the preamble to this Agreement.

 

“Seller Information” shall have the meaning specified in Section 6.6(b).

 

“Seller Marks” shall have the meaning specified in Section 6.8(b)(i).

 

“Seller Plans” shall have the meaning specified in Section 4.19.

 

“Seller Property” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by (i) CTI or Nevada and used in the Business, or (ii)
UK or PolaRx.

 

“Shares” shall have the meaning specified in the recitals to this Agreement.

 

“Sloan-Kettering Agreement” shall mean the License Agreement dated as of May 24,
1999 between PolaRx and Sloan-Kettering Institute for Cancer Research.

 

“Sloan-Kettering Royalty Amount” means the amount calculated as (i) (A) the Net
Sales (as defined in the Sloan-Kettering Agreement) by Sellers and their
Affiliates from January 1, 2005 through the Valuation Date in Dollars
(calculated using the average exchange rate in effect during the period from
January 1, 2005 through the Valuation Date for non-Dollar denominated sales)
less (B) (1) the aggregate amount listed on the Valuation Date Statement under
the line items “Accounts Receivable (CTI),” “Accounts Receivable (CTIT)” and
“Accounts Receivable (CTUK) divided by (2) .95 multiplied by (ii) .02 less (iii)
the aggregate amount of royalties paid by Seller and their Affiliates to the
Sloan-Kettering Institute for Cancer Research from January 1, 2005 through the
Valuation Date pursuant to Section 4.1(a) of the Sloan-Kettering Agreement on
account of Net Sales made from January 1, 2005 through the Valuation Date.

 

“Software” shall have the meaning set forth in Section 4.13(c).

 

“Statement of Net Product Sales” shall have the meaning specified in Section
4.5.

 

8



--------------------------------------------------------------------------------

“Straddle Period” shall have the meaning specified in Section 8.1.

 

“Straddle Period Returns” shall have the meaning specified in Section 8.3(b)(i).

 

“Subsidiary” shall mean, with respect to any Person, any other corporation,
limited liability company, general or limited partnership, unincorporated
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or which that Person or one or more Subsidiaries of that
Person serves as general partner.

 

“Tax” shall have the meaning specified in Section 8.1.

 

“Tax Asset” shall have the meaning specified in Section 8.1.

 

“Tax Benefit” shall have the meaning specified in Section 8.6(b).

 

“Taxing Authority” shall have the meaning specified in Section 8.1.

 

“Third Party Claims” shall have the meaning specified in Section 11.3(c).

 

“Transaction Agreements” shall mean this Agreement and the Transition Services
Agreement.

 

“Transactions” shall mean the transactions contemplated by this Agreement and
the other Transaction Agreements.

 

“Transferred Intellectual Property” shall mean the Intellectual Property (i)
owned by either Seller and primarily used in the Business or relating to
TRISENOX or (ii) owned by either Company, in each case, other than the Excluded
Trademarks, which Transferred Intellectual Property shall be listed on Section
4.13(b) of the Disclosure Schedule.

 

“Transfer Taxes” shall have the meaning specified in Section 8.1.

 

“Transition Services Agreement” shall have the meaning set forth in the recitals
to this Agreement.

 

“Treasury Regulations” shall have the meaning specified in Section 8.1.

 

“TRISENOX” shall mean Trisenox (arsenic trioxide) in any and all dosage forms or
formulations and for any human or animal use.

 

“UK” shall have the meaning specified in the recitals to this Agreement.

 

9



--------------------------------------------------------------------------------

“UK Lease” means the License for Use of Desk and Office Furniture between
Gainsobrough Business Centres Limited and Cell Therapeutics (UK) Ltd, dated
December 10, 2004.

 

“UK Shares” shall have the meaning specified in the recitals to this Agreement.

 

“Valuation Date” shall mean the close of business on the last Business Day prior
to the Closing Date.

 

“Valuation Date Statement” has the meaning specified in Section 3.3(b).

 

“Valuation Date Working Capital Amount” shall mean the sum of (i) the Accounts
Receivable Amount and (ii) Prepaid Expense (CTI) as reflected in the Valuation
Date Statement less, the sum of the following accounts: (i) Accounts Payable
(CTI), (ii) Accounts Payable (CTUK), (iii) Accrued Expense (CTI) and (iv)
Accrued Expense (CTUK), in each case, as reflected in the Valuation Date
Statement, except that Accrued Expense (CTI) shall not include any amounts
accrued with respect to royalty payments to be paid pursuant to Section 4.1(a)
of the Sloan-Kettering Agreement for Net Sales (as defined in the
Sloan-Kettering Agreement) made from January 1, 2005 through the Valuation Date.

 

“Waxman Agreement” shall mean the License Agreement effective as of May 24, 1999
between the Samuel Waxman Cancer Research Foundation and PolaRx.

 

“Worldwide Net Sales” shall mean the gross amount invoiced for the supply or
sale of TRISENOX by Purchaser or its Affiliates to unaffiliated third parties
(calculated in Dollars or, with respect to non-Dollar denominated sales, using
the average exchange rate in effect during the applicable period for non-Dollar
denominated sales), and less the following amounts to the extent deducted from
or on such invoice or absorbed or accrued or reserved by Purchaser or its
Affiliates in accordance with GAAP: (i) customary quantity, trade and/or cash
discounts, chargebacks, anticipated returns, allowances, wholesaler inventory
management fees, rebates (including any and all federal, state or local
government rebates, e.g. Medicaid rebates) and price adjustments allowed or
given; and (ii) sales and other excise taxes and duties directly related to the
sale, to the extent such items are included in the gross invoice price.

 

Section 1.2. Other Interpretive Provisions. With reference to this Agreement,
unless otherwise specified herein, the following interpretive provisions shall
apply:

 

(a) the meanings of defined terms are equally applicable to the singular and
plural forms of such defined terms;

 

(b) the words “herein,” “hereto,” “hereof and “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
provision hereof;

 

(c) Article, Section, Exhibit and Schedule references are references to the
Articles, Sections, Exhibits and Schedules of this Agreement;

 

(d) the term “including” is by way of example and not limitation; and

 

10



--------------------------------------------------------------------------------

(e) section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.1. Purchased Assets. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date, Sellers shall sell, transfer, assign,
convey and deliver to Purchaser, and Purchaser shall purchase from Sellers, on a
going concern basis, free and clear of all Encumbrances (except for Permitted
Encumbrances), all of the assets and properties of Sellers or their Affiliates
(including the Companies) of every kind and description, wherever located, real,
personal or mixed, tangible or intangible, used primarily in connection with the
Business as the same shall exist on the Closing Date (herein collectively called
the “Assets”), including all right, title and interest of Sellers in, to and
under:

 

(i) all of the assets reflected on the Reference Statement, except those
disposed of or converted into cash after the Reference Statement Date in the
ordinary course of business;

 

(ii) all notes and accounts receivable generated by the Business;

 

(iii) all raw materials, supplies, work-in-process, finished goods and other
materials included in the inventory of Sellers with respect to the Business;

 

(iv) the Permits listed in Section 4.10 of the Disclosure Schedule;

 

(v) the personal property leases listed in Section 4.15(c) of the Disclosure
Schedule;

 

(vi) the Transferred Intellectual Property;

 

(vii) all other proprietary or confidential information used primarily in the
Business but only to the extent related to the Business;

 

(viii) the agreements, contracts, licenses, sublicenses, assignments and
indemnities listed in Section 4.13(b) of the Disclosure Schedule;

 

(ix) the Contracts listed or described in Section 4.12 of the Disclosure
Schedule;

 

(x) to the extent permitted by Law, all books and records (including all data
and other information stored on discs, tapes or other media) of Sellers to the
extent relating (but solely to the extent relating) to the assets, properties,
business and operations of the Business, including sales, advertising and
marketing materials and customer lists;

 

11



--------------------------------------------------------------------------------

(xi) the capital stock of each of the Companies and all minute books and other
corporate records relating to the Companies;

 

(xii) to the extent transferable and to the extent permitted by Law, all
telephone, telex and telephone facsimile numbers and other directory listings
and domain names utilized by Sellers primarily in connection with the Business,
including the domain name www.trisenox.com and the telephone number
1-800-TRISENOX; and

 

(xiii) the compounding vessels and other dedicated product contact filling
equipment described in item 2 of Section 4.15(b) of the Disclosure Schedule.

 

Section 2.2. Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Assets shall not include the following (herein referred to as the “Excluded
Assets”):

 

(i) any cash, bank deposits and cash equivalents;

 

(ii) the name “Cell Therapeutics” or any related or similar trade names,
trademarks, service marks or logos to the extent the same incorporate the name
“Cell Therapeutics”, the figure depicted on Section 2.2 of the Disclosure
Schedule or any variation thereof (the “Excluded Trademarks”) or any variation
thereof;

 

(iii) all Software;

 

(iv) Sellers’ rights, claims or causes of action against third parties relating
to the assets, properties, business or operations of Sellers with respect to the
Business which might arise in connection with the discharge by Sellers of the
Excluded Liabilities;

 

(v) all contracts of insurance of Sellers;

 

(vi) the real estate leases with respect to, and the leasehold improvements on,
the Leased Real Property;

 

(vii) except as provided in Section 2.1(xiii), the machinery, equipment,
vehicles, furniture and other personal property listed or referred to in Section
4.15(b) of the Disclosure Schedule;

 

(viii) all corporate minute books and stock transfer books and the corporate
seal of Sellers;

 

(ix) Sellers’ rights under the leases, agreements, contracts and commitments
listed in Schedule 2.2;

 

(x) any of Seller’s ERISA Plans or Seller’s Non-ERISA Plans; and

 

(xi) all refunds of any Tax for which either Seller is liable pursuant to
Article VIII.

 

12



--------------------------------------------------------------------------------

Section 2.3. Assumed Liabilities. On the Closing Date, Purchaser shall deliver
to Sellers the Assumption Agreement pursuant to which Purchaser shall assume and
agree to discharge the following obligations and liabilities of Sellers in
accordance with their respective terms and subject to the respective conditions
thereof:

 

(i) all Liabilities of Sellers with respect to the Business reflected in the
Valuation Date Statement as a Dollar amount and limited to such Dollar amount;

 

(ii) all Liabilities of Sellers to be paid or performed after the Closing Date
under (i) the Material Contracts, (ii) the leases, contracts and other
agreements with respect to the Business not required by the terms of Section
4.12 to be listed in the Disclosure Schedules and (iii) the leases, contracts
and other agreements entered into by Sellers with respect to the Business after
the date hereof consistent with the terms of this Agreement, except (A) in each
case, to the extent such Liabilities, but for a breach or default by Sellers,
would have been paid, performed or otherwise discharged on or prior to the
Closing Date or to the extent the same arise out of any such breach or default
and (B) in each case, to the extent such Liabilities would be required to be
reflected on a balance sheet as of the Valuation Date with respect to the Assets
prepared in accordance with Agreed Accounting Principles and were not so
reflected in the Valuation Date Statement and not taken into account as a
deduction in determining Valuation Date Working Capital in connection with the
determination of the Purchase Price pursuant to Section 3.3;

 

(iii) all Liabilities in respect of Taxes for which Purchaser is liable pursuant
to Article VIII;

 

(iv) all Liabilities of CTI or any of its Affiliates under Section 1.4(f) of the
PolaRx Merger Agreement arising after the Closing Date; and

 

(v) any obligations with respect to any return claim or other obligations to
replace any products manufactured, distributed or sold by CTI or Nevada with
respect to the Business or by UK or PolaRx, in each case, prior to the Closing
Date.

 

All of the foregoing liabilities and obligations to be assumed by Purchaser
hereunder (excluding any Excluded Liabilities) are referred to herein as the
“Assumed Liabilities.”

 

Section 2.4. Excluded Liabilities. Purchaser shall not assume or be obligated to
pay, perform or otherwise discharge any Liability of Sellers not expressly
assumed by Purchaser pursuant to the Assumption Agreement (all such Liabilities
not being assumed being herein called the “Excluded Liabilities”) and,
notwithstanding anything to the contrary in Section 2.3, none of the following
shall be Assumed Liabilities for purposes of this Agreement:

 

(i) any Liabilities in respect of Taxes for which Sellers are liable pursuant to
Article VIII;

 

(ii) any payables and other Liabilities of Sellers with respect to the Business
to any other business unit of Sellers or any of Sellers’ Affiliates;

 

13



--------------------------------------------------------------------------------

(iii) any costs and expenses incurred by Sellers incident to its negotiation and
preparation of this Agreement and its performance and compliance with the
agreements and conditions contained herein;

 

(iv) any Liabilities in respect of any Excluded Assets;

 

(v) any Liabilities in respect of the lawsuits, claims, suits, proceedings or
investigations set forth in Section 4.8 of the Disclosure Schedule;

 

(vi) any Liabilities arising from the failure of Sellers to comply with the
provisions of any applicable bulk sales or bulk transfer laws;

 

(vii) accrued Liabilities of any kind required to be reflected on the Valuation
Date Statement prepared in accordance with Agreed Accounting Principles which
were not reflected thereon as a dollar amount;

 

(viii) any Liabilities related to, or arising from (i) the occupancy, operation,
use or control of any of the Seller Property prior to the Closing Date or (ii)
the operation of the Business prior to the Closing Date, in each case incurred
or imposed by any Environmental Law, including Liabilities related to, or
arising from, any Release of any Contaminant on, at or from (A) the Seller
Property, including all facilities, improvements, structures and equipment
thereon, surface water thereon or adjacent thereto and soil or groundwater
thereunder, or any conditions whatsoever on, under or in the vicinity of such
real property or (B) any real property or facility owned by a third Person to
which Contaminants generated by the Business were sent prior to the Closing
Date;

 

(ix) any product liability or claims for injury to person or property,
regardless of when made or asserted, relating to the ownership, possession or
use of any products manufactured, utilized in clinical trials, sold or
distributed by or on behalf of CTI or Nevada with respect to the Business or by
or on behalf of UK or PolaRx, in each case, prior to the Closing Date;

 

(x) any recalls on or after the Closing Date mandated by any Governmental
Authority of TRISENOX with respect to any products manufactured, distributed or
sold by CTI or Nevada with respect to the Business or by UK or PolaRx, in each
case, prior to the Closing Date;

 

(xi) all Liabilities of Sellers, the Companies or their Affiliates under the
Financing Agreement;

 

(xii) all Liabilities under Section 4.1(b) of the Sloan-Kettering Agreement
arising as a result of this Agreement, consummation of the transactions
contemplated hereby or any other event occurring on or prior to the Closing
Date;

 

(xiii) except as set forth in Section 2.3(iv), all Liabilities of Sellers, the
Companies or their Affiliates under the Agreement and Plan of Merger dated as of
January 7, 2000 among Sellers and PolaRx, as amended on March 6, 2003 (the
“PolaRx Merger Agreement”) including, without limitation, any Liabilities owed
to former shareholders of PolaRx;

 

14



--------------------------------------------------------------------------------

(xiv) all Liabilities of Sellers for any royalties under the Waxman Agreement
relating to patents issued prior to the Closing Date accruing with respect to
sales made prior to the Closing Date; and

 

(xv) all Liabilities of Sellers or their Affiliates (including, with respect to
periods prior to the Closing Date, the Companies) under or with respect to any
compensation or employee benefit plans, programs or agreements, or otherwise
arising in connection with the employment or pay practices of Sellers or their
Affiliates (including, with respect to periods prior to the Closing Date, the
Companies).

 

ARTICLE III

 

PURCHASE PRICE; CLOSING

 

Section 3.1. Purchase Price. The purchase price for the Assets (the “Purchase
Price”) shall be determined in accordance with Section 3.3 and shall be equal
to:

 

(i) $69,500,000, plus

 

(ii) the Inventory Valuation Amount; minus

 

(iii) the Return Adjustment Amount; minus

 

(iv) the Sloan-Kettering Royalty Amount; plus

 

(v) the amount by which the Valuation Date Working Capital Amount exceeds
$1,020,045; or minus

 

(vi) the amount by which the Valuation Date Working Capital Amount is less than
$1,020,045.

 

Section 3.2. Estimated Purchase Price. No later than three (3) business days
prior to the Closing Date, CTI shall deliver to Purchaser a statement (the
“Estimated Valuation Date Accounting Statement”) setting forth CTI’s good faith
estimate of the Purchase Price (the “Estimated Purchase Price”), the Inventory
Valuation Amount, the Sloan-Kettering Royalty Amount and the Valuation Date
Working Capital Amount and setting forth in reasonable detail the assets and
liabilities of the Business as of the Valuation Date anticipated, based on the
most recent available financial information, to be reflected on the Valuation
Date prepared in accordance with Agreed Accounting Principles. The Estimated
Valuation Date Accounting Statement shall be certified by CTI’s chief financial
officer. The Purchase Price shall thereafter be determined as provided in
Section 3.3.

 

15



--------------------------------------------------------------------------------

Section 3.3. Valuation Date Statement and Actual Purchase Price.

 

(a) No later than sixty (60) days after the Closing Date, CTI shall (i) prepare
in accordance with Agreed Accounting Principles, a statement of assets and
liabilities as of the Valuation Date (the “Preliminary Valuation Date
Statement”), (ii) determine the Purchase Price in accordance with the provisions
of this Agreement (the “Preliminary Purchase Price”), the Inventory Valuation
Amount, the Sloan-Kettering Royalty Amount and the Valuation Date Working
Capital Amount, and (iii) deliver to Purchaser the Preliminary Valuation Date
Statement and a certificate of CTI’s chief financial officer setting forth the
Preliminary Purchase Price, the Inventory Valuation Amount, the Sloan-Kettering
Royalty Amount and the Valuation Date Working Capital Amount (the “Preliminary
Accounting Statement”). Purchaser shall cooperate with Seller and its
accountants to the extent reasonably required to enable CTI to prepare the
Preliminary Accounting Statement in accordance with this Agreement.

 

(b) Purchaser may dispute one or more of the items set forth in the Preliminary
Accounting Statement by notifying CTI in writing within forty-five (45) days
after its receipt of the Preliminary Accounting Statement thereof, but only on
the basis that such item was not prepared in accordance with the Agreed
Accounting Principles or is mathematically inaccurate. During such 45-day
period, and until the Valuation Date Statement and the Purchase Price are
finally determined, employees of Purchaser and its accountants shall be entitled
to access to CTI’s and its accountants’ work papers prepared in connection with
the preparation of the Preliminary Accounting Statement and shall be entitled to
review and discuss such work papers with CTI and its accountants. Any notice
delivered in accordance with Section 3.3(b) shall specify in reasonable detail
the nature of any disagreement so asserted. If Purchaser does not so notify CTI
within such period, the Preliminary Valuation Date Statement and the Preliminary
Purchase Price shall be final, binding and conclusive on the parties as the
“Valuation Date Statement” and the Purchase Price, respectively. If Purchaser
does so notify CTI, Purchaser and CTI and their respective accountants shall
attempt to resolve by written agreement (“Agreed Adjustments”) any differences
as to the Preliminary Accounting Statement and, in the event CTI and Purchaser
so resolve such differences, the Preliminary Valuation Date Statement and the
Purchase Price set forth in the Preliminary Accounting Statement as adjusted by
the Agreed Adjustments shall be final and binding as the Valuation Date
Statement and the Purchase Price, respectively, but shall not limit the
representations, warranties, covenants and agreements of the parties set forth
elsewhere in this Agreement (except to the extent any Damages related to a
breach of such representations, warranties, covenants or agreements would be
duplicative of amounts payable pursuant to this Section 3.3).

 

(c) If Purchaser and CTI are unable to reach a resolution with respect to all of
the items specified in a notice provided pursuant to Section 3.3(b) within
twenty (20) days after receipt by CTI of such notice, then either party may
submit the items remaining in dispute for resolution to Deloitte & Touche, LLP
(the “Independent Accounting Firm”), which shall, within twenty (20) days after
such submission or such longer period as the Independent Accounting Firm may
reasonably require, determine and report to Purchaser and CTI upon such
remaining disputed items (based solely on the presentations of Purchaser and CTI
as to whether any disputed matter has been determined in a manner consistent
with Agreed Accounting Principles and this Agreement), and such determination
shall be final, binding and conclusive on the parties

 

16



--------------------------------------------------------------------------------

hereto. The Preliminary Valuation Date Statement and the Preliminary Purchase
Price, after giving effect to any Agreed Adjustments and to the resolution of
the disputed matters by the Independent Accounting Firm, shall be the Valuation
Date Statement and the Purchase Price, respectively, for purposes of this
Agreement, but shall not limit the representations, warranties, covenants and
agreements of the parties set forth elsewhere in this Agreement (except to the
extent any Damages related to a breach of such representations, warranties,
covenants or agreements would be duplicative of amounts payable pursuant to this
Section 3.3). The parties hereto shall make available to Purchaser, CTI and, if
applicable, the Independent Accounting Firm, such books, records and other
information (including work papers) as any of the foregoing may reasonably
request to prepare or review the Preliminary Accounting Statement or any matters
submitted to the Independent Accounting Firm. The fees and disbursements of the
Independent Accounting Firm shall be allocated between Purchaser and CTI in such
manner that Purchaser shall be responsible for that portion of the fees and
expenses equal to such fees and expenses multiplied by a fraction the numerator
of which is the aggregate dollar value of disputed items submitted to the
Independent Accounting Firm that are resolved against Purchaser (as finally
determined by the Independent Accounting Firm) and the denominator of which is
the total dollar value of the disputed items so submitted, and CTI shall be
responsible for the remainder of such fees and expenses.

 

(d) Following the determination of the Purchase Price pursuant to this Section
3.3, if (i) the Purchase Price exceeds the Estimated Purchase Price, Purchaser
shall pay Seller (A) the amount by which the Purchase Price exceeds the
Estimated Purchase Price and (B) with interest thereon as calculated pursuant to
Section 3.3(e), and (ii) if the Purchase Price is less than the Estimated
Purchase Price, Seller shall pay Purchaser (A) the amount by which the Purchase
Price is less than the Estimated Purchase Price and (B) interest thereon as
calculated pursuant to Section 3.3(e), in each case, within five (5) business
days after the Purchase Price is finally determined.

 

(e) The party making the payment pursuant to Section 3.3(d) shall pay interest
thereon to the other party for the period from the Closing Date to the date of
payment at the Prime Rate as published in The Wall Street Journal, Eastern
Edition, on the Closing Date. Payment of such amounts and interest thereon shall
be made by wire transfer in immediately available funds to such account or
accounts as are designated in writing by the party entitled to receive such
payment no later than the second Business Day prior to the date on which such
payment is due.

 

Section 3.4. Additional Consideration. (a) In addition to the Purchase Price,
upon the Business attaining the development milestones set forth below (each, a
“Development Milestone” and collectively, the “Development Milestones”),
Purchaser shall promptly notify CTI of achievement of any Development Milestone
and shall become obligated to pay to CTI the respective amounts set forth below
on the terms set forth below (each, a “Development Milestone Payment” and
collectively, the “Development Milestone Payments”).

 

(i) $10 million in cash payable within 30 days of receipt of final FDA approval
of TRISENOX for first line treatment of acute promyelocytic leukemia (“APL”);

 

17



--------------------------------------------------------------------------------

(ii) $10 million in cash payable within 30 days of receipt of final FDA approval
of TRISENOX for treatment of myelodysplastic syndrome (“MDS”);

 

(iii) $10 million in cash payable within 30 days of receipt of final FDA
approval of TRISENOX for treatment of multiple myeloma (“MM”); and

 

(iv) $10 million in cash payable within 30 days of receipt of final FDA approval
of TRISENOX for treatment of acute myeloid leukemia (“AML”).

 

(b) (i) In addition to the Purchase Price, upon the Business attaining the sales
milestones set forth below (each, a “Sales Milestone” and collectively, the
“Sales Milestones”), Purchaser shall notify CTI of achievement of any Sales
Milestone and shall become obligated to pay to CTI the respective amounts set
forth below, in each case on the terms set forth below (each, a “Sales Milestone
Payment” and collectively, the “Sales Milestone Payments”):

 

(1) $5 million in cash when Worldwide Net Sales in any period of four
consecutive calendar quarters exceed $40 million;

 

(2) $10 million in cash when Worldwide Net Sales in any period of four
consecutive calendar quarters exceed $50 million;

 

(3) $5 million in cash when Worldwide Net Sales in a period of four consecutive
calendar quarters exceed $60 million;

 

(4) $10 million in cash when Worldwide Net Sales in any period of four
consecutive calendar quarters exceed $75 million;

 

(5) $10 million in cash when Worldwide Net Sales in any period of four
consecutive calendar quarters exceed $100 million;

 

(6) $10 million in cash when Worldwide Net Sales in any four consecutive
calendar quarter period exceed $150 million; and

 

(7) $10 million in cash when Worldwide Net Sales in any four consecutive
calendar quarter period exceed $200 million.

 

CTI shall only be eligible to receive a single payment for each Sales Milestone
described in clauses (1) through (7) above, but may receive more than one Sales
Milestone Payment with respect to a single four consecutive quarter period as a
result of the Worldwide Net Sales attained in a single four consecutive quarter
period. If any calendar quarter is included in a four calendar quarter period
with respect to which one or more Sales Milestones are achieved, then the
Worldwide Net Sales for that calendar quarter may not be counted to achieve a
Sales Milestone with respect to any other subsequent four calendar quarter
period.

 

(ii) Purchaser will provide to CTI, within forty-five (45) days after the end of
each calendar quarter, commencing at the end of the first calendar quarter
ending after the Closing Date, a report setting forth in reasonable detail a
calculation of the Worldwide Net Sales

 

18



--------------------------------------------------------------------------------

for the calendar quarter (the “Purchaser Sales Milestone Report”). If CTI does
not object to the Purchaser Sales Milestone Report within thirty (30) Business
Days of receipt thereof the Purchaser Sales Milestone Report or upon such
earlier time as CTI shall provide written notice that it concurs with the
Purchaser Sales Milestone Report, such Report shall become final and binding as
the “Final Sales Milestone Report” and shall be used to calculate the Sales
Milestone Payments. If CTI delivers notice to Purchaser objecting to the
Purchaser Sales Milestone Report within such 30-Business Day period the
Purchaser Sales Milestone Report shall be submitted to the Independent
Accounting Firm which shall conduct an audit thereof within twenty (20) Business
Days after such submission or such longer period as the Independent Accounting
Firm may reasonably require (which audit shall be limited to the calculation of
Worldwide Net Sales in accordance with the terms hereof (it being understood
that such audit shall not cover, and the Independent Accounting Firm shall not
pass upon, the appropriateness of the Purchaser’s adjustments to gross sales
under GAAP) and the mathematical accuracy of the calculation contained in the
Purchaser Sales Milestone Report). The determination of the Independent
Accounting Firm shall be final, binding and conclusive on Purchaser and CTI and
the Purchaser Sales Milestone Report, as adjusted by the determination of the
Independent Accounting Firm, shall be the Final Sales Milestone Report. The fees
and disbursements of the Independent Accounting Firm shall be paid by CTI unless
the adjustments to the Purchaser Sales Milestone Report determined to be made by
the Independent Accounting Firm would cause an additional Sales Milestone to be
met that would not have been met under the calculation of Worldwide Net Sales
contained in the Purchaser Sales Milestone Report, in which case the fees and
disbursements of the Independent Accounting Firm shall be paid by Purchaser.

 

(iii) All Sales Milestone Payments shall be calculated on the basis of the Final
Sale Milestone Reports and shall be made no later than the later of (A) 60 days
after the end of the four consecutive calendar quarter period in which the
applicable Sales Milestone giving rise to any Sales Milestone Payment(s) is met
and (B) three (3) Business Days after the date on which Final Sales Milestone
Reports for each of the calendar quarters in the applicable four consecutive
calendar quarter period are deemed to be completed.

 

(c) All Development Milestone Payments and Sales Milestone Payments shall be
made by wire transfer of immediately available funds to such account or accounts
as are designated in writing by CTI, which designation shall be made no later
than the second Business Day after Sellers receive written notice that they have
become entitled to receive such payment.

 

(d) On and after the Closing Date, the control of the Business shall rest with
Purchaser and Sellers shall have no right to object to the manner in which the
Business is conducted after the Closing Date, Purchaser shall have complete
discretion with respect to all decisions related to the Assets, including
decisions relating to the research, development, manufacture, marketing, pricing
and distribution of TRISENOX, and shall have no obligation to conduct clinical
trials related to, or otherwise pursue regulatory approvals of, any indication
for TRISENOX or otherwise take any action to protect, attain or maximize any
payment to be received by Sellers pursuant to this Section 3.4. Purchaser shall
have no obligation to follow any business plan of Sellers or be legally bound by
any such plan and shall have no obligation to consult with Sellers with respect
to the Business. Without limiting the foregoing, Purchaser agrees that, upon the
written request of CTI, representatives of Purchaser and CTI shall meet (in

 

19



--------------------------------------------------------------------------------

person or telephonically) on such date and at such location as shall be agreed
upon by Purchaser and CTI to discuss the research, development and marketing of
TRISENOX (including clinical trade strategy and regulatory approval strategies);
provided, that Purchaser shall not be obligated to cause its representatives to
attend such a meeting more than twice in any calendar year and shall not be
obligated to cause its representatives to attend such a meeting after the second
anniversary of the Closing.

 

Section 3.5. Allocation of Purchase Price. No later than thirty (30) Business
Days following the Closing Date, Sellers shall submit to Purchaser in writing
the allocation of the Purchase Price among all of the Assets in accordance with
the provisions of Section 1060 of the Code and the regulations promulgated
thereunder (the “Allocation Notice”). Purchaser shall be deemed to have accepted
the Allocation Notice, and it shall be deemed final, unless Purchaser provides
written notice of disagreement to Sellers within thirty (30) Business Days of
receipt of the Allocation Notice (a “Disagreement Notice”). If Purchaser
provides a Disagreement Notice, Sellers and Purchaser shall negotiate in good
faith to resolve the differences. If the disagreements cannot be resolved within
ten (10) Business Days of CTI’s receipt of the Disagreement Notice, Purchaser
and Sellers shall engage the Independent Accounting Firm to resolve the
differences. The independent accounting firm will be requested to resolve the
dispute and determine the correct allocation in accordance with Section 1060 of
the Code, and issue its report within ten (10) Business Days of its engagement
in writing to Purchaser and Sellers (the “Accounting Report”), or such longer
period as the accounting firm may require. One half of the fees of the
independent accounting firm shall be borne by Purchaser, and one half of such
fees shall be borne by Sellers. Neither Purchaser nor Sellers shall take a
position on any Tax return, before any governmental Tax agency or in a judicial
proceeding that is inconsistent with the Allocation Notice, if final, or the
Accounting Report, except as required by law. To the extent required by Section
1060 of the Code, the Allocation Notice or Accounting Report, as appropriate,
will be revised to reflect any adjustment to the Purchase Price.

 

Section 3.6. Closing.

 

(a) Upon the terms and subject to the conditions of this Agreement, the sale and
purchase of the Assets contemplated by this Agreement shall take place at a
closing (the “Closing”) to be held at O’Melveny & Myers LLP, 275 Battery Street,
Suite 2600, San Francisco, California 94111, on such date and at such time as
Sellers and Purchaser may mutually agree, which date shall be as soon as
practicable, and in any event no later than three (3) Business Days, after the
satisfaction or valid waiver of the conditions set forth in Article IX that are
capable of being satisfied prior to the Closing (the day on which the Closing
takes place being referred to herein as the “Closing Date”).

 

(b) Subject to the satisfaction or waiver of the conditions set forth in Article
IX, at Closing Purchaser shall pay CTI an amount equal to the Estimated Purchase
Price by wire transfer of immediately available funds to such account or
accounts as are designated in writing by CTI no later than the second Business
Day prior to the Closing Date.

 

(c) Subject to satisfaction or waiver of the conditions set forth in Article IX,
at Closing Purchaser shall deliver to Sellers the following:

 

(i) a copy of Purchaser’s Certificate of Incorporation certified as of a recent
date by the Secretary of State of the State of Delaware;

 

20



--------------------------------------------------------------------------------

(ii) a certificate of good standing of Purchaser issued as of a recent date by
the Secretary of State of the State of Delaware;

 

(iii) a certificate of the secretary or an assistant secretary of Purchaser,
dated the Closing Date, in form and substance reasonably satisfactory to
Sellers, as to (i) no amendments to the Certificate of Incorporation of
Purchaser since a specified date; (ii) the by-laws of Purchaser; (iii) the
resolutions of the Board of Directors of Purchaser authorizing the execution,
delivery and performance of this Agreement and the Purchaser Ancillary
Agreements and the transactions contemplated hereby and thereby; and (iv) the
incumbency and signatures of the officers of Purchaser executing this Agreement
and any Purchaser Ancillary Agreement;

 

(iv) the Assumption Agreement duly executed by Purchaser;

 

(v) the certificate of Purchaser contemplated by Section 9.2(c) duly executed by
an authorized officer of Purchaser; and

 

(vi) the Transition Services Agreement duly executed by Purchaser; and

 

(vii) a certificate of resale for each state in which inventory included in the
Assets is held reflecting such inventory held in the state.

 

(d) Subject to the satisfaction or waiver of the conditions set forth in Article
IX, at Closing Sellers shall deliver to Purchaser the following:

 

(i) a copy of CTI’s Articles of Incorporation certified as of a recent date by
the Secretary of State of the State of Washington;

 

(ii) a copy of Nevada’s Articles of Incorporation certified as of a recent date
by the Secretary of State of the State of Nevada;

 

(iii) the common seal (if any), statutory books and other record books of UK
written up to (but not including) the Closing Date, the certificate of
incorporation and any certificate on change of name of UK and a copy of the
Memorandum and Articles of Association of UK (duly certified by any director or
the secretary as being true, complete and up to date)

 

(iv) a copy of the Certificate of Incorporation of PolaRx certified as of a
recent date by the Secretary of State of the State of Delaware;

 

(v) a certificate of good standing of CTI issued as of a recent date by the
Secretary of State of the State of Washington;

 

(vi) a certificate of good standing of Nevada issued as of a recent date by the
Secretary of State of the State of Nevada;

 

21



--------------------------------------------------------------------------------

(vii) a certificate of good standing of PolaRx issued as of a recent date by the
Secretary of State of the State of Delaware;

 

(viii) a certificate of the secretary or assistant secretary of CTI, dated the
Closing Date, in form and substance satisfactory to Purchaser, as to (i) no
amendments to the Articles of Incorporation of CTI since a specified date; (ii)
the by-laws of CTI; (iii) the resolutions of the Board of Directors of CTI
authorizing the execution, delivery and performance of this Agreement and the
Seller Ancillary Agreements to which CTI is a party and the transactions
contemplated hereby and thereby; and (iv) the incumbency and signatures of the
officers of CTI executing this Agreement and any Seller Ancillary Agreement to
which CTI is a party;

 

(ix) a certificate of the secretary or assistant secretary of Nevada, dated the
Closing Date, in form and substance satisfactory to Purchaser as to (i) no
amendment to the Articles of Incorporation of Nevada since a specified date;
(ii) the by-laws of Nevada; (iii) the resolutions of the Board of Directors of
Nevada authorizing the execution, delivery and performance of this Agreement and
the Seller Ancillary Agreements to which Nevada is a party and the transactions
contemplated hereby and thereby; and (iv) the incumbency and signatures of the
officers of Nevada executing this Agreement and any Seller Ancillary Agreement
to which Nevada is a party;

 

(x) a certificate of the secretary or assistant secretary of PolaRx, dated the
Closing Date, in form and substance satisfactory to Purchaser, as to (i) no
amendment to the Certificate of Incorporation of PolaRx since a specified date;
and (ii) the by-laws of PolaRx;

 

(xi) an opinion of O’Melveny & Myers LLP, counsel to Sellers in form and
substance reasonably satisfactory to Purchaser;

 

(xii) the Bill of Sale duly executed by the Sellers;

 

(xiii) the certificates contemplated by Section 9.3(c) and (e), duly executed by
an authorized officer of each of CTI and Nevada;

 

(xiv) stock certificates evidencing all outstanding capital stock of PolaRx,
duly endorsed in blank or accompanied by stock powers duly executed in blank;

 

(xv) all consents, waivers or approvals obtained by Sellers with respect to the
Assets or the consummation of the Transactions;

 

(xvi) the resignations of each officer and director of PolaRx;

 

(xvii) resignation letters in the agreed form from each of the directors and
officers of UK, in each case acknowledging that he/she has no claims against UK
whether for loss of office or otherwise;

 

22



--------------------------------------------------------------------------------

(xviii) an unqualified letter of resignation from the auditors of UK, in the
form prescribed by Section 394 of the Companies Act of 1985, accompanied by a
written confirmation that such auditors have no claims for unpaid fees or
expenses;

 

(xix) the Transition Services Agreement duly executed by CTI;

 

(xx) a share purchase agreement in a form mutually agreeable to CTI and
Purchaser duly executed by CTI in favor of Purchaser (or persons nominated by
Purchaser), the share certificates for the UK Shares in the name of CTI (or duly
executed lost certificate indemnities, in the agreed form, in respect thereof)
and a duly executed original of any power of attorney under which the transfer
is executed;

 

(xxi) assignments, in recordable form with respect to each registered copyright,
issued patent, registered trademark and pending application for the registration
or issuance of any copyrights, patent rights and trademarks included in the
Assets, duly executed by Sellers and in form supplied by Purchaser;

 

(xxii) evidence of (A) the termination of the PolaRx Inter-Company Licenses and
(B) Sellers’ compliance with Sections 6.9(c) and 6.9(d);

 

(xxiii) UCC-3 termination statements releasing all security interests of
PharmaBio or any of its Affiliates with respect to the Assets; and

 

(xxiv) such other bills of sale, assignments and other instruments of transfer
or conveyances as Purchaser may reasonably request or as may be otherwise
necessary to evidence and effect the sale, assignment, transfer, conveyance and
delivery of the Assets to Purchaser, in each case in such form supplied by
Purchaser in forms reasonably acceptable to Sellers; and

 

(xxv) a certified copy of the minutes of a duly held meeting of the board of
directors of UK at which the following resolutions were duly passed: (A) to
approve the registration of the transfer of the UK Shares subject to such
transfer being duly stamped for the United Kingdom Stamp Duty; (B) to accept the
resignations of the directors, officers and auditors referred to in clauses
(xviii) and (xix) above; and (C) to appoint such persons as Cephalon may specify
prior to Closing as directors and officers of UK with effect from Closing;

 

(xxvi) powers of attorney in the agreed form in respect of the exercise of the
rights attaching to the UK Shares pending registration of the transfer of the UK
Shares; and

 

(xxvii) a certified copy of the minutes of a duly held meeting of the board of
directors of CTI authorizing the sale of the UK Shares and the execution of this
Agreement and any other documents to be executed by it on Closing in connection
therewith.

 

In addition to the above deliveries, Sellers shall take all steps and actions as
Purchaser may reasonably request or as may otherwise be necessary to put
Purchaser in actual possession or control of the Assets.

 

23



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

OF SELLERS AND THE COMPANIES

 

As an inducement to Purchaser to enter into this Agreement, Sellers hereby
jointly and severally represent and warrant to Purchaser that, except as set
forth in the Disclosure Schedule:

 

Section 4.1. Organization; Authority.

 

(a) CTI is a corporation duly organized, validly existing and in good standing
under the laws of Washington. Nevada is a corporation duly organized and validly
existing under the laws of Nevada. Each of the Sellers is duly qualified to
transact business as a foreign corporation and is in good standing in each
jurisdiction in which the ownership or leasing of the Assets or the conduct of
the Business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect. UK is a corporation duly
organized, validly existing and in good standing under the laws of the United
Kingdom. PolaRx is a corporation duly organized, validly existing and in good
standing under the laws of Delaware. Each of the Companies is duly qualified to
transact business as a foreign corporation and is in good standing in each
jurisdiction in which the ownership or leasing of the Assets or the conduct of
the Business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect. Each of the Sellers and the
Companies has all necessary corporate power and authority to own or lease the
Assets owned or leased by it and to conduct the Business as currently conducted
by it. The Companies are not presently, and have not been, engaged in any
business activity other than the Business.

 

(b) Each of the Sellers has all necessary corporate power and authority to
execute, deliver and perform this Agreement and each of the Seller Ancillary
Agreements to which it is a party. The execution, delivery and performance of
this Agreement and each Seller Ancillary Agreement to which it is a party by
each Seller and the consummation by each of CTI and Nevada of the Transactions
have been duly and validly authorized by the Board of Directors of CTI and the
Board of Directors and sole stockholder of Nevada no other corporate proceedings
on the part of either CTI or Nevada or their respective Boards of Directors or
stockholders are necessary to consummate the Transactions. This Agreement has
been duly and validly executed and delivered by each of CTI and Nevada and
constitutes the legal, valid and binding obligation of each such party,
enforceable against such party in accordance with its terms, except as such
enforceability may be subject to the laws of general application relating to
bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief, or other equitable remedies. Upon
execution and delivery by CTI and Nevada of each Seller Ancillary Agreement to
which is it a party, each such Seller Ancillary Agreement will constitute the
legal, valid and binding obligation of each such party, enforceable against such
party in accordance with its terms, except as such enforceability may be subject
to the laws of general application relating to bankruptcy, insolvency, and the
relief of debtors and rules of law governing specific performance, injunctive
relief, or other equitable remedies.

 

24



--------------------------------------------------------------------------------

Section 4.2. No Conflict. Assuming compliance with the notification requirements
of the HSR Act and any applicable foreign antitrust regulations and the making
and obtaining of all filings, notifications, consents, approvals, authorizations
and other actions identified in Section 4.2 of the Disclosure Schedule, neither
the execution and delivery of this Agreements or the Seller Ancillary Agreements
nor the consummation of any of the Transactions do or will, directly or
indirectly (with or without notice or lapse of time or both), (a) contravene,
conflict with, or result in a violation of or the creation of any Encumbrance
(excluding any Permitted Encumbrance) upon any of the Assets under (i) any
provision of the charter or bylaws (or similar organizational documents) of
Sellers or the Companies, (ii) any resolution adopted by the board of directors
or the stockholders of Sellers or the Companies; (iii) any Law to which Sellers,
the Companies or the Assets is subject or bound or (iv) any Governmental Order
to which Sellers, the Companies or the Assets is subject; (b) contravene,
conflict with, or result in a violation of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance (excluding a Permitted Encumbrance) on any of
the Assets or any of the assets of the Companies pursuant to any Material
Contract or any other material permit or authorization to which Sellers or the
Companies is a party or is bound or to which the Assets are subject; or (c)
result in the creation of any Encumbrance (other than restrictions on transfer
under applicable state, provincial and federal securities Laws and Permitted
Encumbrances) on any of the Shares, except, in the case of (a)(iii), as would
not reasonably be expected to have a Material Adverse Effect.

 

Section 4.3. Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Seller Ancillary Agreements and the
consummation of the Transactions by Sellers does not and will not require any
consent, approval, authorization or other order of, action by, filing with or
notification to any Governmental Authority or any other Person, except (a) the
notification requirements of the HSR Act and (b) pursuant to any applicable
foreign antitrust regulations.

 

Section 4.4. Ownership of Shares; Capitalization; Subsidiaries.

 

(a) Seller owns of record the PolaRx Shares, free and clear of all Encumbrances
(other than restrictions on transfer under applicable state, provincial and
federal securities Laws).

 

(b) Seller owns of record the UK Shares, free and clear of all Encumbrances
(other than restrictions on transfer under applicable state, provincial and
federal securities Laws).

 

(c) The authorized capital stock of UK consists of 100 ordinary shares, nominal
value £1 per share, of which 100 are issued and outstanding and all of which are
held by Seller and are validly issued, fully paid and nonassessable and free of
preemptive rights. The UK Shares constitute all of the issued and outstanding
shares of capital stock of UK.

 

(d) The authorized capital stock of PolaRx consists of 100 shares of common
stock, $.001 par value per share, of which 100 shares are issued and outstanding
and all of which are held by Seller and are validly issued, fully paid and
nonassessable and free of preemptive rights. The PolaRx Shares constitute all of
the issued and outstanding shares of capital stock of PolaRx.

 

25



--------------------------------------------------------------------------------

(e) Except as set forth above there are not outstanding any (i) securities of
either Company convertible into or exchangeable or exercisable for, shares of
capital stock or for share equity securities of such Company, (ii) options,
warrants or other rights to acquire from either Company any shares of capital
stock or equity securities or securities convertible into or exchangeable or
exercisable for shares of capital stock or equity securities of such Company, or
(iii) bonds, debentures, notes or other indebtedness or securities of either
Company having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which stockholders of
such Company may vote.

 

(f) True and complete copies of (i) the articles of association and by-laws of
UK and (ii) the certificate of incorporation and by-laws of PolaRx, each as
amended to date, have been delivered to Purchaser.

 

(g) Neither of the Companies has any Subsidiaries.

 

Section 4.5. Financial Statements. Section 4.5 of the Disclosure Schedule sets
forth (i) an unaudited statement of assets and liabilities of the Business as of
the fiscal quarter ended March 31, 2005 and an unaudited statement of assets and
liabilities of the Business as of the fiscal year ended December 31, 2004 and
(ii) statements of net product sales (each, a “Statement of Net Product Sales”)
of Trisenox for the three month period ending March 31, 2005 and for the year
ended December 31, 2004 (collectively, the “Financial Statements”). Except as
set forth therein, the Financial Statements (a) in the case of the Statements of
Net Product Sales, has been prepared to reflect the consolidated net product
sales of the Business for the applicable periods; (b) are in accordance with and
based upon the books and records of the Sellers and the Companies; and (c)
reflect account balances calculated in accordance with GAAP, consistently
applied, and fairly present in all material respects the financial position and
results of operations of the Business (including the Companies) as of dates
presented and for the periods then ended.

 

Section 4.6. No Undisclosed Liabilities. Neither the Companies nor the Business
is subject to any Liabilities required to be disclosed on a balance sheet
prepared in accordance with GAAP, consistently applied, other than (a)
Liabilities adequately reflected or reserved against on the Reference Statement,
and (b) Liabilities of the same nature as those set forth in the Reference
Statement incurred since the Reference Statement Date in the ordinary course of
business consistent with past practice.

 

Section 4.7. Absence of Changes.

 

(a) Since the Reference Statement Date, there has occurred no Material Adverse
Effect.

 

(b) Since the Reference Statement Date, neither Sellers nor the Companies has
taken any action that would constitute a violation of Section 6.1(b) were such
action to be taken after the execution of this Agreement.

 

26



--------------------------------------------------------------------------------

Section 4.8. Litigation. There are no Actions by or against Sellers relating to
the Business or by or against the Companies, or affecting any of the assets of
the Business (including the Assets), pending, or to the Knowledge of Sellers,
threatened. As of the date hereof, none of Sellers nor any of their Subsidiaries
(including the Companies), nor any of their respective assets or properties
(including the Assets), is subject to any Governmental Order, nor, to the
Knowledge of Sellers, are there any such Governmental Orders threatened to be
imposed by any Governmental Authority. As of the date hereof, no Action is
pending or, to the Knowledge of Sellers, threatened, which seeks to delay or
prevent the consummation of, or which could reasonably be expected to materially
adversely affect Sellers’ ability to consummate, the Transactions.

 

Section 4.9. Compliance with Laws. Sellers and the Companies are conducting the
Business in all material respects in accordance with all Laws and Governmental
Orders applicable to the Business or the assets of the Business (including the
Assets), and neither of the Sellers and neither of the Companies is in violation
of any such Law or Governmental Order in any material respect.

 

Section 4.10. Permits. Each of Sellers and each of the Companies owns, holds or
possesses all permits, licenses, franchises, privileges, approvals and other
authorizations from any Governmental Authority which are necessary to entitle it
to own or lease, operate and use the Assets owned by it and to carry on and
conduct the Business as currently conducted by it (collectively, the “Permits”).
Section 4.10 of the Disclosure Schedule sets forth a list of each material
Permit. None of the Sellers or the Companies is in violation of or default under
any material Permit. Each of the Sellers and the Companies has fulfilled and
performed its obligations under each material Permit, and no event has occurred
or condition or state of facts exists which constitutes or, after notice or
lapse of time or both, would constitute a breach of or default under any such
material Permit or which permits or, after notice or lapse of time or both,
would permit revocation or termination of any such material Permit. As of the
date hereof, to the Knowledge of Sellers, no notice of cancellation, of default
or of any dispute concerning any Permit, or of any event, condition or state of
facts described in the preceding sentence, has been received by Sellers or the
Companies. Each of the Permits is valid, subsisting and in full force and effect
and may be assigned and transferred to Purchaser in accordance with this
Agreement and will continue in full force and effect after the consummation of
the Transactions, in each case without (x) the occurrence of any breach, default
or forfeiture of rights thereunder, or (y) the consent, approval or act of, or
the making of any filing with, and Governmental Authority.

 

Section 4.11. Environmental Matters. The operations of the Business comply in
all material respects with all applicable Environmental Laws and to the
Knowledge of the Sellers, no circumstances or conditions exist that may prevent
or interfere with such compliance in the future. Neither Seller, with respect to
the Business, nor either Company is subject to any judicial or administrative
proceeding, order, judgment, decree or settlement alleging or addressing a
violation of or liability under any Environmental Law. The Business is not
required to have any Permits under Environmental Laws, other than those
applicable to the conduct of business in the ordinary course. Except as set
forth on Schedule 4.11, no Contaminant has been generated, transported, used,
disposed, stored or treated by Sellers with respect to the Business or by the
Companies, and there has been no Release of Contaminant by Sellers with respect
to the Business or either of the Companies.

 

27



--------------------------------------------------------------------------------

Section 4.12. Material Contracts.

 

(a) For purposes hereof, the term “Material Contracts” shall mean the following
Contracts to which any of the Sellers or the Companies is a party or is
otherwise bound:

 

(i) Contracts for the purchase by the Business or the Companies of goods or
services from suppliers or service providers, including any consignment,
distributor, dealer, manufacturer’s representative, sales agency, advertising
representative or advertising or public relations contract, in each case
involving annual payments by the Business in excess of $25,000 in fiscal year
2004 or which Sellers reasonably expect will involve payments of more than
$25,000 in fiscal year 2005 or which extends beyond 2009;

 

(ii) Contracts for the purchase by customers from the Business of goods or
services involving annual payments in excess of $25,000 in fiscal year 2004 or
which Sellers reasonably expect will involve payments related to the Business of
more than $25,000 in fiscal year 2005 or which extends beyond 2009;

 

(iii) Contracts relating to the incurrence of indebtedness for borrowed money by
the Business or the Companies or the guaranteeing or securing by or of the
Business or the Companies of any obligation for borrowed money (including
letters of credit), except in the ordinary course in connection with accounts
payable;

 

(iv) leases, installment and conditional sale agreements, having annual rentals
or payments in excess of $25,000 relating to the Business or the Companies, and
other Contracts affecting the ownership by, leasing of, title to, use of, or any
leasehold or other interest in, any personal property used primarily in the
Business;

 

(v) joint venture Contracts relating to the Business or the Companies, or other
Contracts relating to the Business or the Companies creating a similar legal
relationship;

 

(vi) Contracts that prohibit the Business from competing with any Person in any
geographic area or from soliciting customers or from hiring or retaining any
Person;

 

(vii) Contracts relating to Licensed Intellectual Property, provided in each
case (A) annual payments or receipts of greater than $25,000 were attributable
to the Business pursuant to such Contract in fiscal year 2004, or (B) such
Contract is otherwise material to the operation of the Business;

 

(viii) Contracts relating to Software excluding non-customized software that is
commercially available or subject to “shrink-wrap” and “clip-through” license
agreements and primarily used in the conduct of the Business;

 

28



--------------------------------------------------------------------------------

(ix) any guarantee of the obligations of customers, suppliers, officers,
directors, employees, Affiliates or others in connection with, or relating to,
the Business;

 

(x) any Contract not otherwise described in this Section 4.12 that is material
to the conduct of the Business as currently conducted, or that is not entered
into in the ordinary course of business.

 

(b) Section 4.12 of the Disclosure Schedule sets forth a complete list of all
Material Contracts to which either of the Sellers or either of the Companies is
party or by which they are bound. Each Material Contract constitutes a valid and
binding obligation of the parties thereto and is in full force and effect and
may be transferred to Purchaser pursuant to this Agreement and will continue in
full force and effect thereafter, in each case without breaching the terms
thereof or resulting in the forfeiture or impairment of any rights thereunder
and without the consent, approval or act of, or the making of any filing with,
any other party. Sellers and the Companies have fulfilled and performed their
respective obligations under each of the Material Contracts and none of the
Sellers or the Companies has violated or breached, or committed any default
under, any Material Contract; and, to the Knowledge of Sellers, no other Person
has violated or breached, or committed any default under, and no condition or
state of facts exists which, with the passage of time or the giving of notice or
both, would constitute such a default or breach by Sellers, the Companies or any
such third party under, any Material Contract. Since the Reference Statement
Date, neither of the Sellers and neither of the Companies has received any
written notice alleging any actual or possible violation or breach of, or
default under, any Material Contract. Neither of the Companies is a party to or
bound by any Contract that is not primarily related to the Business.

 

(c) No amounts are due pursuant to Article 4 of the Waxman Agreement with
respect to patents issued on or before the date hereof. No amounts are due, or
will become due, in connection with this Agreement and the consummation of the
Transactions under Section 4.1(b) of the Sloan-Kettering Agreement.

 

Section 4.13. Intellectual Property.

 

(a) Section 4.13(a) of the Disclosure Schedule lists the material Licensed
Intellectual Property.

 

(b) Section 4.13(b) of the Disclosure Schedule lists the Transferred
Intellectual Property.

 

(c) There is no software owned by or licensed to Sellers and used primarily with
respect to the Business or owned by or licensed to the Companies, excluding
non-customized software that is commercially available or subject to
“shrink-wrap” and “clip-through” license agreements (the “Software”).

 

(d) Section 4.13 (d) of the Disclosure Schedule sets forth a list of all
registrations and applications for registration included in the Transferred
Intellectual Property or Licensed Intellectual Property (“Registered IP”). All
such Registered IP is in good standing, is in material compliance with formal
legal requirements and is not subject to any unpaid

 

29



--------------------------------------------------------------------------------

maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date. There are no proceedings, challenges or claims known to
Sellers before any court, tribunal (including the United States Patent and
Trademark Office or equivalent authority anywhere in the world) related to any
such Registered IP.

 

(e) Sellers or the Companies own all right, title and interest in and to all of
the Transferred Intellectual Property.

 

(f) Sellers and the Companies have taken reasonable steps that are required to
protect the rights of Sellers and the Companies in confidential information and
trade secrets of Sellers and the Companies in the Transferred Intellectual
Property and Licensed Intellectual Property.

 

(g) No proceedings are pending, or to the Knowledge of Sellers, threatened and
no claims have been received by Sellers or their Subsidiaries within the
previous two (2) years that the operation of the Business has violated,
infringed or misappropriated any Intellectual Property of any other Person.

 

(h) The operation of the Business as conducted by Sellers and their Subsidiaries
does not violate, infringe or misappropriate the Intellectual Property of any
other Person. Within the previous two (2) years, no written claim of invalidity
of any Intellectual Property used in the Business has been made by any other
Person.

 

(i) As of the date of this Agreement, (i) there is no outstanding Governmental
Order applicable to Sellers or their Subsidiaries, (ii) there are no proceedings
pending, and (iii) there is no agreement to which either Sellers or any of their
Subsidiaries is a party, restricting, or that would restrict the use of the
Transferred Intellectual Property by Sellers or any of their Subsidiaries
(including the Companies) with respect to the Business or restricting the
licensing of the Transferred Intellectual Property by Sellers or any of their
Subsidiaries (including the Companies) to any Person.

 

(j) To the Knowledge of Sellers, no Person is violating, infringing, diluting or
misappropriating the Transferred Intellectual Property.

 

Section 4.14. Insurance. Sellers have provided to Purchaser true and complete
copies of all policies of insurance maintained by Sellers or the Companies with
respect to the properties and assets of the Business, or true and complete
summaries of the material terms of such insurance policies. All such policies
are in full force and effect and Sellers and the Companies have complied in all
material respects with the provisions of such policies.

 

Section 4.15. Properties and Assets.

 

(a) Except for the Leased Real Property that is subject to the UK Lease, there
is no Leased Real Property leased or subleased by Sellers and used primarily in
connection with the Business and there is no Leased Real Property leased or
subleased by the Companies. Neither of the Sellers with respect to the Business
nor the Companies (i) owns any real property or (ii) is a party to or is bound
by any Contract for the purchase or sale of real property.

 

30



--------------------------------------------------------------------------------

(b) Section 4.15(b) of the Disclosure Schedule contains a list of all machinery,
equipment, vehicles, furniture and other tangible personal property owned by
Sellers and used primarily in connection with the Business or owned by the
Companies.

 

(c) Section 4.15(c) of the Disclosure Schedule contains a list and description
of each lease or other agreement or right, whether written or oral (showing in
each case the annual rental, the expiration date thereof and a brief description
of the property covered), under which either Seller is lessee of, or holds or
operates, any machinery, equipment, vehicle or other tangible personal property
owned by a third Person and used primarily in connection with the Business or
either of the Companies are lessee of, or hold or operate, any machinery,
equipment, vehicle or other tangible personal property owned by a third Person.

 

(d) Sellers have good and marketable title to, or in the case of any leased
property included in the Assets have valid leasehold interests in, all Assets,
free and clear of any Encumbrance, other than Permitted Encumbrances. Upon
delivery to Purchaser of the Bill of Sale and other instruments of transfer
contemplated by Section 3.6(d), Sellers will thereby transfer to Purchaser good
and marketable title to the Assets, free and clear of all Encumbrances, other
than Permitted Encumbrances.

 

(e) PolaRx has good title to, or in the case of leased property and assets has
valid leasehold interests in, all of its physical assets, free and clear of any
Encumbrances, other than Permitted Encumbrances. UK has good title to, or in the
case of leased property and assets, has valid leasehold interests in, all of its
physical assets free and clear of any Encumbrances, other than Permitted
Encumbrances.

 

Section 4.16. Sufficiency of Assets. Except for the assets to be provided to
Purchaser pursuant to the Transition Services Agreement, the Assets collectively
include all the assets primarily used in the Business and all of the assets
necessary to conduct the Business as currently conducted.

 

Section 4.17. Regulatory Matters.

 

(a) TRISENOX has been and is being manufactured, distributed and marketed in
compliance with all applicable requirements under the FDCA and any similar Law,
including those relating to investigational use, premarket approval, good
manufacturing practices, labeling, advertising, record keeping, and the filing
of adverse event reports and compliance with other postmarketing obligations,
including obligations to conduct phase 4 studies as specified in the pertinent
FDA approval letter(s). Neither the Sellers nor any of their Subsidiaries has
received any formal or informal notice or other communication from the FDA or
any other Governmental Authority including a warning or untitled letter, (A)
contesting the premarket approval labeling, or promotion (including advertising,
promotional labeling, and sampling) of, TRISENOX or (B) otherwise alleging any
violation or appearance of any violation of any Law by the Sellers or any of
their Subsidiaries relating to TRISENOX.

 

(b) No TRISENOX product has been recalled, withdrawn, suspended or discontinued
by the Sellers or any of their Subsidiaries in the United States or outside the
United States (whether voluntarily or otherwise) since January 1, 2000. No
proceedings in the United

 

31



--------------------------------------------------------------------------------

States or outside of the United States (whether completed or pending) seeking
the recall, withdrawal, suspension or seizure of any TRISENOX product or
premarket approvals or marketing authorizations are pending, or to the Knowledge
of Sellers, threatened, against the Sellers or any of their Subsidiaries, nor
have any such proceedings been pending at any time since January 1, 2000.

 

(c) To the extent that a biological license application, new drug application,
investigational new drug application or similar state or foreign regulatory
application has been approved for TRISENOX, Sellers and their Subsidiaries are
in substantial compliance with 21 U.S.C. sec. 355 and applicable FDA
implementing regulations, including 21 C.F.R. Parts 312 or 314, and similar Laws
and all terms and conditions of such applications. Sellers and their
Subsidiaries, and the officers, employees or agents of Sellers or such
Subsidiaries have included in the application for TRISENOX, where required, the
certification described in 21 U.S.C. sec. 335a(k)(1) or any similar Law, and
such certification and such list was in each case true and accurate in all
material respects when made and remain true and accurate in all material
respects. In addition, Sellers and their Subsidiaries are in substantial
compliance with all applicable registration and listing requirements set forth
in 21 U.S.C. sec. 360 and 21 C.F.R. Part 207 and all similar Laws with respect
to TRISENOX.

 

(d) Each article of TRISENOX manufactured and/or distributed by Sellers or any
of their Subsidiaries is not adulterated within the meaning of 21 U.S.C. sec.
351 (or similar Law) or misbranded within the meaning of 21 U.S.C. sec. 352 (or
similar Law), and is not a product that is in violation of 21 U.S.C. sec. 355
(or similar Law).

 

(e) Neither Sellers nor any of their Subsidiaries, nor any officers, employees
or agents of Sellers or any of their Subsidiaries has with respect to TRISENOX
made an untrue statement of a material fact or fraudulent statement to the FDA
or other Governmental Authority, failed to disclose a material fact required to
be disclosed to the FDA or any other Governmental Authority, or committed an
act, made a statement, or failed to make a statement that, at the time such
disclosure was made, could reasonably be expected to provide a basis for the FDA
or any other Governmental Authority to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” set forth
in 56 Fed. Reg. 46191 (September 10, 1991) or any similar policy and to the
Knowledge of Sellers neither Sellers nor any of their Subsidiaries, nor any
officer, employee or agent of Sellers or any of their Subsidiaries is the
subject, officially or otherwise, of any pending or threatened investigation by
any Governmental Authority under such policy or under the Federal Anti-Kickback
Statute or the Civil False Claims Act or any regulations promulgated thereunder.
Neither Sellers nor any of their Subsidiaries, nor any officer, employee or
agent of Sellers or any of their Subsidiaries, has been convicted of any crime
or engaged in any conduct with respect to TRISENOX for which debarment is
mandated by 21 U.S.C. sec. 335a(a) or any similar Law or authorized by 21 U.S.C.
sec. 335a(b) or any similar Law.

 

(f) To Sellers’ Knowledge, all pre-clinical and clinical investigations
conducted or sponsored by it with respect to TRISENOX have been and are being
conducted in material compliance with all recommendations of the FDA and all
applicable laws, rules, regulations and guidelines, including good laboratory
practices, investigational new drug

 

32



--------------------------------------------------------------------------------

requirements, good clinical practice requirements (including informed consent
and institutional review boards designed to ensure the protection of the rights
and welfare of human subjects), and federal and state laws restricting the use
and disclosure of individually identifiable health information. To Sellers’
Knowledge, neither Sellers nor any of their Subsidiaries have received any
information that would reasonably be expected to lead to denial by the FDA of
any future application by Purchaser for approval of TRISENOX for the treatment
of APL, MDS, MM or AML, subject to successful completion of ongoing and future
trials disclosed to Purchaser and the results thereof.

 

(g) As of the date hereof, Seller is not aware that any Governmental Authority
is considering issuing any Talk Paper or other public statement, pursuant to 21
U.S.C. sec. 375 or otherwise, questioning the safety or risk-benefit ratio of
TRISENOX, or requesting or directing that the official labeling for TRISENOX be
revised to include additional or strengthened warning or other risk information.

 

Section 4.18. Accounts Receivable; Inventories.

 

(a) All accounts receivable of Sellers with respect to the Business (including
all accounts receivable of the Companies) have arisen from bona fide
transactions by Sellers or the Companies in the ordinary course of the Business.
To the Knowledge of Sellers, all accounts receivable reflected in the Reference
Statement are good and collectible in the ordinary course of business at the
aggregate recorded amounts thereof, net of any applicable allowance for doubtful
accounts reflected in the Reference Statement.

 

(b) The inventories of Sellers with respect to the Business (including the
inventories of the Companies) (in each case, including raw materials, supplies,
work-in-process, finished goods and other materials) (i) are in good,
merchantable and useable condition, (ii) are reflected in the Reference Date
Balance Sheet at the lower of cost or market in accordance with GAAP,
consistently applied and will be reflected in the Valuation Date Statement at
the lower of cost or market in accordance with GAAP (subject to the deviations
from GAAP and the other principles set forth in Schedule 1.1A), consistently
applied, and (iii) other than any failure to be saleable in the ordinary course
of business solely as a result of the age of finished goods inventory, are, in
the case of finished goods, of a quality saleable in the conduct of the Business
and, in the case of all other inventories are of a quality useable in the
conduct of the Business. Section 4.18 of the Disclosure Schedule sets forth a
list of places where material inventories of the Business were located as of
March 31, 2005.

 

Section 4.19. Employees and Related Agreements; ERISA.

 

(a) Section 4.19(a) of the Disclosure Schedule sets forth a list of each Benefit
Plan, and identifies each Benefit Plan that is sponsored or maintained by either
of the Companies, or pursuant to which either of the Companies has any
obligation or liability (“Company Plans”), and each Benefit Plan that is
sponsored or maintained by either of the Sellers, or pursuant to which either of
the Sellers has any obligation or liability (“Seller Plans”).

 

(b) None of the Sellers or the Companies has ever maintained any employee
pension benefit plan with respect to the Business that is subject to Section 302
or Title IV of

 

33



--------------------------------------------------------------------------------

ERISA or Section 412 of the Code, or has ever been required to contribute to, or
had any liability or obligation under, any “multiemployer plan” (as such term is
defined in Section 3(37) of ERISA) with respect to the Business.

 

(c) Sellers have delivered or made available to Purchaser, with respect to each
Seller Plan, either a true and correct copy of each such plan or a summary plan
description or other comparable summary of such plan.

 

(d) Each Benefit Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS that such Plan
is so qualified under the Code; and no circumstance exists which might cause
such Plan to cease being so qualified.

 

(e) Each Company Plan complies, and has been administered to comply, with all
applicable Laws, and there has been no notice issued by any Governmental
Authority questioning or challenging such compliance, and there are no actions,
suits or claims (other than routine claims for benefits) pending or, to the
Knowledge of Seller, threatened involving any such plan or the assets of any
such plan.

 

(f) None of the Sellers or the Companies have any obligations under any Benefit
Plans or otherwise to provide health or death benefits to or in respect of
former employees of either Seller or either of the Companies with respect to the
Business, except as specifically required by the continuation requirements of
Part 6 of Title I of ERISA.

 

(g) None of the Sellers, with respect to the Business, or the Companies have any
liability of any kind whatsoever, whether direct, indirect, contingent or
otherwise, on account of (i) any violation of the health care requirements of
Part 6 of Title I of ERISA or Section 4980B of the Code, (ii) under Section
502(i) or Section 502(l) of ERISA or Section 4975 of the Code, (iii) under
Section 302 of ERISA or Section 412 of the Code or (iv) under Title IV of ERISA.

 

(h) Section 4.19(h) of the Disclosure Schedule contains: (i) a list of all
employees of the Companies or Sellers whose work is primarily related to the
Business as of the date of this Agreement, indicating each such employee’s
length of service, current title, the entity with which such employee is
employed and, if inactive, the reason for and commencement date of such
employee’s inactive status and expected date of return; (ii) the then current
annual compensation of, and a description of the fringe benefits (other than
those generally available to employees of Sellers or the Companies) provided by
Sellers or the Companies to any such employees; (iii) a list of all present
employees of Sellers with respect to the Business or the Companies; (iv) a list
of any increase, effective on or after January 1, 2005, in the rate of
compensation of any employees or commission salespersons if such increase
exceeds 10% of the previous annual salary of such employee or commission
salesperson; and (v) a list of all substantial changes in job assignments of, or
arrangements with, or promotions or appointments of, any employees or commission
salespersons whose compensation as of January 1, 2005 was in excess of $25,000
per annum.

 

34



--------------------------------------------------------------------------------

(i) (i) To the Knowledge of Sellers, the Business is not involved in any
transaction or other situation with any employee, officer, director or Affiliate
of either Seller or either of the Companies which may be generally characterized
as a “conflict of interest”, including direct or indirect interests in the
business of competitors, suppliers or customers of the Business, and (ii) there
are no situations with respect to the Business which involved or involve (A) the
use of any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to political activity; (B) the making of any
direct or indirect unlawful payments to government officials or others from
corporate funds or the establishment or maintenance of any unlawful or
unrecorded funds; (C) the violation of the Foreign Corrupt Practices Act of
1977; or (D) the receipt of any illegal discounts or rebates or any other
violation of the antitrust laws.

 

(j) Sellers and the Companies have complied in respect of the Business with all
applicable Laws relating to wages, hours, discrimination in employment and
collective bargaining and are not liable for any arrears of wages or any Taxes
or penalties for failure to comply with any of the foregoing. Neither Sellers
nor the Companies are subject to any collective bargaining agreements covering
employees employed in the Business. Neither Sellers nor the Companies are
parties to, or are adversely affected by or, to Sellers’ Knowledge, threatened
with, any dispute or controversy with or with respect to any current or former
employee or other service provider, with a union or with respect to unionization
or collective bargaining involving the employees of Sellers or the Companies
with respect to the Business. Neither Sellers, with respect to the Business, nor
the Companies are adversely affected by any dispute or controversy with a union
or with respect to unionization or collective bargaining involving any supplier
or customer of Sellers, with respect to the Business, or the Companies. No union
organizing or election activities involving any non-union employees of Sellers,
with respect to the Business, or the Companies have occurred since January 1,
2004 or, to the Knowledge of Seller, are threatened as of the date hereof.

 

(k) With respect to each Company Plan not subject to United States law (a
“Company Foreign Benefit Plan”), (i) the fair market value of the assets of each
funded Company Foreign Benefit Plan, the liability of each insurer for any
Company Foreign Benefit Plan funded through insurance or the reserve shown on
the consolidated financial statements of the Sellers or the Companies for any
unfunded Company Foreign Benefit Plan, together with any accrued contributions,
is sufficient to procure or provide for the projected benefit obligations, as of
the Closing, with respect to all current and former participants in such plan
based on reasonable, country specific actuarial assumptions and valuations and
no transaction contemplated by this Agreement shall cause such assets or
insurance obligations or book reserve to be less than such projected benefit
obligations; and (ii) each Company Foreign Benefit Plan has complied with all
applicable Laws.

 

Section 4.20. Product Liability. There have been no Product Liability Claims (as
defined below) made against, or with respect to which payments have been made by
or on behalf of, Sellers or their Subsidiaries during the past three fiscal
years with respect to TRISENOX. To Sellers’ Knowledge, there are no design or
manufacturing defects in TRISENOX manufactured, utilized in clinical trials or
sold by Sellers or their Subsidiaries. For purposes of this Section 4.20, the
term “Product Liability Claim” shall mean any claim arising out of any injury to
an

 

35



--------------------------------------------------------------------------------

individual or property as a result of the ownership, possession, or use of
TRISENOX manufactured, utilized in clinical trials, sold or distributed by or on
behalf of Sellers or their Subsidiaries.

 

Section 4.21. Customers and Suppliers. Copies of the forms of purchase order for
inventory and other supplies and sales contracts for active pharmaceutical
ingredients or finished goods used by Sellers and the Companies with respect to
the Business have been previously delivered by Sellers to Purchaser. Except as
set forth in Section 4.21 of the Disclosure Schedule, as of the date hereof
there exists no actual or threatened (in writing) termination, cancellation or
limitation of, or any modification or change in, the business relationship of
either Seller or either of the Companies with any customer or group of customers
whose purchases individually or in the aggregate are material to the operations
of the Business, or with any supplier or group of suppliers whose sales
individually or in the aggregate are material to the operations of the Business,
and, to the Knowledge of Sellers, there exists no present or future condition or
state of facts or circumstances involving customers, suppliers or sales
representatives which Sellers can now reasonably foresee would materially
adversely affect the Business or prevent the conduct of the Business after the
consummation of the transactions contemplated by this Agreement in essentially
the same manner in which it has heretofore been conducted.

 

Section 4.22. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon any agreement, arrangement or understanding made by or
on behalf of Sellers or the Companies, other than CIBC World Markets, whose fee
shall be paid by CTI.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Sellers to enter into this Agreement, Purchaser hereby
represents and warrants to Sellers as follows:

 

Section 5.1. Organization; Authority.

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of Delaware and is duly qualified to transact business
as a foreign corporation and is in good standing in each jurisdiction in which
the ownership or leasing of its assets or the conduct of its business requires
such qualification, except where the failure to be so qualified would not have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement and to consummate the Transactions.

 

(b) Purchaser has all necessary corporate power and authority to execute,
deliver and perform this Agreement and each of the Purchaser Ancillary
Agreements. The execution, delivery and performance of this Agreement and the
Purchaser Ancillary Agreements by Purchaser and the consummation by Purchaser of
the Transactions have been duly and validly authorized by all necessary
corporate action on the part of Purchaser and no other corporate proceedings on
the part of Purchaser are necessary to consummate the Transactions. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes the

 

36



--------------------------------------------------------------------------------

legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms, except as such enforceability may be subject to
the laws of general application relating to bankruptcy, insolvency, and the
relief of debtors and rules of law governing specific performance, injunctive
relief, or other equitable remedies. Upon execution and delivery by Purchaser of
each Purchaser Ancillary Agreement, each such Purchaser Ancillary Agreement will
constitute the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, except as such enforceability
may be subject to the laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and rules of law governing specific
performance, injunctive relief, or other equitable remedies.

 

Section 5.2. No Conflict. Assuming compliance with the notification requirements
of the HSR Act and any applicable foreign antitrust regulations, neither the
execution and delivery of this Agreement or the Purchaser Ancillary Agreements
nor the consummation of any of the Transactions do or will, directly or
indirectly (with or without notice or lapse of time or both), (a) contravene,
conflict with, or result in a violation of or the creation of any Encumbrance
(excluding any Permitted Encumbrance) upon any of the assets of Purchaser under
(i) any provision of the certificate of incorporation or bylaws of Purchaser,
(ii) any resolution adopted by the board of directors or the stockholders of
Purchaser; (iii) any Law to which Purchaser or its assets is subject or is bound
or (iv) any Governmental Order to which Purchaser or its assets is subject or is
bound; or (b) contravene, conflict with, or result in a violation of, constitute
a default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, or result in the creation of any Encumbrance (excluding a
Permitted Encumbrance) on any of the assets of Purchaser pursuant to any
material Contract to which Purchaser is a party or by which Purchaser or its
properties or assets is bound or affected, except, in the case of (a)(iii), that
would not reasonably be expected to have a material adverse effect on
Purchaser’s ability to consummate the Transactions.

 

Section 5.3. Governmental Consents and Approvals. The execution, delivery and
performance of the Transaction Agreements and the consummation of the
Transactions by Purchaser does not and will not require any consent, approval,
authorization or other order of, action by, filing with, or notification to, any
Governmental Authority, except (a) as described in Schedule 5.3, and (b)(i) the
notification requirements of the HSR Act, and (ii) pursuant to any applicable
foreign antitrust regulations.

 

Section 5.4. Private Placement.

 

(a) Purchaser understands that (i) the offering and sale of the Shares under
this Agreement is intended to be exempt from the registration requirements of
the United States Securities Act of 1933, as amended, and any applicable foreign
securities Law, and (ii) there is no existing public or other market for the
Shares and there can be no assurance that Purchaser will be able to sell or
dispose of the Shares.

 

37



--------------------------------------------------------------------------------

(b) Purchaser is acquiring the Shares for its own account solely for the purpose
of investment and not with a view to, or for offer or sale in connection with,
any distribution thereof.

 

(c) Purchaser has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Shares, and Purchaser is capable of bearing the economic risks of such
investment, including a complete loss of their investment in the Shares.

 

(d) Purchaser understands that it may not sell or dispose of any of the Shares
without registration or qualification under applicable United States federal or
foreign securities Laws, except pursuant to any exemption from such registration
or qualification available under such Laws.

 

(e) Purchaser has been given the opportunity to ask questions of, and receive
answers from Sellers concerning the Transactions, the Shares and other related
matters.

 

Section 5.5. Litigation. No Action is pending or, to the Knowledge of Purchaser,
threatened, which seeks to delay or prevent the consummation of, or which could
reasonably be expected to materially adversely affect Purchaser’s ability to
consummate, the Transactions.

 

Section 5.6. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based upon any agreement, arrangement or understanding made by or
on behalf of Purchaser.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

Section 6.1. Conduct of Business by the Companies.

 

(a) Except (i) as set forth on Section 6.1 of the Disclosure Schedule, (ii) as
expressly permitted, required or contemplated by this Agreement, or (iii) as
approved or consented to in writing by Purchaser, during the period commencing
on the date hereof and ending on the Closing Date, Sellers will, and will cause
the Companies to, conduct the Business in the ordinary course and consistent
with past practice and in material compliance with all Laws applicable to the
Business.

 

(b) Except (i) as set forth on Section 6.1 of the Disclosure Schedule, (ii) as
expressly permitted, required or contemplated by this Agreement, or (iii) as
approved or consented to in writing by Purchaser, during the period commencing
on the date hereof and ending on the Closing Date, Sellers will not, and will
cause the Companies not to, do any of the following:

 

(1) amend the articles of incorporation or bylaws of the Companies;

 

38



--------------------------------------------------------------------------------

(2) (A) declare, set aside, make or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) with respect to
the capital stock of the Companies, except for a dividend or other distribution
by a Company to Sellers or their respective Subsidiaries in connection with the
transfer of cash held by such Company to Sellers, or (B) split, combine or
reclassify any of the capital stock of the Companies or issue or authorize or
propose the issuance of any other securities of the Companies in respect of, in
lieu of or in substitution for shares of their capital stock;

 

(3) authorize for issuance, issue, sell, deliver or agree or commit to issue,
sell or deliver (A) any capital stock of, or other equity or voting interest in,
the Companies, or (B) any securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire either (i) any capital stock
of, or other equity or voting interest in the Companies, or (ii) any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire, any capital stock of, or other equity or voting interest in, the
Companies;

 

(4) cause the Business (including the Companies) to incur or assume any
indebtedness for borrowed money or guarantee any such indebtedness;

 

(5) permit any of the assets of the Business (including the Assets) to become
subject to any Encumbrance, other than Permitted Encumbrances;

 

(6) sell, lease, assign, distribute or otherwise dispose of any of the assets of
the Business (including the Assets), except for the disposition of inventory or
minor amounts of personal property and obsolete assets sold or otherwise
disposed of for fair value in the ordinary course of business consistent with
past practice;

 

(7) acquire or agree to acquire by merging or consolidating with, or by
purchasing the assets or equity securities of, or by any other manner, any
business or any corporation, partnership, association or other business
organization or division thereof, in the case of the Sellers, with respect to
the Business, or otherwise acquire or agree to acquire any assets for the
Business which are material, individually or in the aggregate, to the Business;

 

(8) incur any capital expenditure which individually is in excess of $25,000 or
is in excess of $75,000 in the aggregate and which would be an Assumed
Liability;

 

(9) (A) modify or amend in any material manner any Material Contract, (B)
terminate any Material Contract, except (i) in accordance with its terms or (ii)
as required by this Agreement; (C) enter into any Material Contract or any
Contract which cannot be assigned to Purchaser or may not be so assigned as a
matter of Law; or (D) enter into any Contract for the purchase or lease of real
property;

 

39



--------------------------------------------------------------------------------

(10) cancel any debts owed to or claims held with respect to the Business
(including the settlement of any claims or litigation) other than in the
ordinary course of the Business consistent with past practice;

 

(11) accelerate or delay collection of any notes or accounts receivable
generated by the Business in advance of or beyond their regular due dates or the
dates when the same would have been collected in the ordinary course of the
Business consistent with past practice;

 

(12) delay or accelerate payment of any account payable or other liability of
the Business beyond or in advance of its due date or the date when such
liability would have been paid in the ordinary course of the Business consistent
with past practice;

 

(13) allow the levels of raw materials, supplies, work-in-process, finished
goods or other materials included in the inventory of the Business to vary in
any material respect from the levels customarily maintained in the Business;

 

(14) make any change in the compensation of the employees of the Business or in
any employee benefit plan, program or agreement covering such employees, other
than changes made in accordance with normal compensation practices and
consistent with past compensation practices or as required by applicable Laws;

 

(15) prepare or file any Return inconsistent with past practice or, on any such
Return, take and position, make any election, or adopt any method that is
inconsistent with positions taken, elections made or methods used in preparing
or filing similar Returns in prior periods (including positions, elections or
methods which would have the effect of deferring income to periods for which
Purchaser is liable pursuant to Article VIII or accelerating deductions to
periods for which either Seller is liable pursuant to Article VIII); or

 

(16) agree to do any of the foregoing.

 

(c) Notwithstanding anything to the contrary in this Agreement, between the date
hereof and the Closing Date, the Companies shall be permitted to transfer to
Sellers any Seller Information that is in the possession of such Company
(without retaining a copy thereof).

 

Section 6.2. Access to Information. Subject to the terms of the Confidentiality
Agreement, from the date hereof until the Closing, upon reasonable notice,
Sellers and the Companies shall, and shall cause their respective directors,
officers, employees, agents, stockholders, Affiliates, consultants, counsel,
accountants, investment bankers or representatives (collectively, their
“Representatives”) to, afford the Representatives of Purchaser reasonable
access, during normal business hours, to the offices, properties, plants, other
facilities and books and records of or relating to the Business and to those
Representatives of Sellers and the Companies who have knowledge relating to the
Business and shall furnish to Purchaser or its Representatives such additional
information concerning the Assets, the Companies and the Business as shall be
reasonably requested, including all such information as shall be necessary to

 

40



--------------------------------------------------------------------------------

enable Purchaser or its Representatives to verify the accuracy of the
representations and warranties contained in this Agreement, to verify that the
covenants of Sellers contained in this Agreement have been complied with and to
determine whether the conditions set forth in Article IX have been satisfied;
provided, however, that Purchaser and their Representatives shall not
unreasonably interfere with the business and operations of the Business. No
investigation made by Purchaser or its Representatives hereunder shall affect
the representations and warranties of Sellers hereunder.

 

Section 6.3. Confidentiality. The Confidentiality Agreement shall continue in
full force and effect, and survive the execution and delivery of this Agreement,
the Closing and the consummation of the Transactions and/or the termination of
this Agreement. The parties hereby agree that the term “Confidential
Information,” as used in the Confidentiality Agreement, shall include all
exhibits, schedules, certificates and other documents executed or delivered in
connection with the execution of the Transaction Agreements and the consummation
of the Transactions. With respect to Purchaser, the term “Confidential
Information” shall not apply to information relating to the Business after the
Closing but shall continue to apply after the Closing to any other Confidential
Information.

 

Section 6.4. Regulatory Authorizations.

 

(a) Each of the Sellers and the Purchaser shall use commercially reasonable
efforts to obtain all authorizations, consents, orders and approvals of all
Governmental Authorities that may be or become necessary for the consummation of
the Transactions, and shall cooperate with each other in promptly seeking to
obtain all such authorizations, consents, orders and approvals; provided, that
Sellers shall not make any agreement or understanding affecting the Assets or
the Business as a condition of obtaining any such authorization, consent, order
or approval without the prior written consent of Purchaser.

 

(b) Each of the Sellers and the Purchaser shall make appropriate filings
pursuant to the HSR Act with respect to the Transactions promptly after the date
hereof. Each of Purchaser, on the one hand, and the Companies and Sellers, on
the other hand, shall promptly (a) supply the others with any information which
may be required in order to effectuate such filings and (b) supply any
additional information which reasonably may be required by any Governmental
Authority under the HSR Act to the extent provided by applicable Laws. Except as
prohibited by Law and subject to the Confidentiality Agreement, Purchaser, on
the one hand, and Sellers and the Companies, on the other hand, shall consult
with each other prior to taking any substantive position with respect to the
filings under the HSR Act in discussions with or filing to be submitted to any
Governmental Authority, shall permit the other to review and discuss in advance,
and consider in good faith the views of the other in connection with, any
analyses, presentations, briefs, arguments, memoranda and proposals to be
submitted to any Governmental Authority with respect to filings under the HSR
Act, and shall coordinate with the other in preparing and exchanging such
information and promptly provide the other (and its counsel) with copies of all
filings, presentations or submissions (and a summary of any oral presentations)
made by such party with any Governmental Authority relating to this Agreement
under the HSR Act; provided that with respect to any such filing, presentation
or submission, each of Purchaser, on the one hand, and the Companies and
Sellers, on the other hand, need not

 

41



--------------------------------------------------------------------------------

supply the other (or its counsel) with copies (or, in case of oral
presentations, a summary) to the extent that any Law applicable to such party
requires such party or its Subsidiaries to restrict or prohibit access to any
such properties or information.

 

(c) Each party hereto shall make any required filings pursuant to foreign
antitrust regulations with respect to the Transactions promptly after the date
hereof and will cooperate with the other party in connection therewith.

 

(d) Each party warrants that all filings by it pursuant to or relating to the
HSR Act will be, as of the date filed, true and accurate and in accordance with
the requirements of the HSR Act. In no event shall Purchaser be required to (A)
sell or otherwise dispose of, hold separate or agree to sell or dispose of, any
Assets, any other assets, categories of assets or businesses of Purchaser, its
subsidiaries or the Companies, (B) terminate existing relationships, contractual
rights or obligations or (C) amend or terminate existing licenses or other
intellectual property agreements or enter into new licenses or other
intellectual property agreements to avoid, prevent or terminate any action by
any Governmental Authority which would restrain, enjoin or otherwise prevent
consummation of the Transactions.

 

Section 6.5. Third Party Consents: Assignment of Contracts. Sellers shall, and
shall cause the Companies to, use commercially reasonable efforts to obtain all
such third party consents that are required in connection with the consummation
of the Transactions; provided that none of Sellers, the Purchaser nor any of
their respective Affiliates shall be required to pay any fee or make any payment
to obtain any such consent; and provided, further that Sellers shall not, and
shall cause the Companies not to, make any agreement or understanding affecting
the Assets or the Business as a condition for obtaining any such consents except
with the prior written consent of Purchaser. Purchaser shall cooperate with and
assist Sellers in obtaining such consents.

 

Section 6.6. Further Action.

 

(a) Subject to Sections 6.4 and 6.5, each of the parties hereto shall use
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, do or cause to be done all things necessary, proper or advisable under
applicable Law, and execute and deliver such documents and other papers, as may
reasonably be required to carry out the provisions of this Agreement and the
other Transaction Agreements and consummate and make effective the Transactions,
and to vest in Purchaser good and valid title to the Shares and the Assets. In
the case of licenses, certificates, approvals, authorizations, agreements,
contracts, leases, easements and other commitments included in the Assets (a)
which cannot be transferred or assigned effectively without the consent of third
parties which consent has not been obtained prior to the Closing, Sellers shall
cooperate with Purchaser at its request in endeavoring to obtain such consent
promptly, and if any such consent is unobtainable, to use its commercially
reasonable efforts to secure to Purchaser the benefits thereof in some other
manner, or (b) which are otherwise not transferable or assignable, Sellers shall
use their commercially reasonable efforts jointly with Purchaser to secure to
Purchaser the benefits thereof in some other manner (including the exercise of
the rights of Sellers thereunder); provided, however, that nothing herein shall
relieve Sellers of their obligations under Section 6.5. Notwithstanding anything
in

 

42



--------------------------------------------------------------------------------

this Agreement to the contrary, this Agreement shall not constitute an agreement
to assign any license, certificate, approval, authorization, agreement,
contract, lease, easement or other commitment included in the Assets if an
attempted assignment thereof without the consent of a third party thereto would
constitute a breach thereof.

 

(b) Without limiting the foregoing, in the event that at any time or from time
to time after the Closing and prior to the third anniversary thereof, Purchaser
or its Affiliates (including the Companies) shall possess any information
belonging to or concerning Sellers or their Affiliates that is not used in the
operation of the Business (such information, the “Seller Information”),
Purchaser shall promptly transfer, or cause to be transferred, such Seller
Information to Sellers (without retaining a copy thereof). Prior to such
transfer, Purchaser and their Affiliates shall hold such Seller Information in
confidence and not disclose such Seller Information to any Person or utilize
such Seller Information for any purpose. Seller Information shall include
written, graphical or machine-readable information that relates to trade
secrets, product plans, software and business plans, litigation, agreements with
third parties, customer and supplier information and data stored electronically.
Purchaser and their Affiliates shall use commercially reasonable efforts to
cooperate with Sellers to identify any Seller Information that is in the
possession of Purchaser or any of their Affiliates.

 

(c) For a period of six years after the Closing Date, Sellers and their
Representatives shall have reasonable access to all of the books and records of
Sellers with respect to the Business transferred to Purchaser hereunder to the
extent that such access may reasonably be required by Seller in connection with
matters relating to or affected by the operations of the Business prior to the
Closing Date. Such access shall be afforded by Purchaser upon receipt of
reasonable advance notice and during normal business hours. Sellers shall be
solely responsible for any costs or expenses incurred by them pursuant to this
Section 6.6(c). If Purchaser shall desire to dispose of any of such books and
records prior to the expiration of such six-year period, Purchaser shall, prior
to such disposition, give Sellers a reasonable opportunity, at Sellers’ expense,
to segregate and remove such books and records as Sellers may select.

 

(d) For a period of six years after the Closing Date, Purchaser and its
Representatives shall have reasonable access to all of the books and records
relating to the Business which Sellers or any of their Affiliates may retain
after the Closing Date. Such access shall be afforded by Sellers and their
Affiliates upon receipt of reasonable advance notice and during normal business
hours. Purchaser shall be solely responsible for any costs and expenses incurred
by it pursuant to this Section 6.6(d). If Sellers or any of their Affiliates
shall desire to dispose of any of such books and records prior to the expiration
of such six-year period, Sellers shall, prior to such disposition, give
Purchaser a reasonable opportunity, at Purchaser’s expense, to segregate and
remove such books and records as Purchaser may select.

 

(e) Sellers shall, and shall use reasonably best efforts to cause Grant Thornton
LLP to, cooperate with and provide to Purchaser and its Representatives access
to accounting records and such other financial and business information of CTI
with respect to the Business as may be required in connection with the
preparation of the pro forma and historical financial statements or information
relating to the Business which are required to be filed by Purchaser with
Governmental Authorities pursuant to applicable Law, including without
limitation, the

 

43



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended (the “Exchange Act”), and to the
officers and employees of Sellers for purposes of responding to questions
concerning the Business and such financial and other information (including work
papers). Such access shall be afforded by Sellers upon reasonable advance notice
and during normal business hours. At the request of Purchaser, CTI shall use
reasonable best efforts to cause Grant Thornton LLP to (i) audit or perform such
other procedures as appropriate with respect to the financial statements of the
Business (the “GT Procedures”) for the periods for which financial statements or
information is required to be filed by Purchaser with the Securities and
Exchange Commission pursuant to the Exchange Act and, (ii) provide to Purchaser
and its representatives access to its work papers used in connection with such
GT Procedures. The fees and expenses of Grant Thornton LLP relating to the GT
Procedures shall be paid by Purchaser and any other fees or expenses of Grant
Thornton LLP incurred pursuant to this Section 6.6(e) shall be paid by CTI .

 

Section 6.7. Contact with Customers and Suppliers. Purchaser and its
Representatives shall contact and communicate with the employees, customers,
suppliers, licensees and licensors of the Business in connection with the
Transactions and the Business only with the prior written consent of CTI (or its
designee, as evidenced by a writing delivered to Purchaser by Seller), which
consent may be conditioned upon a designee of Seller being present at any such
meeting or conference.

 

Section 6.8. Use of Seller’s Intellectual Property.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, it is
expressly agreed that Purchaser is not purchasing, acquiring or otherwise
obtaining, and the Companies will not be entitled to retain following the
Closing Date, any right, title or interest in any Intellectual Property (other
than the Intellectual Property included in the Assets) owned by Sellers as of
the Closing Date, including without limitation, any trademarks or logos
employing Sellers’ names or any part or variation of such names or anything
confusingly similar thereto.

 

(b) As soon as practicable, and in any event within six months after the
Closing, Purchaser shall:

 

(i) remove “Cell Therapeutics” or any other similar mark and any other
trademark, design or logo previously or currently used by Sellers, other than
those included in the Transferred Intellectual Property (the “Seller Marks”),
from all buildings, signs and vehicles of Purchaser, and from all other assets
of the Companies and all the Assets (except those Assets described in Section
6.8(c)); and

 

(ii) cease using the Seller Marks in electronic databases, web sites, product
instructions and other materials, printed or otherwise, except as permitted in
Section 6.8(c).

 

(c) For a period of six (6) months after Closing, Purchaser may use the Seller
Marks on any TRISENOX packaging that is included in the Assets as of the Closing
Date in any electronic databases, web sites, product instructions and other
materials, printed or otherwise containing depictions of such packaging;
provided, that, with respect to any finished goods inventory included in the
Assets, Purchaser may use the Seller Marks for a period of twelve (12) months
after Closing.

 

44



--------------------------------------------------------------------------------

(d) As soon as practicable after the Closing and no later than sixty (60) days,
Purchaser shall cease using the Seller Marks in all invoices, letterhead, and
business cards.

 

(e) Purchaser acknowledge and agree that Seller and its Affiliates are the
exclusive owners of the Seller Marks and all goodwill attached thereto. Except
as set forth in this Section 6.8, the Transaction Agreements do not give
Purchaser the right to use the Seller Marks and Purchaser agrees not to use any
trademarks, service marks, trade names or logos that are substantially similar
to the Seller Marks. Purchaser will use Seller Marks as specified by Seller
policy, a copy of which has been provided to Purchaser. Purchaser agree not to
attempt to register the Seller Marks nor to register anywhere in the world a
mark the same as or substantially similar to the Seller Marks. Seller hereby
grants Purchaser and its Affiliates a royalty-free right to use the Seller Marks
to the extent provided in this Section 6.8.

 

(f) In no event shall Purchaser advertise or hold itself out as CTI (or an
Affiliate of CTI or otherwise associated with CTI) after the Closing Date.

 

(g) For purposes of this Section 6.8, references to “Seller” shall mean Seller,
together with its Subsidiaries, and references to “Purchaser” shall mean
Purchaser, together with their Subsidiaries (including the Companies).

 

Section 6.9. Inter-company Accounts and Agreements.

 

(a) Effective at the Closing, (i) all inter-company (i.e. between the Companies,
on one hand, and Sellers or their Affiliates (other than the Companies), on the
other hand) loans, receivables and payables shall be satisfied or cancelled, and
(ii) all agreements and commitments, whether written, oral or otherwise, which
are solely between the Companies, on the one hand, and Sellers or their
Affiliates (other than the Companies), on the other hand, shall be terminated
and of no further effect, in each case without any further action or liability
on the part of the parties thereto. With respect to any inter-company debt as to
which UK is the obligor, prior to the Closing, such debt shall be converted to
ordinary shares of UK, credited as fully paid.

 

(b) On or prior to the Closing Date, Sellers shall terminate the Cross-License
Agreement dated as of December 13, 2002 among CTI, Nevada and PolaRx, the
Sublicense Agreement dated as of December 13, 2002 among CTI, Nevada and PolaRx
and the License Agreement dated as of October 3, 2001 among CTI, Nevada and
PolaRx (collectively, the “PolaRx Inter-Company Licenses”).

 

(c) On or prior to the Closing Date, Sellers shall cause the Companies to assign
and transfer to CTI or one of its Affiliates (other than the Companies) all
leases to which either Company is a party relating to the Leased Real Property.

 

Section 6.10. Insurance. From the date hereof until the Closing Date, Sellers
shall keep in effect the insurance policies currently maintained by Sellers and
the Companies with respect to the Business or replacement insurance policies
with comparable coverage. Effective as of the Closing Date, such insurance
policies shall cease to cover the Business (including the Companies and the
Assets).

 

45



--------------------------------------------------------------------------------

Section 6.11. Preserve Accuracy of Representations and Warranties; Notice of
Developments.

 

(a) From the date of this Agreement through the Closing Date, each party will
refrain from taking any action that would render any representation or warranty
of such party contained herein inaccurate as of the Closing Date. Each party
shall give prompt notice to the other parties (i) if any representation or
warranty by such party contained in this Agreement shall have become untrue or
inaccurate, (ii) of any failure of such party to comply with or satisfy any
covenant, in each case such that the conditions to closing set forth in Section
9.2(b) or Section 9.2(c), in the case of Purchaser, or Section 9.3(b) or Section
9.3(c), in the case of Sellers or the Companies, would not be satisfied and
(iii) of any action, suit or proceeding that may be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement. In addition, from the date of
this Agreement through the Closing Date, Sellers shall notify Purchaser of (x)
any notice or other communication from any third party alleging that the consent
of such third party is or may be required in connection with the Transactions,
(y) any material default by Sellers or the Companies under any Material Contract
or event, with notice or lapse of time or both, would become such a default on
or prior to the Closing Date and of which Sellers have Knowledge and (z) any
Material Adverse Effect. No disclosure by Sellers pursuant to this Section
6.11(a) shall be deemed to prevent or cure any misrepresentation, breach of
warranty or breach of covenant.

 

(b) Sellers may, from time to time prior to the Closing Date, supplement or
amend the Disclosure Schedule. Notwithstanding the foregoing, no such
supplemental disclosure shall prevent Purchaser from exercising their rights (i)
to indemnification for any breaches of representations or warranties pursuant to
Article XI or Article VIII, (ii) not to close the transactions contemplated by
this Agreement pursuant to the condition set forth in Section 9.3(a), or (iii)
to terminate this Agreement pursuant to the termination right set forth in
Section 10.1(c), to the extent provided therein, in each case, without giving
effect to any such supplement or amendment.

 

Section 6.12. Accounts Receivable.

 

(a) If, after the Closing Date, either Seller shall receive any remittance from
any account debtors with respect to the Receivables, such Seller shall endorse
such remittance to the order of Purchaser and forward it to Purchaser promptly,
but in any event within five (5) Business Days, following receipt thereof,
together with reasonably detailed information specifying the identity of the
account debtor and the Receivable to which the payment relates.

 

Section 6.13. Acquisition Proposals. Sellers will not, and will not authorize or
permit any officer, director or employee of Sellers or any Affiliate of Sellers
(including the Companies) or authorize any investment banker, attorney,
accountant or other representative retained by Sellers or any Affiliate of
Sellers to, directly or indirectly, solicit or encourage, or furnish information
with respect to the Business or the Proteasome Rights or engage in any
discussions with any Person in connection with, any proposal for the acquisition
of all or a substantial

 

46



--------------------------------------------------------------------------------

portion of the Business, the shares of the Companies or the Proteasome Rights,
other than as contemplated by this Agreement. Sellers will promptly cease or
cause to be terminated any existing activities or discussions with any Person
with respect to any of the foregoing.

 

Section 6.14. Employee Matters.

 

(a) Effective immediately after the Closing, Purchaser (which for purposes of
this Section may include any of Purchaser’s Affiliates) shall make an offer of
employment to each of the employees of Sellers listed on Section 6.14(a) of the
Disclosure Schedule (“Business Employees”), which offer shall be conditioned
upon, among other things, (A) the execution of any agreements which Purchaser
requires of new employees as a condition of employment, including any
confidentiality, non-competition, non-solicitation, intellectual property or
other similar agreement and (B) to the extent permitted by applicable Law,
background checks, drug screening tests and physicals which Purchaser requires
of new employees as a condition of employment. Sellers shall use their
reasonable best efforts to cause all of the Business Employees to commence
employment with Purchaser on the Closing Date.

 

(b) For purposes of determining eligibility to participate and vesting under any
employee benefit plan of Purchaser, Business Employees who (i) become employees
of Purchaser and actually perform services for Purchaser on the Closing Date or
(ii) are on an approved leave of absence with Sellers as of the Closing Date but
commence active employment with Purchaser within twelve (12) weeks after the
Closing Date (collectively, “Transferring Employees”) shall receive service
credit for service with Sellers or their Affiliates to the same extent such
credit was granted under Sellers’ comparable employee benefit plans.

 

(c) Notwithstanding anything set forth herein to the contrary, (i) nothing in
this Agreement shall create any obligation on the part of Purchaser to continue
the employment of any employee for any period following the Closing Date and
(ii) nothing in this Agreement shall preclude Purchaser from altering, amending
or terminating any of its employee benefit plans, or the participation of any of
its employees in such plans, at any time.

 

(d) To the extent permitted by Purchaser’s employee benefit plans, all
Transferring Employees who are eligible to participate in such plans as of the
Closing Date, taking into account any service credited pursuant to Section
6.14(b), shall commence such participation on the Closing Date. To the extent
permitted by Purchaser’s medical plans, each Transferring Employee shall receive
credit under such plans for all amounts paid during the current calendar year
under Sellers’ medical plans toward applicable deductible amounts and
out-of-pocket maximums, provided that Purchaser receives either from Sellers or
the Transferring Employee all data required by Purchaser as evidence of such
paid amounts.

 

(e) With respect to each Business Employee, Sellers shall retain the obligation
and liability for any workers’ compensation or similar workers’ protection
claims with respect to any such individual, whether incurred prior to, on or
after the Closing Date which are the result of an injury or illness originating
prior to the Closing Date. Sellers shall retain, pay, perform and discharge, and
Purchaser shall not assume or be obligated to pay, perform or discharge, any
liability or obligation under any employee benefit plan of either Sellers or
their Affiliates (including, with respect to periods prior to the Closing Date,
the Companies).

 

47



--------------------------------------------------------------------------------

(f) Without limiting the foregoing, Sellers shall honor all commitments made by
Sellers or any of their Affiliates to Business Employees with respect to (i)
tuition assistance for any semester that has begun prior to the Closing Date,
and (ii) adoption assistance applied for prior to the Closing Date.

 

(g) Subject to requirements of applicable Laws, Sellers shall transfer to
Purchaser on the Closing Date complete copies of the personnel records of
Transferring Employees.

 

(h) Purchaser shall have no liabilities: (i) related to the employees of Sellers
who do not become employed by Purchaser; (ii) related to Transferring Employees
to the extent such liability arises from any action, event or course of conduct
prior to the Closing Date; or (iii) to the extent such liability arises under or
relates to any Seller Plans.

 

(i) Purchaser shall not have responsibility for any severance or termination pay
obligations or damages for wrongful dismissal, including, without limitation,
obligations arising under the common law, incurred with respect to any period of
employment prior to the Closing Date or with respect to any termination of
employment by or with Sellers or any of their Affiliates. Sellers shall
reimburse Purchaser for 100% of the severance costs incurred by Purchaser with
respect to Transferring Employees whose employment is terminated by Purchaser
without cause prior to the three-month anniversary of the Closing Date;
provided, however, that the amount of the reimbursement by Sellers pursuant to
this Section 6.14(i) shall be limited to $350,000.

 

(j) Sellers shall be responsible for satisfying the “continuation coverage”
requirements under Section 4980B of the Code, Part 6 of Title I of ERISA and any
applicable comparable state law (“COBRA Coverage”) with respect to (i) each
Transferring Employee (and any dependent) who is eligible for COBRA coverage due
to his or her termination of employment with Sellers, (ii) each employee of
Sellers who is not a Transferring Employee (and any dependent) and (iii) each
former employee of Sellers (and any dependent) who is entitled to COBRA
coverage.

 

(k) Sellers shall pay or cause to be paid from funds provided by them to each
Business Employee, not later than the next regular payroll date following the
Closing Date, any salary or wages which shall have accrued as of the Closing
Date with respect to such employee. Sellers shall pay or cause to be paid from
funds provided by them to each Business Employee any bonus compensation accrued
as of the Closing Date to which such employee may be entitled as a result of his
or her participation in a bonus plan of Sellers or their Affiliates, in
accordance with the terms and conditions of such plan (except that it shall not
be a condition to such payment, or the accrual of the amount payable, that such
employee remain an employee of Sellers or their Affiliates after the Closing
Date) and in the time frame normally called for by such plan.

 

48



--------------------------------------------------------------------------------

(l) Sellers and their Affiliates, including the Companies, shall comply with all
notice and other requirements under the Worker Adjustment and Retraining
Notification Act of 1988 (the “WARN Act”) and any regulations promulgated
thereunder, and any similar laws with respect to actions taken by Sellers or
their Affiliates on or prior to the Closing Date. Subject to applicable Law, in
the event that, prior to the Closing Date, there is any employee employed by
Sellers or their Affiliates with respect to the Business whose employment is
terminated, whose work hours are reduced, who is laid off or who otherwise
experiences an “employment loss,” within the meaning of the WARN Act (each, an
“Affected Employee”), Sellers shall promptly notify Purchaser of (i) each
Affected Employee’s name, site of employment, date of employment loss and nature
of employment loss and (ii) the total number of employees at each site of
employment listed in response to clause (i) immediately prior to the ninety (90)
day period ending on the Closing Date. Subject to applicable Law, Sellers shall
provide such additional information, which shall be true and accurate in all
respects, that is reasonably requested by Purchaser with respect to current and
former employees employed by Sellers with respect to the Business or the
Companies, and shall, at Purchaser’s request and in the manner reasonably
directed by Purchaser, provide, or assist Purchaser in providing, notice to some
or all employees employed by Sellers with respect to the Business or the
Companies in accordance with the WARN Act.

 

(m) Sellers and their Affiliates shall waive any non-competition,
non-solicitation, confidentiality and any other restrictions that would
otherwise limit the scope of any Business Employee’s services to Purchaser.

 

ARTICLE VII

 

NON-COMPETE

 

Section 7.1. Covenant Not to Compete or Solicit Business.

 

(a) In furtherance of the sale of the Assets and the Business to Purchaser
hereunder by virtue of the transactions contemplated hereby and more effectively
to protect the value and goodwill of the Assets and the Business so sold,
Sellers hereby jointly and severally covenant and agree that, for a period
ending on the second anniversary of the Closing Date, neither Seller nor any of
their respective Affiliates will :

 

(i) directly or indirectly (whether as principal, agent, independent contractor,
partner or otherwise) own, manage, operate, control, participate in, perform
services for, or otherwise carry on, any Competitive Business anywhere in the
world (it being understood by the parties hereto that the Business is not
limited to any particular region of world and that the Business may be engaged
in effectively from any location in the world);

 

(ii) induce or attempt to persuade any distributor, agent, supplier or customer
of the Business to terminate such distributor, agency or business relationship
in order to enter into any such relationship on behalf of any other business
organization in competition with the Business;

 

49



--------------------------------------------------------------------------------

provided, however, that nothing set forth in this Section 7.1 shall prohibit
Sellers or their Affiliates from owning not in excess of 5% in the aggregate of
any class of capital stock of any corporation if such stock is publicly traded
and listed on any national or regional stock exchange or on the Nasdaq national
market. Sellers also jointly and severally covenant and agree that from and
after the Closing Date neither of them will, nor will permit any of its
respective Affiliates to, divulge or make use of any trade secrets or other
confidential information of the Business other than to disclose such secrets and
information to Purchaser or its Affiliates.

 

(b) If either Seller or any Affiliate of either Seller violates any of its
obligations under this Section 7.1, Purchaser may proceed against it in law or
in equity for such damages or other relief as a court may deem appropriate.
Sellers acknowledge that a violation of this Section 7.1 may cause Purchaser
irreparable harm which may not be adequately compensated for by money damages.
Sellers therefore agree that in the event of any actual or threatened violation
of this Section 7.1, Purchaser shall be entitled, in addition to other remedies
that it may have, to a temporary restraining order and to preliminary and final
injunctive relief against such Seller or such Affiliate of Sellers to prevent
any violations of this Section 7.1, without the necessity of posting a bond. The
prevailing party in any action commenced under this Section 7.1 shall also be
entitled to receive reasonable attorneys’ fees and court costs. It is the intent
and understanding of each party hereto that if, in any action before any court
or agency legally empowered to enforce this Section 7.1, any term, restriction,
covenant or promise in this Section 7.1 is found to be unreasonable and for that
reason unenforceable, then such term, restriction, covenant or promise shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.

 

ARTICLE VIII

 

TAX MATTERS

 

Section 8.1. Definitions. The following terms, as used herein, have the
following meanings:

 

“Apportioned Obligations” shall mean all real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Assets for a
Tax period which includes (but does not begin or end on) the Closing Date.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company Group” means any “affiliated group” (as defined in Section 1504(a) of
the Code without regard to the limitations contained in Section 1504(b) of the
Code) that, at any time on or before the Closing Date, includes or has included
either of the Companies or any predecessor of or successor to either of the
Companies (or another such predecessor or successor), or any other group of
corporations that, at any time on or before the Closing Date, files or has filed
Returns on a combined, consolidated or unitary basis with either of the
Companies or any predecessor of or successor to either of the Companies (or
another such predecessor or successor).

 

50



--------------------------------------------------------------------------------

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and, with respect to a Straddle Period, the portion of such Straddle Period
beginning after the Closing Date.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, with respect to a Straddle Period, the portion of such Straddle Period
ending at the close of the Closing Date.

 

“Return” shall mean any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including, without
limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.

 

“Straddle Period” means any Tax period that begins on or before the Closing Date
and ends after the Closing Date.

 

“Tax” means (i) any tax, governmental fee or other like assessment or charge of
any kind whatsoever (including, but not limited to, withholding on amounts paid
to or by any Person), together with any interest, penalty, addition to tax or
additional amount imposed by any Governmental Authority (domestic or foreign)
responsible for the imposition of any such tax (a “Taxing Authority”) and (ii)
any liability for the payment of any amount of the type described in the
immediately preceding clause (i) as a result of either of the Companies or any
predecessor of or successor to either of the Companies being or having been a
member of a Company Group, as a successor, or as a result of any obligation of
either of the Companies under any Tax sharing arrangement or Tax indemnity
arrangement.

 

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including,
without limitation, deductions and credits related to alternative minimum Taxes)
and losses or deductions deferred by applicable Tax Law.

 

“Taxing Authority” shall have the meaning specified above under the definition
of “Tax”.

 

“Transfer Taxes” means all transfer, documentary, sales, use, value-added,
stamp, registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with the Transactions (including any real
property transfer Tax and any similar Tax).

 

“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.

 

Section 8.2. Tax Representations. Sellers jointly and severally represent and
warrant to Purchaser that, except as set forth in the Disclosure Schedule:

 

(a) All material Returns required to be filed with any Taxing Authority by, or
with respect to, the Companies, the Business or the Assets have been timely
filed; none of the Companies, Sellers or any of their Affiliates or any Company
Group is currently the beneficiary of any extension of time within which to file
any Return relating to either of the Companies, the Business or the Assets; none
of the Companies, any Company Group or Sellers or any of their

 

51



--------------------------------------------------------------------------------

Affiliates has waived or been requested to waive any statute of limitations in
respect of Taxes owed by either of the Companies or in respect Taxes associated
with the Business or the Assets, which waiver is currently in effect; neither of
the Companies or any predecessor of or successor to either of the Companies (or
another such predecessor or successor) has been a member of any Company Group
other than each Company Group of which it is a member as of the date hereof; all
Tax sharing arrangements and Tax indemnity arrangements relating to either of
the Companies (other than this Agreement) will terminate prior to the Closing
Date and neither of the Companies will have any liability thereunder on or after
the Closing Date; there are no material liens for Taxes upon the assets of
either of the Companies or the Business, or on the Assets, except liens relating
to current Taxes not yet due; all material Taxes which the Companies, or Sellers
and their Affiliates (including from employees of the Business for income Taxes,
social security and other payroll Taxes), are required by law to withhold or to
collect for payment have been duly withheld and collected, and either paid to
the appropriate Governmental Authority, set aside in accounts for such purpose,
or accrued, reserved against and entered upon the books of the Business; and to
the Knowledge of Sellers, there is no Action or audit now proposed or pending
against or with respect to the Companies, the Business or the Assets in respect
of any Tax.

 

Section 8.3. Tax Covenants.

 

(a) Except as provided in this Agreement or as consented to in writing by either
Seller (which consent shall not be unreasonably withheld or delayed), Purchaser
hereby covenants that it will not and will not cause or permit the Companies or
any Affiliate of Purchaser (i) to take any action on the Closing Date (but after
the Closing) other than in the ordinary course of business, including but not
limited to the distribution of any dividend or the effectuation of any
redemption, that could give rise to any Tax liability or reduce any Tax Asset of
the Sellers or any of their Affiliates or give rise to any loss of the Sellers
or any of their Affiliates under this Agreement, (ii) to make or change any Tax
election, amend any Return or take any Tax position on any Return, take any
action or enter into any transaction, merger or restructuring that in any such
case results in any increased Tax liability or reduction of any Tax Asset of
Sellers or any of their Affiliates in respect of any Pre-Closing Tax Period, or
(iii) carry back any Tax Asset of either of the Companies to a Pre-Closing Tax
Period.

 

(b) (i) Sellers shall timely file or cause to be timely filed when due (taking
into account all extensions properly obtained) all Returns that are required to
be filed by or with respect to the Companies, the Business or the Assets for any
Pre-Closing Tax Period (other than Returns of the Companies for Straddle Periods
(“Straddle Period Returns”)), and in each case Sellers shall remit or cause to
be remitted any Taxes due in respect of such Returns, and (ii) Purchaser shall
timely file or cause to be timely filed when due (taking into account all
extensions properly obtained) all other Returns that are required to be filed by
or with respect to either of the Companies, the Business or the Assets, and
Purchaser shall remit or cause to be remitted any Taxes due in respect of such
Returns. The Purchaser shall deliver the Straddle Period Returns to Seller no
later than thirty (30) days prior to its due date for timely filing, for
Seller’s review and approval. Seller shall be deemed to have approved a Straddle
Period Return unless Seller delivers to the Purchaser within ten (10) days of
receipt of such Straddle Period Return, a written notice of disagreement
(“Disagreement Notice”) that sets forth the items of

 

52



--------------------------------------------------------------------------------

disagreement. The parties shall negotiate in good faith to resolve the
differences. If no resolution is reached within ten (10) days of the receipt by
the Purchaser of the Disagreement Notice, the items of disagreement shall be
submitted to a nationally recognized independent accounting firm mutually
acceptable to the parties for resolution. The independent accounting firm will
accept Seller’s position so long as the accounting firm believes such position
is more likely than not the correct position. The determination of the
independent accountant shall be final and binding for purposes of this
Agreement. Purchaser shall not file an amended Return for or with respect to
either of the Companies, the Business or the Assets for any Pre-Closing Tax
Period without Sellers’ prior written consent.

 

(ii) Sellers or Purchaser, as the case may be, shall reimburse the other party
the Taxes for which Seller or Purchaser is liable pursuant to this Article VIII
but which are remitted in respect of any Return to be filed by the other party
pursuant to this Section 8.3(b) upon the written request of the party entitled
to reimbursement setting forth in detail the computation of the amount owed by
Sellers or Purchaser, as the case may be, but in no event earlier than 10 days
prior to the due date for paying such Taxes. All Returns which Sellers are
required to file or cause to be filed in accordance with this Section 8.3(b) and
all Straddle Period Returns shall be prepared and filed in a manner consistent
with past practice and, on such Returns, no position shall be taken, election
made or method adopted that is inconsistent with positions taken, elections made
or methods used in preparing and filing similar Returns in prior periods
(including, but not limited to, positions, elections or methods which would have
the effect of deferring income to periods for which Purchaser is liable under
this Article VIII or accelerating deductions to periods for which Sellers are
liable under this Article VIII).

 

(c) Purchaser shall promptly pay or cause to be paid to Sellers all refunds of
Taxes for which Sellers are liable under this Article VIII and any interest
thereon received by Purchaser, any Affiliate of Purchaser or the Companies. If,
in lieu of receiving any such refund, either of the Companies reduces a Tax
liability with respect to a Post-Closing Tax Period or increases a Tax Asset
that can be utilized in a Post-Closing Tax Period, Purchaser shall promptly pay
or cause to be paid to Seller the amount of such reduction in Tax liability or
the amount of any benefit resulting from such increase in Tax Assets, as the
case may be. The benefit resulting from an increase in a Tax Asset shall be
calculated on the same basis as applicable to Tax Benefits pursuant to Section
8.6(b).

 

(d) Sellers shall promptly pay or cause to be paid to Purchaser all refunds of
Taxes for which Purchaser is liable under this Article VIII and any interest
thereon received by Sellers or any of their Affiliates attributable to the
Companies. If, in lieu of receiving any such refund, Sellers or any of their
Affiliates reduce a Tax liability with respect to a Pre-Closing Tax Period or
increase a Tax Asset that can be utilized in a Pre-Closing Tax Period, Sellers
shall promptly pay or cause to be paid to Purchaser the amount of such reduction
in Tax liability or the amount of any benefit resulting from such increase in
Tax Assets, as the case may be. The benefit resulting from an increase in a Tax
Asset shall be calculated on the same basis as applicable to Tax Benefits
pursuant to Section 8.6(b).

 

(e) All Transfer Taxes shall be borne and paid one-half by Purchaser and
one-half by Sellers, and each party will, at its own expense, file all necessary
Returns and other

 

53



--------------------------------------------------------------------------------

documentation required to be filed by it with respect to all such Transfer
Taxes, and, if required by applicable Law, the other party will, and will cause
its Affiliates to, join in the execution of any such Returns and other
documentation. The Parties shall use commercially reasonable efforts to
cooperate to minimize any such Transfer Taxes by utilizing remote electronic
transmission or “load and leave” procedures.

 

(f) Purchaser hereby agrees to indemnify Sellers, their Affiliates and their
respective directors, officers and employees against any and all Damages (as
defined in Section 11.2) incurred or suffered by any such Person arising out of
(i) any Excluded Taxes (as defined in Section 8.6(a)), (ii) any Tax incurred or
suffered by Sellers or any of their Affiliates, arising out of a breach by
Purchaser of any other covenant or agreement contained in this Article VIII and
(iii) any Tax imposed on either of the Companies for any Post-Closing Tax
Period. Sellers agree to give prompt notice to Purchaser of the assertion of any
claim, or the commencement of any Action, in respect of which indemnity may be
sought under this Section 8.3(f). Purchaser may participate in any such Action
at their own expense and the parties hereto shall cooperate in the defense or
prosecution thereof.

 

(g) (i) At the request of Purchaser, CTI and Purchaser shall make a joint
election for PolaRx under Section 338(h)(10) of the Code and under any
applicable similar provisions of state or local law with respect to the purchase
of the PolaRx Shares (the “Section 338(h)(10) Election”). Sellers represent that
PolaRx is a member of Sellers’ “selling consolidated group” (as such term is
defined in Section 338(h)(10)(B) of the Code).

 

(ii) Purchaser shall be entitled to make, at its sole option, an election under
Section 338 of the Code for UK (the “Non-U.S. Section 338 Election”).

 

(iii) If a Section 338(h)(10) Election and/or a Non-U.S. Section 338 Election is
made, Sellers and Purchaser agree to allocate that portion of the Purchase Price
allocated to the PolaRx Shares under Section 3.5 of this Agreement among the
assets of PolaRx (in the case of a Section 338(h)(10) Election) and that portion
of the Purchase Price allocated to the UK Shares under Section 3.5 of this
Agreement among the assets of UK (in the case of a Non-U.S. Section 338
Election), in each case as set forth under applicable Treasury Regulations.
Neither Sellers, Purchaser nor any of their respective Affiliates shall file any
Return or other document or otherwise take, or agree to take, any position on
any Return which is inconsistent with the allocation determined pursuant to this
Section 8.3(g)(iii) and Section 3.5 unless otherwise required by law, and shall
not to take, or cause to be taken, any action that would be inconsistent with or
prejudice any Section 338(h)(10) Election or Non-U.S. Section 338 Election.

 

Section 8.4. Tax Sharing. Any and all existing Tax sharing agreements between
the Companies or either of the Companies and any member of any Company Group
shall be terminated as of the Closing Date. After such date none of the
Companies, Sellers nor any Affiliates of Sellers shall have any further rights
or liabilities thereunder. This Agreement shall be the sole Tax sharing
agreement relating to the Companies for all Pre-Closing Tax Periods.

 

Section 8.5. Cooperation on Tax Matters. Purchaser and Sellers agree to furnish
or cause to be furnished to each other, upon request, as promptly as
practicable, such information (including access to books and records) and
assistance relating to the Companies, the Business

 

54



--------------------------------------------------------------------------------

and the Assets as is reasonably necessary for the filing of any Return, for the
preparation for any audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any proposed adjustment. Purchaser and Sellers agree
to retain or cause to be retained all books and records pertinent to the
Companies, the Business and the Assets until the applicable period for
assessment under applicable Law (giving effect to any and all extensions or
waivers) has expired, and to abide by or cause the abidance with all record
retention agreements entered into with any Taxing Authority. Purchaser agrees to
give Sellers reasonable notice prior to transferring, discarding or destroying
any such books and records relating to Tax matters and, if Sellers so request,
Purchaser shall allow Sellers to take possession of such books and records.
Purchaser and Sellers shall cooperate with each other in the conduct of any
audit or other proceedings involving the Companies, the Business and the Assets
for any Tax purposes and each shall execute and deliver such powers of attorney
and other documents as are necessary to carry out the intent of this subsection.
Purchaser shall not make any payment of Taxes with respect to any audit or other
proceedings involving either of the Companies, the Business or the Assets for
any Pre-Closing Tax Period without Sellers’ prior written consent.

 

Section 8.6. Tax Indemnification by Seller.

 

(a) Sellers hereby agree to jointly and severally indemnify Purchaser, its
Affiliates and their respective directors, officers and employees against any
and all Damages (as defined in Section 11.2) incurred or suffered by any such
Person arising out of (i) all Taxes attributable to the Business or the Assets,
or imposed on Sellers or either of the Companies, or for which the Sellers or
either of the Companies may otherwise be liable, in each case relating to a
Pre-Closing Tax Period (including, without limitation, any obligations to
contribute to the payment of a Tax determined on a consolidated, combined or
unitary basis), (ii) all Taxes imposed on either of the Companies, or for which
either of the Companies may otherwise be liable, as a result of being or having
been a member of a Company Group (including, without limitation, Taxes for which
either of the Companies may be liable pursuant to Treas. Reg. § 1.1502-6 or
similar provisions of state, local or foreign law as a result of having been a
member of a Company Group and any Taxes resulting from either of the Companies
ceasing to be a member of a Company Group), (iii) any Tax liability arising
under Subpart F of the Code attributable to income recognized in a Pre-Closing
Tax Period, (iv) all Section 338 Taxes, (v) any breach by Sellers of any
representation or warranty contained in this Article VIII, and (vi) any failure
by Sellers to perform or comply with any of their respective covenants or
agreements in each case to be performed or complied with by Sellers pursuant to
this Article VIII; provided, however, that Sellers shall have no liability for
the payment of any Damages attributable to or resulting from any of the matters
described in Section 8.3(a) hereof or for any Tax liability arising under
Subpart F of the Code attributable to income recognized in a Post-Closing Tax
Period (items described in this proviso, the “Excluded Taxes”); and provided,
further, that Sellers shall be obligated to make payments to Purchaser pursuant
to this Section 8.6 only to the extent that the cumulative amount that would
otherwise be payable by Sellers pursuant to this Section 8.6 (notwithstanding
this proviso) exceeds the aggregate amount of the provisions for Tax liabilities
of the Companies reflected on the Valuation Date Statement.

 

(b) If Sellers’ indemnification obligation under this Section 8.6 arises in
respect of an adjustment which makes allowable to Purchaser, any of their
Affiliates or, effective

 

55



--------------------------------------------------------------------------------

upon the Closing, the Companies, any deduction, amortization, exclusion from
income or other allowance (a “Tax Benefit”) which would not, but for such
adjustment, be allowable, then any payment by Sellers to Purchaser shall be an
amount equal to (x) the amount otherwise due but for this subsection (b), minus
(y) the present value of the Tax Benefit multiplied by the maximum federal,
provincial or state or local, as the case may be, corporate Tax rate in effect
at the time the relevant adjustment is made or, in the case of a credit, by one
hundred percent (100%). The present value referred to in the preceding sentence
shall be determined using a discount rate equal to 8% and assuming that the Tax
Benefit will be used at the earliest date or dates allowable by applicable Law
and calculating such Tax Benefit as if Purchaser or any other Indemnified Party
had no other deductions, losses or credits for the applicable period.
Notwithstanding anything in this Agreement to the contrary, Sellers’
indemnification obligation under this Section 8.6 shall not be reduced or
affected by any Tax Benefit received by Purchaser or any of its Affiliates as a
direct or indirect result of any Section 338(h)(10) Election or Non-U.S. Section
338 Election having been made.

 

(c) Any payment by Sellers pursuant to this Article VIII shall be made not later
than thirty (30) days after receipt by Sellers of written notice from Purchaser
stating that Damages have been suffered by Purchaser, any of their Affiliates
or, effective upon the Closing, the Companies, and the amount thereof and of the
indemnity payment requested.

 

(d) If any claim or demand for Taxes in respect of which indemnity may be sought
pursuant to this Section 8.6 is asserted in writing against Purchaser, any of
their Affiliates or, effective upon the Closing, the Companies, Purchaser shall
notify Sellers of such claim or demand within ten (10) days of receipt thereof,
or such earlier time that would allow Sellers to timely respond to such claim or
demand, and shall give Sellers such information with respect thereto as Sellers
may reasonably request; provided, however, that failure to comply with this
provision shall not affect Purchaser’s right to indemnification hereunder except
to the extent such failure materially impairs Sellers’ ability to contest any
such claim or demand. Sellers may discharge, at any time, its indemnification
obligation under this Section 8.6 by paying to Purchaser the amount payable
pursuant to this Section 8.6. Sellers may, at their own expense, participate in
and, upon notice to Purchaser, assume the defense of any such claim or demand
(including any Tax audit); provided, however, that Sellers shall have no right
to represent either of the Companies’ interests in any Tax audit or
administrative or court proceeding unless Sellers shall have first notified
Purchaser in writing of Sellers’ intention to do so and shall have agreed with
Purchaser in writing that, as between Purchaser and Sellers, Sellers shall be
liable for any Taxes that result from such audit or proceeding to the extent
such Taxes relate to a Pre-Closing Tax Period. If Sellers assume such defense,
Sellers shall have the sole discretion as to the conduct of such defense and
Purchaser shall have the right (but not the duty) to participate in the defense
thereof and to employ counsel, at their own expense, separate from the counsel
employed by Sellers. Whether or not Sellers choose to defend or prosecute any
claim, all of the parties hereto shall cooperate in the defense or prosecution
thereof.

 

(e) Sellers shall not be liable under this Section 8.6 for any settlements
effected without the consent of Sellers, or resulting from any claim or demand
with respect to which Sellers were not notified pursuant to Section 8.6(d) to
the extent any Seller was actually prejudiced.

 

56



--------------------------------------------------------------------------------

Section 8.7. Purchase Price Adjustment. Any amount paid by Sellers or Purchaser
under this Article VIII shall be made on an After-Tax Basis (but only to the
extent not already taken into account in computing Damages payable under this
Article VIII), and to the extent such payment can be properly so characterized
under applicable Tax Law, shall be treated as an adjustment to the Purchase
Price.

 

Section 8.8. Allocation of Taxes for Straddle Period; Apportioned Obligations.

 

(a) For purposes of this Article VIII, whenever it is necessary to determine the
liability for Taxes of either of the Companies for a Straddle Period or the
allocation of Tax liability arising under Subpart F of the Code between a
Pre-Closing Tax Period and Post-Closing Tax Period, such determination shall be
made by assuming that the Straddle Period or applicable Tax period, as the case
may be, consisted of two taxable years or periods, one which ended at the close
of the Closing Date and the other which began at the beginning of the day
following the Closing Date, and items of income, gain, deduction, loss or credit
of such Company for the Straddle Period, or the Tax liability arising under
Subpart F of the Code, shall be allocated between such two taxable years or
periods on a “closing of the books basis” by assuming that the books of such
Company were closed at the close of the Closing Date, provided, however, that
exemptions, allowances or deductions that are calculated on an annual basis,
such as the deduction for depreciation, shall be apportioned between such two
taxable years or periods on a daily basis.

 

(b) All Apportioned Obligations shall be apportioned between Seller and
Purchaser based on the number of days of such taxable period included in the
Pre-Closing Tax Period and the number of days of such taxable period included in
the Post-Closing Tax Period. Seller shall be liable for the proportionate amount
of such taxes that is attributable to the Pre-Closing Tax Period, and Purchaser
shall be liable for the proportionate amount of such taxes that is attributable
to the Post-Closing Tax Period.

 

(c) Apportioned Obligations shall be timely paid, and all applicable filings,
reports and returns shall be filed, as provided by applicable Law. The paying
party shall be entitled to reimbursement from the non-paying party in accordance
with Section 8.8(a). Upon payment of any such Apportioned Obligation, the paying
party shall present a statement to the non-paying party setting forth the amount
of reimbursement to which the paying party is entitled under Section 8.8(a)
together with such supporting evidence as is reasonably necessary to calculate
the amount to be reimbursed. The non-paying party shall make such reimbursement
promptly but in no event later than ten (10) days after the presentation of such
statement. Any payment not made within such time shall bear interest at a rate
per annum equal to the Prime Rate as published in The Wall Street Journal,
Eastern Edition, in effect from time to time, for each day until paid.

 

Section 8.9. Survival of Obligations. Notwithstanding anything to the contrary
in this Agreement, the obligations of the parties set forth in this Article VIII
shall be unconditional and absolute and shall remain in effect without
limitation as to time.

 

Section 8.10. Set-Off. Purchaser shall have the right (but shall not be
obligated to) to set-off against, and reduce the amounts otherwise payable in
respect of, the Development

 

57



--------------------------------------------------------------------------------

Milestone Payments and the Sales Milestone Payments any Damages for which
Purchaser or any Affiliate, director, officer or employee of Purchaser is
entitled to be reimbursed pursuant to this Article VIII. If any Damages for
which Purchaser or any Affiliate, director, officer or employee of Purchaser is
entitled to be indemnified pursuant to this Article VIII is not satisfied by
set-off against the Development Milestone Payments or the Sales Milestone
Payments, such indemnification payment shall be made by Sellers in cash.

 

ARTICLE IX

 

CONDITIONS TO CLOSING

 

Section 9.1. Conditions to Obligations of Sellers and Purchaser. The obligations
of Sellers and Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, at or prior to the Closing, of
each of the following conditions:

 

(a) Regulatory Approvals. Any waiting period (and any extension thereof) under
the HSR Act applicable to the Transactions shall have expired or shall have been
terminated.

 

(b) No Governmental Order. No Governmental Authority shall have (i) enacted,
issued, promulgated, enforced or entered any Law or Governmental Order which is
in effect and has the effect of making the Transactions illegal or otherwise
restraining or prohibiting the consummation of the Transactions or (ii)
instituted or threatened any Action to restrain or prohibit or otherwise
challenge the legality or validity of the Transactions.

 

(c) Governmental Approvals. The parties shall have received all approvals and
actions of or by Governmental Authorities which are necessary to consummate the
Transaction, which are required to be obtained prior to Closing by applicable
Law or which are necessary to prevent a Material Adverse Effect.

 

Section 9.2. Additional Condition to Obligations of Sellers. The obligations of
Sellers to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a) Representations and Warranties of Purchaser. The representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same force and effect as
if made as of the Closing Date (other than such representations and warranties
as are made as of another date, which shall have been true and correct as of
such other date).

 

(b) Compliance with Covenants. The covenants and agreements contained in this
Agreement to be complied with by Purchaser on or before the Closing Date shall
have been complied with in all material respects.

 

(c) Purchaser’s Certificate. Purchaser shall have delivered to Sellers a
certificate executed by an authorized officer of Purchaser to the effect that
each of the conditions specified in clauses (a) and (b) of this Section 9.2 is
satisfied in all respects.

 

58



--------------------------------------------------------------------------------

(d) Other Transaction Agreements. Purchaser shall have executed and delivered to
Sellers the Transition Services Agreement.

 

(e) Proteasome Amendment. Purchaser shall have executed and delivered to CTI the
Proteasome Amendment.

 

Section 9.3. Additional Conditions to Obligations of Purchaser. The obligations
of Purchaser to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following additional conditions:

 

(a) Representations and Warranties of Sellers. The representations and
warranties of Sellers contained in this Agreement shall be true and correct in
all material respects as of the Closing Date with the same force and effect as
if made as of the Closing Date (other than such representations and warranties
as are made as of another date, which shall have been true and correct as of
such other date).

 

(b) Compliance with Covenants. The covenants and agreements contained in this
Agreement to be complied with by Sellers on or before the Closing Date shall
have been complied with in all material respects.

 

(c) Sellers’ Certificate. Sellers shall have delivered to Purchaser a
certificate executed by an authorized officer of each Seller to the effect that
each of the conditions specified in clauses (a) and (b) of this Section 9.3 is
satisfied in all respects.

 

(d) Other Transaction Agreements. CTI and Nevada shall have executed and
delivered to Purchaser the Transition Services Agreement.

 

(e) No Material Adverse Effect. Between the date hereof and the Closing Date,
there shall have been (i) no Material Adverse Effect, (ii) no material adverse
federal or state legislative or regulatory change affecting the Business or its
products or services, and (iii) no material damage to the Assets by fire, flood,
casualty, act of God or other cause, regardless of insurance coverage for such
damage, and there shall have been delivered to Purchaser a certificate to such
effect, dated the Closing Date, executed by an authorized officer of each
Seller.

 

(f) Consents. Sellers shall have received consents, in form and substance
reasonably satisfactory to Purchaser, to the Transaction from the other parties
to all contracts, leases, agreements and permits to which either of the Sellers
is a party of by which Sellers or any of the Assets are affected and which are
specified in Section 9.3(f) of the Disclosure Schedule or are otherwise
necessary to prevent a Material Adverse Effect.

 

(g) Termination of Financing. There shall have been placed into escrow pursuant
to the terms of the Financing Agreement an amount sufficient to repay in full
all obligations of Sellers and PolaRx pursuant to the Financing Agreement and
PharmaBio shall have released all security interests for the benefit of
PharmaBio or its Affiliates relating to the Assets.

 

59



--------------------------------------------------------------------------------

(h) Proteasome Amendment. The Proteasome Amendment shall have become effective.

 

(i) Employees. Each person employed by either of the Companies shall have
terminated such employment and immediately thereafter become employed by either
of the Sellers under terms of employment substantially the same as those in
effect with the Companies.

 

(j) Leased Real Property. The UK Lease shall have been assigned to CTI or one of
its Affiliates (other than the Companies) and CTI and its Affiliates shall have
released the Companies of any further liabilities with respect to the UK Lease.

 

ARTICLE X

 

TERMINATION AND WAIVER

 

Section 10.1. Termination.

 

(a) This Agreement may be terminated at any time prior to the Closing by the
mutual written consent of the parties hereto;

 

(b) by Sellers or by Purchaser, if the Closing shall not have occurred by
September 30, 2005; provided, however, that the right to terminate this
Agreement under this Section 10.1 (b) shall not be available to any party if
such party’s action or failure to act shall have been the cause of, or shall
have resulted in, the failure of the Closing to occur on or prior to such date
and such action or failure to act constitutes a breach of this Agreement;

 

(c) by Purchaser, by giving written notice to Sellers in the event either of the
Sellers is in breach of any representation, warranty or covenant contained in
this Agreement, and such breach individually or in the combination with any
other such breach, (i) would cause the conditions set forth in Section 9.3(a) or
(b) not to be satisfied and (ii) is not cured within fifteen (15) days following
delivery by Purchaser to Sellers of written notice of such breach;

 

(d) by either Seller, by giving written notice to Purchaser in the event that
Purchaser is in breach of any representation, warranty or covenant contained in
this Agreement, and such breach (i) would cause the conditions set forth in
Section 9.2(a) or (b) not to be satisfied and (ii) is not cured within fifteen
(15) days following delivery by such Seller to Purchaser of written notice of
such breach; or

 

(e) by Purchaser or Sellers, if a Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Governmental Order which is
then in effect and has the effect of making the Transactions illegal or
otherwise prohibiting consummation of the Transactions and which is final and
non-appealable.

 

Section 10.2. Effect of Termination. In the event of termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except (i)
Section 6.3, Section 12.1, Section 12.9 and Section 12.10 shall survive any
termination hereof pursuant to Section 10.1, and (ii) that nothing herein shall
relieve any party from liability for any intentional breach of this Agreement.

 

60



--------------------------------------------------------------------------------

Section 10.3. Waiver.

 

(a) Sellers may (i) extend the time for the performance of any of the
obligations or other acts of Purchaser to be performed pursuant to this
Agreement before or after the Closing, or (ii) waive any inaccuracies in the
representations and warranties of Purchaser contained in this Agreement. Any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed by Sellers.

 

(b) Purchaser may (i) extend the time for the performance of any of the
obligations or other acts of Sellers to be performed pursuant to this Agreement
before or after the Closing, or (ii) waive any inaccuracies in the
representations and warranties of Sellers contained in this Agreement. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by Purchaser.

 

(c) Any waiver of any term or condition shall not be construed as a waiver of
any subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition, of this Agreement. The failure of any
party to assert any of its rights hereunder shall not constitute a waiver of any
of such rights.

 

ARTICLE XI

 

INDEMNIFICATION

 

Section 11.1. Survival of Representations and Warranties. The representations
and warranties of the parties contained in this Agreement shall survive the
Closing until the lapse of a period of eighteen (18) months from the Closing
Date; provided that the representations and warranties contained in Sections
4.1, 4.4, 4.15(d), 4.15(e), 4.22, 5.1 and 5.7 of this Agreement shall survive
the Closing indefinitely and the representations and warranties contained in
Article VIII of this Agreement shall survive the Closing until expiration of the
statute of limitations applicable to the matters covered thereby (giving effect
to any waiver, mitigation or extension thereof). The covenants and agreements
contained in this Agreement shall survive the Closing indefinitely.
Notwithstanding the preceding sentence, if notice of an alleged inaccuracy or
breach of any representation or warranty in respect of which indemnity may be
sought under this Agreement shall have been given to the party against whom such
indemnity may be sought prior to the time such representation or warranty would
otherwise terminate pursuant to this Section 11.1, then such representation or
warranty shall not be deemed to terminate pursuant to this Section 11.1 until
the liability of the Indemnifying Party shall have been determined pursuant to
this Article XI and the Indemnifying Party shall have reimbursed the Indemnified
Party for all Damages in accordance with this Article XI.

 

Section 11.2. Indemnification.

 

(a) Indemnification by Sellers. Sellers hereby indemnify Purchaser, its
Affiliates and their respective directors, officers and employees against any
and all damage, loss,

 

61



--------------------------------------------------------------------------------

liability, judgment, fine, penalty, charge and expense (including, without
limitation, reasonable expenses of investigation and reasonable attorneys’ fees
and expenses) (“Damages”) incurred or suffered by any such Person arising out of
(i) any breach by Sellers of any representation or warranty contained in this
Agreement (other than any representation or warranty contained in Article VIII
of this Agreement), (ii) any failure by Sellers to perform or comply with any of
their respective covenants or agreements in each case to be performed or
complied with by Sellers pursuant to this Agreement or any Seller Ancillary
Agreement (other than any covenant or agreement made or to be performed pursuant
to Article VIII of this Agreement), and (iii) any Excluded Liability; provided
that with respect to indemnification by Sellers for any misrepresentations or
breaches pursuant to clause (i) of Section 11.2(a), (x) Sellers shall not be
liable for such misrepresentations or breaches (other than misrepresentations or
breaches of Sections 4.1, 4.4, 4.15(d), 4.15(e) or 4.22, as to which this
proviso shall not apply) unless the aggregate amount of Damages with respect to
such breaches exceed $500,000, at which time Sellers shall be responsible for
the amount of Damages in excess of $500,000, and (y) Sellers’ maximum aggregate
liability for all such misrepresentations or breaches pursuant to clause (i) of
Section 11.2(a) (other than misrepresentations or breaches of Sections 4.1, 4.4,
4.15(d), 4.15(e) or 4.22, as to which this proviso shall not apply) shall not
exceed $21 million.

 

(b) Indemnification by Purchaser. Purchaser hereby indemnifies Sellers, their
Affiliates and their respective directors, officers and employees against any
and all Damages incurred or suffered by any such Person arising out of (i) any
breach by Purchaser of any representation or warranty contained in this
Agreement, (ii) any failure by Purchaser to perform or comply with any of its
covenants or agreements in each case to be performed or complied with by
Purchaser pursuant to this Agreement or any Purchaser Ancillary Agreement (other
than any covenant or agreement made or to be performed pursuant to Article VIII
of this Agreement), and (iii) any Assumed Liability; provided that with respect
to indemnification by Purchaser for any misrepresentations or breaches pursuant
to clause (i) of Section 11.2(b), (x) Purchaser shall not be liable for such
misrepresentations or breaches (other than misrepresentations or breaches of
Sections 5.1 or 5.7, as to which this proviso shall not apply) unless the
aggregate amount of Damages with respect to such breaches exceed $500,000, at
which time Purchaser shall be responsible for the amount of Damages in excess of
$500,000, and (y) Purchaser’s maximum aggregate liability for all such
misrepresentations or breaches pursuant to clause (i) of Section 11.2(b) (other
than misrepresentations or breaches of Sections 5.1 or 5.7, as to which this
proviso shall not apply) shall not exceed $21 million.

 

Section 11.3. Procedures.

 

(a) The Person seeking indemnification under Section 11.2 (the “Indemnified
Party”) agrees to give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim for
indemnification under this Article XI (a “Claim”) describing in reasonable
detail the facts giving rise to the Claim and including (if known) the amount
of, or method of computation of the amount of the Claim and a reference to the
provision of this Agreement or any other agreement or instrument executed
hereunder in connection with which the Claim is based. The failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, except to the extent such failure shall have adversely
prejudiced the Indemnifying Party and then only with respect to such

 

62



--------------------------------------------------------------------------------

prejudice. The Indemnifying Party may make a written objection to any Claim,
which objection shall be delivered to the Indemnified Party within thirty (30)
days after notice of the Claim is delivered to the Indemnifying Party. The
Indemnifying Party and the Indemnified Party shall attempt in good faith to
resolve any Claim to which an objection is made. If such parties are able to
resolve any such Claim, they shall prepare and sign a written agreement setting
forth such agreement. The Indemnifying Party shall pay to the applicable
Indemnified Party by wire transfer of immediately available funds to an account
designated by such Indemnified Party the agreed-upon amount of the Damages as
set forth in the agreement.

 

(b) If the Indemnifying Party and the Indemnified Party are unable to resolve a
Claim to which an objection has been made within thirty (30) days (as such
period may be extended by mutual agreement between the Indemnifying Party and
the Indemnified Party), the amount of Damages to which an Indemnified Party
shall be entitled shall be determined: (i) by the written agreement between the
Indemnified Party and the Indemnifying Party; (ii) by a final judgment or decree
of any court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnifying Party shall agree. The judgment or decree
of a court shall be deemed final when the time for appeal, if any, shall have
expired and no appeal shall have been taken or when all appeals taken shall have
been finally determined.

 

(c) Any obligation to provide indemnification hereunder with respect to any
Claim asserted by any third party (a “Third Party Claim”), except with respect
to Tax proceedings, which shall be governed by Article VIII, shall be subject to
the following terms and conditions:

 

(i) Within twenty (20) days after receipt of notice of a Third Party Claim, the
Indemnifying Party shall give written notice to the Indemnified Party stating
whether it disputes the Third Party Claim and whether it will defend against
such Third Party Claim; provided, that if the Indemnifying Party elects to
assume the defense against such Third Party Claim, such notice shall contain the
written acknowledgement and agreement that, if such Third Party Claim shall be
adversely determined, the Indemnifying Party has an obligation to provide
indemnification pursuant to this Article XI. The Indemnifying Party shall be
entitled, at its sole cost and expense, subject to the foregoing and to Section
11.4, to assume and control the defense, compromise, settlement and
investigation of such Third Party Claim, including the management of any
proceeding relating thereto, and to employ and engage counsel reasonably
acceptable to the Indemnified Party. Notwithstanding the foregoing, the
Indemnified Party shall be entitled to retain control of the defense of such
Third Party Claim with counsel of its own choice (and the Indemnifying Party
shall be entitled to participate in the defense of such Third Party Claim, at
its sole cost and expense and through counsel of its own choice) if Indemnifying
Party fails to acknowledge in writing its obligation to indemnify the
Indemnified Party with respect to such Third Party Claim or if such Third Party
Claim involves (w) a claim for an injunction against any business or operations
of the Indemnified Party, (x) a criminal proceeding, action, indictment,
allegation or investigation, (y) any Intellectual Property of the Business, or
(z) any customer of the Business that was one of the Business’s top 5 customers
by revenue for the 12 months prior to the date of such Claim or that is
reasonably expected to be one of the Business’s top 5 customers by revenue for
the 12 months following the date of such Claim, and the Purchaser reasonably
believes that the prosecution or defense of such Third Party Claim could
materially

 

63



--------------------------------------------------------------------------------

and adversely affect the Purchaser’s relationship with such customer. The
Indemnified Party shall at all times have the right to fully participate in the
defense of any Third Party Claim at its own cost and expense directly or through
counsel; provided, however, that if the named parties to a proceeding include
both the Indemnifying Party and the Indemnified Party and the Indemnified Party
has been advised by counsel that (i) representation of both parties by the same
counsel would be inappropriate under applicable standards of professional
conduct or (ii) there may be one or more legal or equitable defenses available
to it that are different from or additional to those available to the
Indemnifying Party, then, in either case, the Indemnified Party shall be
entitled to retain its own counsel at the cost and expense of the Indemnifying
Party (except that the Indemnifying Party shall not be obligated to pay the fees
and expenses of more than one separate counsel for all Indemnified Parties,
taken together). Notwithstanding the foregoing, the Indemnified Party, during
the period the Indemnifying Party is determining whether to elect to assume the
defense of a matter covered by this Section 11.3, may take such reasonable
actions as it deems necessary to preserve any and all rights with respect to the
matter, without such actions being construed as a waiver of the Indemnified
Party’s rights to defense and indemnification under this Agreement.

 

(ii) If the Indemnifying Party exercises the right to undertake the defense and
investigation of any such Third Party Claim as provided in Section 11.3(c)(i),
then (x) the Indemnified Party agrees to cooperate with the Indemnifying Party
in such efforts and make available to the Indemnifying Party all witnesses,
records, materials and information in the Indemnified Party’s possession, under
its control or to which it may have access as may be reasonably requested by the
Indemnifying Party, and (y) the Indemnifying Party will keep the Indemnified
Party reasonably informed of the progress of the defense of any such Third Party
Claim. If the Indemnifying Party fails to undertake the defense and
investigation of any such Third Party Claim as provided in Section 11.3(c)(i),
including conducting a good faith and diligent defense, or if the Indemnified
Party retains control of the defense of such Third Party Claim as provided in
Section 11.3(c)(i), then (x) the Indemnified Party against which such Third
Party Claim has been asserted shall have the right to undertake the defense,
compromise, settlement and investigation of such Third Party Claim on behalf of,
and at the cost and expense of and for the account and risk of, the Indemnifying
Party, (ii) the Indemnifying Party agrees to cooperate with the Indemnified
Party in such efforts and make available to the Indemnified Party all witnesses,
records, materials and information in the Indemnifying Party’s possession, under
its control or to which it may have access as may be reasonably requested by the
Indemnified Party, and (iii) the Indemnified Party will keep the Indemnifying
Party reasonably informed of the progress of the defense of any such Third Party
Claim.

 

Section 11.4. Settlement of Indemnity Claims. The Indemnifying Party shall not,
without the prior written consent of the Indemnified Party (which written
consent shall not be unreasonably withheld or delayed) pay, compromise or settle
any Third Party Claim. The Indemnified Party shall not, without the prior
written consent of the Indemnifying Party (which written consent shall not be
unreasonably withheld or delayed), pay, compromise or settle any such Third
Party Claim.

 

64



--------------------------------------------------------------------------------

Section 11.5. Calculation of Damages.

 

(a) The amount of any Damages payable under Section 11.2 by the Indemnifying
Party shall be net of any amounts recovered or recoverable by the Indemnified
Party under applicable insurance policies (net of any premium increase) or from
any other Person alleged to be responsible therefor. If the Indemnified Party
receives any amounts under applicable insurance policies, or from any other
Person alleged to be responsible for any Damages, subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount received by the Indemnified Party, net
of any premium increase, with respect to applicable insurance policies, and net
of expenses incurred by such Indemnified Party in collecting such amount.

 

(b) The Indemnifying Party shall not be liable under Section 11.2 for any (i)
Damages relating to any matter to the extent that there is included in the
Valuation Date Statement a specific liability or reserve relating to such matter
or (ii) incidental, special, consequential or punitive Damages, except that the
Indemnifying Party shall be liable for incidental, special, consequential or
punitive Damages to the extent such Damages result from a Third Person Claim for
incidental, special, consequential or punitive Damages.

 

Section 11.6. Exclusivity. Without limiting the rights or remedies that cannot
be waived as a matter of law and injunctive and provisional relief (including
specific performance) and except as specifically set forth in this Agreement
(including Article VIII), after the Closing, the provisions of this Article XI
will provide the sole and exclusive remedy for any misrepresentation, breach of
warranty, covenant or other agreement or other claim arising out of this
Agreement or the Transactions.

 

Section 11.7. Set-Off. Purchaser shall have the right to (but shall not be
obligated to) set-off against, and reduce the amounts otherwise payable in
respect of, the Development Milestone Payments and the Sales Milestone Payments
any Damages for which Purchaser or any Affiliate, director, officer or employee
of Purchaser have been determined to be entitled to be reimbursed pursuant to
this Article XI by (i) written agreement of the Indemnified Party and the
Indemnifying Party, (ii) a judgment or decree of any court of competent
jurisdiction (whether or not deemed final in accordance with Section 11.5(b)) or
(iii) any other means to which the Indemnified Party and the Indemnifying Party
shall agree; provided, that if any amount is set-off pursuant to this Section
11.8 on the basis of Damages determined pursuant to clause (ii) above and the
amount of such Damages is reduced at the time that a judgment or decree of a
court of competent jurisdiction is deemed final with respect to the applicable
Claim pursuant to Section 11.3(b), then within three (3) Business Days of the
final judgment or decree with respect to such Claim, Purchaser shall pay to
Sellers the difference between the amount that was previously set-off and the
amount of Damages, if any, to which the Indemnified Party was deemed to be
entitled in the final judgment or decree plus interest from the date of set-off
to the date of payment at the Prime Rate as published in The Wall Street
Journal, Eastern Edition, on the date of the final judgment or decree; provided,
further, that if the Damages with respect to such Claim are determined by a
final judgment or decree to be greater than the Damages previously set-off,

 

65



--------------------------------------------------------------------------------

Purchaser shall be entitled to set-off the amount of such excess pursuant to
this Section 11.8. If any Damages for which Purchaser or any Affiliate,
director, officer or employee of Purchaser is entitled to be indemnified
pursuant to this Article XI is not satisfied by set-off against the Development
Milestone Payments or the Sales Milestone Payments, such indemnification payment
shall be made by Sellers in cash.

 

Section 11.8. Adjustment to Purchase Price. Any payment by Purchaser or Sellers
under this Article XI shall be made on an After-Tax Basis, and to the extent
such payment can be properly so characterized under applicable Tax Law, shall be
treated by the parties as an adjustment to the Purchase Price.

 

Section 11.9. Tax Matters. Notwithstanding anything to the contrary in this
Agreement, all matters relating to Taxes shall be governed by the provisions of
Article VIII.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1. Expenses. Except for filing fees payable in connection with the
HSR Act and any additional foreign antitrust filings, which shall be paid by
Purchaser, and except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with the Transactions
shall be paid by the party incurring such costs and expenses, whether or not the
Closing shall have occurred.

 

Section 12.2. Notices. All notices, requests, demands, claims and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim or other communication shall be deemed duly given (a) two (2)
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, (b) one (1) Business Day after it is sent for next
Business Day delivery via a reputable nationwide overnight courier service, or
(c) on the date sent after transmission by facsimile with written confirmation,
in each case to the intended recipient as set forth below (or at such other
address for a party hereto as shall be specified in a notice given in accordance
with this Section 12.2):

 

If to Purchaser, to:

 

Cephalon, Inc.

41 Moores Road

P.O. Box 4011

Frazer, PA 19355

Attention: General Counsel

Telecopy: (610) 738-6258

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

10 S. Dearborn

Bank One Plaza

Chicago, IL 60603

Attention: Pran Jha, Esq.

Telecopy: (312) 853-7036

 

66



--------------------------------------------------------------------------------

If to Sellers, to:

 

Cell Therapeutics Inc.

501 Elliott Avenue West,

Suite 400

Seattle, WA 98119

Attention: General Counsel

Telecopy: (206) 272-4397

 

with a copy to:

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy, Esq.

Telecopy: (415) 984-8701

 

Section 12.3. Public Announcements. No party shall issue any press release or
public announcement relating to the Transaction Agreements or the Transactions
without the prior written approval of the other parties; provided, however, that
Sellers, on the one hand, or Purchaser, on the other hand, may make any public
disclosure such party believes in good faith is required by applicable Law,
regulation or stock market rule (in which case the disclosing party shall use
reasonable efforts to consult the other parties and provide them with a copy of
the proposed disclosure prior to making the disclosure).

 

Section 12.4. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

 

Section 12.5. Disclosure Schedule. (a) The Disclosure Schedule may include items
or information which Sellers are not required to disclose under the Agreement.
Disclosure of such items or information shall not affect (directly or
indirectly) the interpretation of this Agreement or the scope of the disclosure
obligation of Sellers under this Agreement. Inclusion of information in the
Disclosure Schedule shall not be construed as an admission that such information
is material to Sellers or the Companies.

 

67



--------------------------------------------------------------------------------

(b) A matter, document or item referred to, set forth or described in one part
of the Disclosure Schedule shall be deemed to be disclosed under another part of
the Disclosure Schedule, to the extent such matter, document or item may apply,
only if (i) a cross reference to such other part of the Disclosure Schedule is
made, or (ii) it is reasonably apparent that the disclosed matter, document or
item would relate to such other part of the Disclosure Schedule.

 

Section 12.6. Entire Agreement. The Transaction Agreements and the Exhibits and
Schedules hereto (including the Disclosure Schedule) and thereto constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, covenants, representations, warranties,
undertakings and understandings, written or oral, among the parties hereto with
respect to the subject matter hereof; provided, however, that the
Confidentiality Agreement shall continue to have force and effect as provided in
Section 6.3.

 

Section 12.7. Assignment. This Agreement may not be assigned prior to Closing by
Sellers on the one hand, or Purchaser on the other, by operation of law or
otherwise without the express written consent of such other party, except that
the rights of Purchaser hereunder may be assigned, in whole or in part, prior to
Closing, without the consent of Sellers, to any corporation or limited liability
company all of the outstanding capital stock or membership interests of which
are owned or controlled by Purchaser; provided that Purchaser shall not be
released from any of its obligations hereunder by reason of such assignment.
Following the Closing, either party may assign any of its rights hereunder, but
no such assignment shall relieve it of its obligations hereunder.

 

Section 12.8. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, whether express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

 

Section 12.9. Amendment. This Agreement may not be amended, restated,
supplemented or otherwise modified except by an instrument in writing signed by
the parties hereto.

 

Section 12.10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WASHINGTON.

 

Section 12.11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES HERETO EACH HEREBY AGREES THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES

 

68



--------------------------------------------------------------------------------

HERETO MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 12.12. Counterparts and Facsimile Signature. This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. This Agreement may be executed by facsimile signature.

 

Section 12.13. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Law, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

Section 12.14. Bulk Transfer Law. Purchaser waives compliance with the
provisions of any applicable bulk sales of bulk transfer law applicable to the
Transaction.

 

[Remainder of page intentionally left blank]

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed, or caused its duly
authorized officer(s) to execute, this Agreement as of the date first written
above.

 

CELL THERAPEUTICS, INC. By:  

/s/ James A. Bianco

--------------------------------------------------------------------------------

Name:   James A. Bianco Title:   President & Chief Executive Officer CTI
TECHNOLOGIES, INC. By:  

/s/ James A. Bianco

--------------------------------------------------------------------------------

Name:   James A. Bianco Title:   President CEPHALON, INC. By:  

/s/ J. Kevin Buchi

--------------------------------------------------------------------------------

Name:   J. Kevin Buchi Title:   Sr. Vice President & Chief Financial Officer

 

[Signature page to Acquisition Agreement]

 

70



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF TRANSITION SERVICES AGREEMENT

 

BETWEEN

 

CELL THERAPEUTICS, INC.

 

AND

 

CEPHALON, INC.

 

                    , 2005



--------------------------------------------------------------------------------

Table of Contents

 

         Page


--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS    A-1 ARTICLE II   TRANSITION SERVICE SCHEDULES    A-2
        Section 2.1.        Services    A-2         Section 2.2.       
Schedules    A-2 ARTICLE III   SERVICES    A-2         Section 3.1.       
Services Generally    A-2         Section 3.2.        Service Limitations    A-3
        Section 3.3.        Exceptions to Obligations    A-3
        Section 3.4.        Additional Services    A-3 ARTICLE IV   TERM    A-3
ARTICLE V   COMPENSATION    A-4         Section 5.1.        Charges for Services
   A-4         Section 5.2.        Payment Terms    A-4         Section 5.3.    
   Taxes    A-5 ARTICLE VI   GENERAL OBLIGATIONS; STANDARD OF CARE    A-5
        Section 6.1.        Performance Standards    A-5         Section 6.2.  
     Disclaimer of Warranties    A-5         Section 6.3.        Transitional
Nature of Services; Changes    A-5         Section 6.4.        Responsibility
for Errors; Delays    A-5         Section 6.5.        Good Faith Cooperation;
Consents    A-6 ARTICLE VII   TERMINATION    A-6         Section 7.1.       
Termination    A-6         Section 7.2.        Survival    A-6
        Section 7.3.        User Identifications, Passwords    A-6 ARTICLE VIII
  EMPLOYEES    A-6 ARTICLE IX   PROVIDER PROPERTY    A-7 ARTICLE X  
RELATIONSHIP BETWEEN THE PARTIES    A-7 ARTICLE XI   SUBCONTRACTORS    A-7
ARTICLE XII   INTELLECTUAL PROPERTY    A-8         Section 12.1.       
Allocation of Rights    A-8         Section 12.2.        Existing Ownership
Rights Unaffected    A-8

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page


--------------------------------------------------------------------------------

ARTICLE XIII

  LIMITATION OF LIABILITY    A-8

ARTICLE XIV

  FORCE MAJEURE    A-8

ARTICLE XV

  DISPUTE RESOLUTION    A-8

        Section 15.1.

       Dispute Resolution    A-8

        Section 15.2.

       Continuity of Service and Performance    A-8

ARTICLE XVI

  MISCELLANEOUS    A-9

        Section 16.1.

       Construction    A-9

        Section 16.2.

       No Third Party Beneficiaries    A-9

        Section 16.3.

       Entire Agreement    A-9

        Section 16.4.

       Counterparts and Facsimile Signature    A-9

        Section 16.5.

       Headings    A-9

        Section 16.6.

       Notices    A-10

        Section 16.7.

       Governing Law; Exclusive Jurisdiction    A-11

        Section 16.8.

       Amendments and Waivers    A-11

        Section 16.9.

       WAIVER OF JURY TRIAL    A-11

        Section 16.10.

       Termination    A-12

        Section 16.11.

       Severability    A-12

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

 

Transition Services Agreement (this “Agreement”), dated as of
                    , 2005, by and between Cell Therapeutics, Inc., a Washington
corporation (“CTI”), and Cephalon, Inc., a Delaware corporation (“Purchaser”).

 

RECITALS

 

WHEREAS, CTI, CTI Technologies, Inc., a Nevada corporation (“Nevada”) and
Purchaser, have entered into an Acquisition Agreement, dated as of the date
hereof (the “Acquisition Agreement”), pursuant to which Purchaser will purchase
the Business. Capitalized terms used, but not otherwise defined herein, shall
have the meaning specified in the Acquisition Agreement.

 

WHEREAS, for the periods provided herein, in order to facilitate the orderly and
effective separation of the Business from CTI’s corporate group, Purchaser
desires to receive from CTI and/or one or more of its Affiliates certain
services, which services require assets or employees of CTI and/or one or more
of its Affiliates, after the Closing Date (which Closing Date shall be the
effective date of this Agreement (the “Effective Date”)).

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the Parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

For the purpose of this Agreement, the following capitalized terms shall have
the following meanings:

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Acquisition Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Additional Services” shall have the meaning set forth in Section 3.4.

 

“CTI” shall have the meaning set forth in the preamble to this Agreement.

 

“Documentation” shall mean the manuals and other documentation provided by the
Provider to a Receiving Party in connection with the Services, including any
items listed and described in the relevant Transition Service Schedule hereto.

 

“Effective Date” shall have the meaning set forth in the recitals to this
Agreement.

 

“Expiration Date” shall have the meaning set forth in Article IV.

 

“Force Majeure” shall have the meaning set forth in Article XIV.

 

A-1



--------------------------------------------------------------------------------

“Party” means either: (i) CTI or (ii) Purchaser.

 

“Provider” shall mean CTI or one or more of its Affiliates providing a Service
hereunder.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Receiving Party” shall mean Purchaser or one or more of its Affiliates.

 

“Service(s)” shall have the meaning set forth in Section 2.1.

 

“Taxes” shall have the meaning set forth in Section 5.3.

 

“Transition Service Schedules” shall mean Schedule 1, Schedule 2 and any other
schedule that may be added to this Agreement pursuant to Section 3.4.

 

ARTICLE II

TRANSITION SERVICE SCHEDULES

 

Section 2.1. Services. Subject to the terms and conditions of this Agreement,
beginning on the Effective Date and continuing until the Expiration Date, CTI,
either directly or indirectly through one or more of its Affiliates, shall
provide to Purchaser those services described in the Transition Service
Schedules (the “Services”). The Transition Service Schedules shall be considered
part of this Agreement and are incorporated herein by reference.

 

Section 2.2. Schedules. The Parties shall set forth in each Transition Service
Schedule, among other things, the time period during which the Service will be
provided if different from the term of this Agreement determined pursuant to
Article IV hereof; a summary of the Service to be provided; a description of the
Service; and the estimated charge, if any, for the Service (if priced on a basis
other than as set forth in Section 5.1 hereof) and any other terms applicable
thereto. Notwithstanding the foregoing, the Parties acknowledge and agree that
it may not be practicable to describe each Service in detail and that,
therefore, a Service, when generally agreed upon by the Parties will be provided
and paid for in accordance with the applicable terms of this Agreement even
where such Service is not described in detail in a Schedule.

 

ARTICLE III

SERVICES

 

Section 3.1. Services Generally. Except as otherwise provided herein, for the
term determined pursuant to Article IV hereof, the Providers shall provide or
cause to be provided to the Receiving Party the Service(s) described herein and
in the Transition Service Schedule(s) attached hereto, as well as training to
employees of Receiving Party in order to facilitate the transition of the
Services to employees of Receiving Party as soon as reasonably practicable after
the date hereof. The Designated Representatives identified in the Transition
Service Schedules shall meet no less than monthly to discuss the Services and
the timing of transition of the Services to employees of Receiving Party.

 

A-2



--------------------------------------------------------------------------------

Section 3.2. Service Limitations.

 

(a) Except as provided in a Transition Service Schedule for a specific Service:
(a) a Provider shall not be required to provide the Services except to the
extent and at the locations such Services were provided prior to the Effective
Date and (b) the Services will be available only for purposes of conducting the
Business substantially in the manner it was conducted prior to the Effective
Date.

 

(b) Except as provided in Section 6.5(a), nothing in this Agreement shall
require CTI or any of its Affiliates, as the case may be, to obtain any
additional licenses, systems, personnel or operations to provide or comply with
the obligations set forth in this Agreement; provided, that CTI and its
Affiliates shall maintain the licenses, systems, personnel or operations as in
existence as of the date hereof, or shall replace any such licenses, systems,
personnel or operations which shall be terminated after the date hereof with
substantially similar licenses, systems, personnel or operations to the extent
necessary to provide or comply with the obligations set forth in this Agreement.

 

(c) Notwithstanding anything to the contrary in this Agreement, Purchaser
acknowledges and agrees that the Services shall not be resold, transferred or
otherwise be used in any way other than in the ordinary course of the Business.

 

Section 3.3. Exceptions to Obligations. The only exceptions to the obligations
of a Provider to provide the Services as contemplated hereby are if (a) the
Provider cannot provide such Services due to causes which are outside of its
reasonable control as determined under Article XIV, (b) providing the Services
would be prohibited by law, regulation or court order, (c) subject to Section
6.5(a), providing the Services would require the Provider to use a third party’s
intellectual property in a manner for which the Provider is not licensed or (d)
providing the Services would require the Provider to maintain the employment of
existing employees that would otherwise be terminated for cause.

 

Section 3.4. Additional Services. From time to time after the Effective Date,
the Parties may identify and mutually agree upon additional Services that
Provider will provide to a Receiving Party in accordance with the terms of this
Agreement (the “Additional Services”). At such time, the Parties shall negotiate
in good faith additional Transition Service Schedules for such Additional
Services pursuant to Article II.

 

ARTICLE IV

TERM

 

The term of this Agreement shall commence on the Effective Date and shall remain
in effect until six months after the Effective Date (the “Expiration Date”),
unless earlier terminated under Article VII; provided, however, that if, within
the thirty day period prior to the Expiration Date the Receiving Party, with
respect to one or more Services, notifies CTI that the Receiving Party, despite
having exercised its commercially reasonable best efforts, cannot obtain from a
third party or provide itself a particular Service after the six month
anniversary of the Effective Date (an “Extended Service Requirement”), then with
respect to such Extended Service Requirement, the Provider shall provide that
Service until the nine-month anniversary of the

 

A-3



--------------------------------------------------------------------------------

Effective Date, or for such shorter period of time (which shall be no less than
30 days) as Receiving Party may specify. This Agreement may be extended by the
Parties in writing, either in whole or with respect to one or more of the
Services; provided, however, that such extension shall only apply to the
specific Services for which the Agreement was extended. The Parties shall be
deemed to have extended this Agreement with respect to a specific Service if the
Transition Service Schedule for such Service specifies a completion date beyond
the aforementioned Expiration Date. The Parties may agree on an earlier
expiration date respecting a specific Service by specifying such date on the
Transition Service Schedule for that Service. Services shall be provided up to
and including the date set forth in the applicable Transition Service Schedule,
subject to earlier termination as provided herein.

 

ARTICLE V

COMPENSATION

 

Section 5.1. Charges for Services. The Receiving Party shall pay to the Provider
$125 per hour (the “Hourly Charge”) for each hour recorded by a CTI employee,
Affiliate, consultant, or subcontractor for each Service provided, or the
charges otherwise set forth on a Transition Service Schedule, plus, in any and
all cases, 5% as an addition to such Hourly Charge for a Service provided
between 91 and 120 days after the Effective Date and plus 10% as an addition to
such Hourly Charge for a Service provided 121 days or more after the Effective
Date. In the case of Additional Services pursuant to Section 3.4, the Receiving
Party shall pay to the Provider such charges as the parties shall mutually agree
and set forth on the Transition Service Schedules for each of the Services
listed therein (unless a particular Schedule explicitly provides that no charge
will be made). In addition, the Receiving Party shall also pay the Provider any
direct third-party costs associated with providing a service, such as travel
lodging. As soon as practicable after the total number of hours expended in any
calendar month exceeds (i) 2,490 for Services provided pursuant to Schedule 1
hereto or (ii) 1,725 for Services provided pursuant to Schedule 2 hereto, the
Provider shall promptly provide notice to Receiving Party of such fact. As soon
as practicable after such notice is received by Receiving Party, authorized
representatives of Provider and Receiving Party shall meet to discuss further
provision of Services during such calendar month. Unless Receiving Party
approves the expenditure of additional hours, the Provider shall be entitled to
cease providing Services (but only for the balance of such calendar month) if
the continued provision of Services would cause the total number of hours
expended in any calendar month to exceed (i) in the case of Services to be
provided pursuant to Schedule 1, 3,322 hours, and (ii) in the case of Services
to be provided pursuant to Schedule 2, 2,301 hours.

 

Section 5.2. Payment Terms. Provider shall send to the Receiving Party monthly
invoices showing charges pursuant to this Agreement for the specific Services
provided to such Receiving Party. Such invoices shall be accompanied by
reasonable documentation or other reasonable explanation supporting such
charges. Invoices shall be due and payable within 20 days after receipt and
shall be paid in U.S. dollars, and shall be made without set off of any kind.
Late payments shall bear interest at the greater of ten percent (l0%) or the
maximum rate allowed by law.

 

A-4



--------------------------------------------------------------------------------

Section 5.3. Taxes. Charges do not include any sales, use, excise, personal
property, customs duty, withholding, value-added or similar tax, fee or
assessment applicable to any of the transactions contemplated hereunder,
including without limitation the license, use and/or possession of intellectual
property hereunder (“Taxes”). The Receiving Party shall be liable for and shall
pay any and all such Taxes and related charges, however designated, excluding
taxes based solely on the Provider’s net income. If any such Taxes are paid by
the Provider, the Receiving Party shall reimburse the Provider promptly after
written notice from the Provider.

 

ARTICLE VI

GENERAL OBLIGATIONS; STANDARD OF CARE

 

Section 6.1. Performance Standards. A Provider shall use commercially reasonable
efforts to provide Services in accordance with the policies, procedures and
practices in effect before the Effective Date and shall exercise the same care
and skill as it exercises in performing similar services for itself. In
performing its responsibilities hereunder, CTI will cause each Provider to
accord the Receiving Party the same priority as it provides itself and its
Affiliates under comparable circumstances. Without limiting the generality of
the foregoing, in the provision of Services, CTI shall cause each Provider to
not discriminate against the Receiving Party or any of its Affiliates solely
because Receiving Party or one of its Affiliates is the recipient of such
Services. CTI shall cause each Provider to provide Services to the Receiving
Party at substantially the same levels of quality, efficiency and volume as they
had been provided to the Business prior to the date hereof. The Receiving Party
shall provide sufficient resources and timely decisions, approvals and
acceptances in order that the Providers may accomplish their respective
obligations hereunder in a timely manner.

 

Section 6.2. Disclaimer of Warranties. EXCEPT AS SET FORTH HEREIN, NO PARTY TO
THIS AGREEMENT MAKES ANY WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY, BUSINESS
CONTINUITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES,
SOFTWARE OR OTHER DELIVERABLES PROVIDED BY IT HEREUNDER.

 

Section 6.3. Transitional Nature of Services; Changes. The Parties acknowledge
the transitional nature of the Services and that the Provider may make changes
from time to time in the manner of performing such Services if the Provider is
making similar changes in performing similar services for itself; provided that
the Provider furnishes to the Receiving Party reasonable advanced written notice
regarding such changes.

 

Section 6.4. Responsibility for Errors; Delays. Except for Damages arising out
of the gross negligence or willful misconduct of the Provider or its Affiliates
in the provision of Services, the Provider’s sole responsibility to the
Receiving Party with respect to Services are as follows:

 

(a) for errors or omissions in Services, shall be to furnish correct
information, payment and/or adjustment in the Services, at no additional cost or
expense; provided, the

 

A-5



--------------------------------------------------------------------------------

Receiving Party must promptly advise the Provider of any such error or omission
of which it becomes aware after having used reasonable efforts to detect any
such errors or omissions in accordance with the standard of care set forth in
Section 6.1; and

 

(b) for failure to deliver any Service shall be to use reasonable efforts,
subject to Section 3.3, to make the Services available and/or to resume
performing the Services as promptly as reasonably practicable.

 

Section 6.5. Good Faith Cooperation; Consents. (a) The Parties will use good
faith efforts to cooperate with each other in all matters relating to the
provision and receipt of Services. Such cooperation shall include exchanging
information and performing reconciliations and adjustments Unless otherwise
provided in the relevant Transition Services Schedule, the costs of obtaining
any third party consents, licenses, sublicenses or approvals shall be borne by
the Receiving Party for the relevant Services.

 

(b) The Parties will maintain in accordance with their standard document
retention procedures, documentation supporting the information relevant to cost
calculations contained in the Transition Service Schedules and cooperate with
each other in making such information available as needed in the event of a tax
audit, whether in the United States or any other country.

 

ARTICLE VII

TERMINATION

 

Section 7.1. Termination. Subject to Article IV hereof, a Receiving Party may
terminate this Agreement, either with respect to all or with respect to any one
or more of the Services provided to it hereunder (including with respect to any
Extended Service Requirement), for any reason or for no reason, at any time upon
thirty (30) days prior written notice to Provider.

 

Section 7.2. Survival. Articles 5 and 7.3 of this Agreement shall survive
termination for the applicable statutes of limitations. Article XV shall survive
termination of this Agreement. Notwithstanding the foregoing, in the event of
any termination with respect to one or more, but less than all Services, this
Agreement shall continue in full force and effect with respect to any Services
not terminated.

 

Section 7.3. User Identifications, Passwords. The Parties shall use good faith
efforts at the termination or expiration of this Agreement or any specific
Service to ensure that all copies of user identifications and passwords that
provide any Party with access to another Party’s premises or equipment are
canceled or destroyed.

 

ARTICLE VIII

EMPLOYEES

 

From the date hereof through the day following termination of this Agreement,
Receiving Party may offer employment to any employees of Providers listed on any
Transition Service Schedules (the “Employees”) as may be selected by Receiving
Party in its sole

 

A-6



--------------------------------------------------------------------------------

discretion; provided, however, that the Receiving Party shall have given CTI at
least five days notice of its intention to make an offer and the terms and
provisions thereof with respect to the relevant employee. Providers shall use
commercially reasonable efforts to cooperate with Receiving Party and the
Employee so notified to communicate such offer and to effect an orderly transfer
to Receiving Party of any Employees whom accept Receiving Party’s offer of
employment.

 

ARTICLE IX

PROVIDER PROPERTY

 

During the term of this Agreement, Providers shall make available for use by the
Business Employees (as defined in the Acquisition Agreement) and the Employees
who accept Receiving Party’s offer of employment pursuant to Article VIII of
this Agreement, any personal property of Providers (including laptop computers,
vehicles and office equipment) that were used by such Business Employees or
Employees prior to the Effective Date.

 

ARTICLE X

RELATIONSHIP BETWEEN THE PARTIES

 

The relationship between the Parties established under this Agreement is that of
independent contractors and no Party shall be deemed an employee, agent,
partner, or joint venturer of or with the other. Provider will be solely
responsible for any employment-related taxes, insurance premiums or other
employment benefits respecting its personnel’s performance of Services under
this Agreement. Each Receiving Party agrees to grant to the Provider’s personnel
reasonable access to sites, systems and information as necessary for the
Provider to perform its obligations hereunder. Each Party’s personnel shall
agree to obey any and all security regulations and other published policies of
the other Party relevant to the provision or receipt of the Services.

 

ARTICLE XI

SUBCONTRACTORS

 

A Provider may engage a subcontractor to perform all or any portion of its
duties under this Agreement provided that any such subcontractor agrees in
writing to be bound by confidentiality obligations, and provided further that
the Provider remains responsible for the performance of such subcontractor. As
used in this Agreement, “subcontractor” will mean any individual, partnership,
corporation, firm, association, unincorporated organization, joint venture,
trust or other entity engaged to perform hereunder.

 

A-7



--------------------------------------------------------------------------------

ARTICLE XII

INTELLECTUAL PROPERTY

 

Section 12.1. Allocation of Rights. This Agreement and the performance of this
Agreement will not affect the ownership of any intellectual property rights.

 

Section 12.2. Existing Ownership Rights Unaffected. No Party will gain, by
virtue of this agreement, any rights of ownership of copyrights, patents, trade
secrets, trademarks or any other intellectual property rights owned by the
other.

 

ARTICLE XIII

LIMITATION OF LIABILITY

 

IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY LOST PROFITS,
LOSS OF DATA, LOSS OF USE, BUSINESS INTERRUPTION OR OTHER SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES.

 

ARTICLE XIV

FORCE MAJEURE

 

Each Party will be excused for any failure or delay in performing any of its
obligations under this Agreement, other than the obligations to make payments
pursuant to Article V hereof for services rendered, if such failure or delay is
caused by Force Majeure. “Force Majeure” means any act of God or the public
enemy, any accident, explosion, fire, storm, earthquake, flood, or any other
circumstance or event beyond the reasonable control of such Party.

 

ARTICLE XV

DISPUTE RESOLUTION

 

Section 15.1. Dispute Resolution. Any dispute under this Agreement shall be
handled in accordance with the dispute resolution procedures set forth in
Article XI of the Acquisition Agreement.

 

Section 15.2. Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to provide service and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of this Article XII with respect to all matters not
subject to such dispute, controversy or claim; provided, however, that the
Provider shall have no obligation to continue to provide any Services if it has
not been timely paid the undisputed portion of any invoice previously delivered
to the Receiving Party.

 

A-8



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS

 

Section 16.1. Construction.

 

(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

(b) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

(c) When reference is made in this Agreement to an Article or a Section, such
reference shall be to an Article or Section of this Agreement, unless otherwise
indicated. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”. The Parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.

 

Section 16.2. No Third Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties hereto and their permitted
assigns and nothing herein, whether express or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.

 

Section 16.3. Entire Agreement. This Agreement and the Exhibits and Schedules
hereto constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, covenants,
representations, warranties, undertakings and understandings, written or oral,
among the parties hereto with respect to the subject matter hereof.

 

Section 16.4. Counterparts and Facsimile Signature. This Agreement may be
executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed an original
but all of which together shall constitute one and the same agreement. This
Agreement may be executed by facsimile signature.

 

Section 16.5. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

A-9



--------------------------------------------------------------------------------

Section 16.6. Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given (a) two (2) business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (b) one (1) business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service or (c) on the date
sent after transmission by facsimile with written confirmation, in each case to
the intended recipient as set forth below (or at such other address for a party
hereto as shall be specified in a notice given in accordance with this Section
16.6):

 

If to CTI:

 

Cell Therapeutics, Inc.

501 Elliott Avenue West, Suite 400

Seattle, Washington 98119

Attention: General Counsel

Telecopy: (206) 272-4397

 

Copies to:

 

O’Melveny & Myers LLP

275 Battery Street, Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy, Esq.

Telecopy: (415) 984-8701

 

A-10



--------------------------------------------------------------------------------

If to Purchaser:

 

Cephalon, Inc.

41 Moores Road

P.O. Box 4011

Frazer, PA 19355

Attention: Martin Reeves

Telecopy: (610) 738-6723

 

Copy to:

 

Sidley Austin Brown & Wood LLP

10 S. Dearborn Street

Bank One Plaza

Chicago, IL 60603

Attention: Pran Jha

Telecopy: (312) 853-7036

 

Section 16.7. Governing Law; Exclusive Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF WASHINGTON.

 

Section 16.8. Amendments and Waivers. The Parties may mutually amend any
provision of this Agreement. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by both of the
Parties. No waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by the Party giving such waiver. Any waiver
of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition, of this Agreement. The failure of any Party to assert
any of its rights hereunder shall not constitute a waiver of any of such rights.

 

Section 16.9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES HERETO EACH HEREBY AGREES THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

A-11



--------------------------------------------------------------------------------

Section 16.10. Termination. This Agreement may be terminated by mutual consent
of the Parties or as provided in Article VII.

 

Section 16.11. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.

 

[SIGNATURES ON FOLLOWING PAGE]

 

A-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Transition Services
Agreement to be executed on its behalf by its officers thereunto duly authorized
on the day and year first above written.

 

CELL THERAPEUTICS, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

CEPHALON, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[Signature Page to Transition Services Agreement]

 

A-13



--------------------------------------------------------------------------------

Exhibit B

 

Form of Assumption Agreement

 

ASSUMPTION AGREEMENT (this “Agreement”) is made effective as of
                    , 2005 by and among Cell Therapeutics, Inc., a Washington
corporation (“CTI”), CTI Technologies, Inc., a Nevada corporation (“Nevada” and
together with CTI, “Sellers”), and Cephalon, Inc., a Delaware corporation
(“Purchaser”). The parties hereto hereby agree as follows:

 

WHEREAS, Sellers and Purchaser entered into an Acquisition Agreement dated as of
June 10, 2005 (the “Acquisition Agreement”), pursuant to which Sellers agreed to
sell, convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered, to Purchaser all of Sellers’ right, title
and interest in and to the Assets (as defined in the Acquisition Agreement), in
each case all upon the terms and subject to the conditions set forth in the
Acquisition Agreement. Terms not otherwise defined herein shall have the
meanings set forth in the Acquisition Agreement.

 

1. Assumption of Liabilities. For and in consideration of the transfer by
Sellers to Purchaser of the Assets, all upon the terms and subject to the
conditions set forth in the Acquisition Agreement, Sellers do hereby irrevocably
convey, transfer and assign to Purchaser all of the Assumed Liabilities, and
Purchaser does hereby irrevocably assume from Sellers and does hereby agree to
pay, perform, discharge or settle (subject to applicable defenses and setoffs)
all of the Assumed Liabilities, provided, however, as to any lease, contract,
agreement, permit or other authorization included in the Assets which cannot be
sold, transferred, assigned, conveyed or delivered effectively without the
consent of a third party, which consent has not been obtained, this Agreement
shall be of no force or effect until such requisite consent is obtained,
whereupon this Agreement shall become of full force and effect with respect
thereto.

 

2. Miscellaneous Provisions

 

(a) Further Assurances. At any time and from time to time after the date hereof,
at either Seller’s request and without further consideration therefor, Purchaser
shall execute and deliver to such Seller such other instruments of assumption,
provide such materials and information and take such other actions, as the
parties and their respective counsel shall deem reasonably necessary to more
effectively assume from Sellers the Assumed Liabilities.

 

(b) Conflict with Acquisition Agreement. Sellers and Purchaser hereby
acknowledge and agree that the provisions of this Agreement shall not limit the
full force and effect of the terms and provisions of the Acquisition Agreement,
and that in the event of a conflict between the terms and provisions of this
Agreement and the terms and provisions of the Acquisition Agreement, the terms
and provisions of the Acquisition Agreement, shall prevail, govern and control
in all respects without limitation.

 

(c) Amendments; Waiver. The terms, provisions and conditions of this Agreement
may be amended only by agreement in writing of all parties. No waiver of any
provision nor consent to any exception to the terms of this Agreement or any
agreement contemplated hereby will be effective unless in writing and signed by
the party to be bound and

 

B-1



--------------------------------------------------------------------------------

then only to the specific purpose, extent and instance so provided. No failure
on the part of any party to exercise or delay in exercising any right hereunder
will be deemed a waiver thereof, nor will any single or partial exercise
preclude any further or other exercise of such or any other right.

 

(d) Descriptive Headings. The descriptive headings of the sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. This Agreement may be executed by
facsimile signature.

 

(f) Successors and Assigns. This Agreement shall be enforceable against the
successors and assigns of Sellers and Purchaser (as the case may be), and shall
inure to the benefit of the successors and assigns of Sellers and Purchaser (as
the case may be).

 

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WASHINGTON.

 

(h) Representation by Counsel; Interpretation. The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Agreement and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document. The provisions of this Agreement will be interpreted in a reasonable
manner to effect the intent of the parties hereto.

 

(i) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any Law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the assumption of the
Assumed Liabilities is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
assumption of the Assumed Liabilities is consummated as originally contemplated
to the greatest extent possible.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have caused this Agreement to be duly
executed as of the day and year first above written.

 

CELL THERAPEUTICS, INC.   CEPHALON, INC. By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

CTI TECHNOLOGIES, INC.         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

       

 

B-3



--------------------------------------------------------------------------------

Exhibit C

 

Form of Bill of Sale

 

BILL OF SALE (this “Bill of Sale”) is made effective as of                     ,
2005 by and among Cell Therapeutics, Inc., a Washington corporation (“CTI”), CTI
Technologies, Inc., a Nevada corporation (“Nevada” and together with CTI, the
“Sellers”), and Cephalon, Inc., a Delaware corporation (“Purchaser”). The
parties hereto hereby agree as follows:

 

BACKGROUND

 

WHEREAS, Sellers and Purchaser entered into an Acquisition Agreement dated as of
June 10, 2005 (the “Acquisition Agreement”), pursuant to which Sellers agreed to
sell, convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered, to Purchaser all of Sellers’ right, title
and interest in and to the Assets, in each case all upon the terms and subject
to the conditions set forth in the Acquisition Agreement.

 

1. Sale. Sellers do hereby sell, convey, transfer, assign and deliver to
Purchaser, and Purchaser does hereby purchase, acquire and accept from Sellers,
all of Sellers’ right, title and interest in and to the Assets, free and clear
of any and all Encumbrances, other than Permitted Encumbrances, provided,
however, as to any lease, contract, agreement, permit or other authorization
included in the Assets which cannot be sold, transferred, assigned, conveyed or
delivered effectively without the consent of a third party, which consent has
not been obtained, this Bill of Sale shall be of no force or effect until such
requisite consent is obtained, whereupon this Bill of Sale shall become of full
force and effect with respect thereto.

 

2. Representations. The representations, warranties, agreements and indemnities
of Seller with respect to the Assets set forth in the Acquisition Agreement will
continue in effect to the extent provided therein and will not be deemed to be
amended, modified, terminated or superseded by or merged with this Bill of Sale.

 

3. Miscellaneous Provisions.

 

(a) Further Assurances. At any time and from time to time after the date hereof,
at Purchaser’s request and without further consideration therefor, Sellers shall
execute and deliver to Purchaser such other deeds, bills of sale, endorsements,
assignments and other good and sufficient instruments of conveyance and
assignment as the parties and their respective counsel shall deem reasonably
necessary to vest in Purchaser all right, title and interest in, to and under
the Assets.

 

(b) Conflict with Acquisition Agreement. Sellers and Purchaser hereby
acknowledge and agree that the provisions of this Bill of Sale shall not limit
the full force and effect of the terms and provisions of the Acquisition
Agreement, and that in the event of a conflict between the terms and provisions
of this Bill of Sale and the terms and provisions of the Acquisition Agreement,
the terms and provisions of the Acquisition Agreement shall prevail, govern and
control in all respects without limitation.

 

C-1



--------------------------------------------------------------------------------

(c) Amendments; Waiver. The terms, provisions and conditions of this Bill of
Sale may be amended only by agreement in writing of all parties. No waiver of
any provision nor consent to any exception to the terms of this Bill of Sale or
any agreement contemplated hereby will be effective unless in writing and signed
by the party to be bound and then only to the specific purpose, extent and
instance so provided. No failure on the part of any party to exercise or delay
in exercising any right hereunder will be deemed a waiver thereof, nor will any
single or partial exercise preclude any further or other exercise of such or any
other right.

 

(d) Descriptive Headings. The descriptive headings of the sections and
subsections of this Bill of Sale are for convenience only and do not constitute
a part of this Bill of Sale.

 

(e) Counterparts. This Bill of Sale may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. This Bill of Sale may be executed by
facsimile signature.

 

(f) Successors and Assigns. This Bill of Sale shall be enforceable against the
successors and assigns of Sellers and Purchaser (as the case may be), and shall
inure to the benefit of the successors and assigns of Sellers and Purchaser (as
the case may be).

 

(g) Governing Law. THIS BILL OF SALE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WASHINGTON.

 

(h) Representation by Counsel; Interpretation. The parties hereto agree that
they have been represented by counsel during the negotiation and execution of
this Bill of Sale and, therefore, waive the application of any law, regulation,
holding or rule of construction providing that ambiguities in an agreement or
other document will be construed against the party drafting such agreement or
document. The provisions of this Bill of Sale will be interpreted in a
reasonable manner to effect the intent of the parties hereto.

 

(i) Severability. If any term or other provision of this Bill of Sale is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Bill of Sale shall nevertheless remain in
full force and effect so long as the economic or legal substance of the sale of
Assets is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Bill of Sale so as to effect the original intent of the parties as closely
as possible in an acceptable manner in order that the sale of Assets is
consummated as originally contemplated to the greatest extent possible.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have caused this Bill of Sale to be
duly executed as of the day and year first above written.

 

CELL THERAPEUTICS, INC.   CEPHALON, INC. By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

  Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

CTI TECHNOLOGIES, INC.         By:  

 

--------------------------------------------------------------------------------

        Name:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

       

 

C-3